Case: 16-70027       Document: 00515739449            Page: 1     Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                            February 9, 2021
                                      No. 16-70027                            Lyle W. Cayce
                                                                                   Clerk

   Melissa Elizabeth Lucio,

                                                                Petitioner—Appellant,

                                          versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                                Respondent—Appellee.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:13-CV-125


   Before Owen, Chief Judge, and Higginbotham, Jones, Smith,
   Stewart, Dennis, Elrod, Southwick, Haynes, Graves,
   Higginson, Costa, Willett, Ho, Duncan, Engelhardt, and
   Oldham, Circuit Judges.*
   Andrew S. Oldham, Circuit Judge, announced the judgment of the
   court and delivered an opinion joined by Owen, Chief Judge, and Jones,
   Smith, Ho, Duncan, and Engelhardt, Circuit Judges:




          *
            This case was submitted before Judge Wilson was confirmed to our court. Judge
   Wilson did not take part in the consideration or decision of this case.
Case: 16-70027      Document: 00515739449          Page: 2    Date Filed: 02/09/2021




                                    No. 16-70027


          A Texas jury convicted Melissa Lucio of capital murder for beating to
   death her two-year-old daughter. The state courts affirmed her conviction
   and sentence on direct appeal and denied her petition for postconviction
   relief. Now she seeks federal habeas relief. Lucio argues that the state trial
   court denied her constitutional right to present a complete defense by
   excluding two expert witnesses from testifying at the guilt phase of her trial.
   The federal district court held that she cannot surmount the Antiterrorism
   and Effective Death Penalty Act of 1996 (“AEDPA”). Ten members of the
   en banc court agree with that judgment. We affirm.
                                          I.
          We begin with the tragic facts of this case. Then we turn to Lucio’s
   proceedings in state and federal court. This case turns on the ever-evolving
   arguments that Lucio offered at trial, on direct appeal, in state habeas, and in
   federal habeas. So we recount the procedural history in detail.
                                         A.
          On the night of February 17, 2007, paramedics responded to a call at
   the home shared by Lucio and her husband Robert Alvarez. ROA.14936–37,
   14981–82. The call concerned the couple’s young daughter, Mariah.
   ROA.14936. When the EMTs arrived, they found Mariah on the living-room
   floor. ROA.14922–23, 14936. No one was near her. ROA.14922. Her body
   was covered with bruises in various stages of healing, her arm had been
   broken for several weeks, she had a bite mark on her back, and some of her
   hair had been pulled out. ROA.14813–16, 14937, 15051–54, 15066. She was
   not breathing. ROA.14923. She had no pulse. ROA.14923.
          The EMTs tried to resuscitate Mariah and rushed her to the hospital.
   ROA.14924–28. In the emergency room, a doctor also tried to revive Mariah.
   ROA.14813. Those efforts were unsuccessful. ROA.14813. Mariah was
   pronounced dead. ROA.14813. She was two years old. ROA.14922.




                                          2
Case: 16-70027      Document: 00515739449            Page: 3    Date Filed: 02/09/2021




                                      No. 16-70027


          On the night of Mariah’s death, Lucio told the EMTs and the police
   that Mariah fell down the stairs. ROA.8104–05, 14924. Later that night,
   during a videotaped interview with investigators, Lucio explained that she
   had caused the bruises on Mariah’s body by spanking Mariah “real hard”
   and by pinching her vagina. ROA.8224–25. Lucio said “nobody else would
   hit her.” ROA.8189. As for the bitemark on Mariah, Lucio explained that two
   weeks before Mariah’s death, while Lucio combed Mariah’s hair, Lucio grew
   frustrated with her other “kids jumping around.” ROA.8223. Although
   Mariah had done nothing wrong, Lucio “placed [her] mouth over [Mariah’s]
   back and bit her.” ROA.8222. During the interrogation, Lucio denied ever
   punching Mariah, ROA.8227, causing the scratches on Mariah’s face,
   ROA.8228, hitting Mariah on the head, or killing Mariah. ROA.8200. But
   she also told investigators, “I’m responsible for it.” ROA.5395.
          Following the interrogation, Lucio made a phone call. A police officer
   who had been present with Lucio during the phone call testified that Lucio
   had told her sister, “Don’t blame Robert. This was me. I did it. So don’t
   blame Robert.” ROA.14990–91.
          The State of Texas charged Lucio with capital murder. At the trial,
   Lucio’s sister took the stand and testified about the phone call. She denied
   that Lucio said, “This was me. I did it.” ROA.15203. Rather, Lucio’s sister
   said that they only discussed spanking, and that Lucio said, “I would spank
   the kids.” ROA.15203. Lucio’s sister also denied that Lucio spanked Mariah.
   In the sister’s account, Lucio “never disciplined her children.” ROA.15200.
          The jury also heard testimony concerning Mariah’s injuries. The
   forensic pathologist who performed Mariah’s autopsy testified that her
   injuries were not the result of a fall: “[T]his is a child that’s been beaten. This
   is a battered child.” ROA.15070–71. In the pathologist’s expert opinion,
   Mariah died from blunt-force trauma to the head. ROA.15096. At trial, the




                                            3
Case: 16-70027       Document: 00515739449             Page: 4      Date Filed: 02/09/2021




                                        No. 16-70027


   emergency-room doctor who tried to revive Mariah testified that this was the
   “absolute worst” case of child abuse he’d seen in his thirty-year career.
   ROA.14821. To rebut this evidence, Lucio’s medical expert opined that
   Mariah was physically abused. But he also stated that her death could’ve been
   caused by either a fall or being “[h]it by a strong force.” ROA.15194.
          The defense sought to call two additional expert witnesses, Dr. John
   Pinkerman and Ms. Norma Villanueva. The defense offered Pinkerman, a
   psychologist,     to testify about        Lucio’s     personal     background and
   “psychological functioning.” ROA.15301. The trial court excluded it on the
   ground that such evidence is relevant only at the sentencing phase of a capital
   trial. See Tex. Code Crim. Proc. art. 37.071(e)(1) (tasking the jury, only
   after finding the defendant guilty, with considering “the defendant’s
   character and background,” “the personal moral culpability of the
   defendant,” and “mitigating” evidence). So to preserve the issue for
   appellate review, defense counsel took Pinkerman’s testimony for an offer of
   proof. 1 Here is the entirety of what Pinkerman offered to prove in the state
   trial court:
          On the basis of my review of information, consultation with
          additional experts, and the evaluation that I have done with the
          defendant Mrs. Lucio, I was going to testify about the
          characteristics and makeup of her psychological functioning. I
          was also going to address how her demeanor, both immediately
          after the incident and during the interrogation, may be
          understood by understanding and appreciating the
          psychological elements and previous history and background


          1
             “The primary purpose of an offer of proof is to enable an appellate court to
   determine whether the exclusion was erroneous and harmful.” Mays v. State, 285 S.W.3d
   884, 890 (Tex. Crim. App. 2009) (quotation omitted). A secondary purpose is to allow the
   trial court “to reconsider [a] ruling in light of the actual evidence.” Ibid. (quotation
   omitted).




                                              4
Case: 16-70027         Document: 00515739449               Page: 5      Date Filed: 02/09/2021




                                          No. 16-70027


           that she has lived through. I was also going to address the
           notion of how difficult it might have been for her to step into
           some of the treatment, even though it was minimally offered.
           And those are the highlights.
   ROA.15301. Pinkerman did not proffer any opinions on the credibility of
   Lucio’s statements during her interrogation. As Pinkerman acknowledged in
   a post-trial affidavit prepared for Lucio’s state habeas proceeding, that issue
   was “never raised at the pretrial [sic] or trial.” 2 ROA.8975.
           The defense also offered the testimony of Ms. Villanueva, a licensed
   clinical social worker, on “why [Lucio] . . . would have given police officer[s]
   information in [her] statement that was not correct.” ROA.4691. The trial
   court conducted a Daubert hearing. 3 See Tex. R. Evid. 702. During it,



           2
              Though defense counsel initially suggested Pinkerman might testify that “as a
   battered woman, [Lucio] takes blame for everything that goes on in the family,”
   ROA.15293, Pinkerman’s testimony in the offer of proof included no such opinion.
   Moreover, Pinkerman’s expert report—authored two days before he made his offer of
   proof—says nothing about battered woman syndrome, nor does it say that Lucio takes the
   blame for anything. See infra Part III.B.3. The Texas Court of Criminal Appeals thus held
   that no such proffer was preserved in the trial court. See Lucio v. State, 351 S.W.3d 878, 902
   (Tex. Crim. App. 2011) (“Therefore, appellant’s claim on appeal as to what Pinkerman’s
   testimony would have been does not comport with Pinkerman’s proffered testimony at
   trial. Nor does it comport with what the trial attorney claimed that he was offering it for.”
   (citation omitted)); cf. Mays, 285 S.W.3d at 891 (holding that an offer of proof must contain
   “substance” that “rises to the level contemplated in our Rules of Evidence and this court’s
   precedent” in order to preserve an issue for appellate review); ibid. (“[T]his sort of
   summary, in the most general and cursory terms, without any of the meat of the actual
   evidence, will not suffice to preserve error.”).
           3
             The term “Daubert hearing” is a shorthand for the inquiry that federal district
   courts conduct before admitting expert testimony under the federal rules of evidence. See
   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). While the Supreme Court’s
   decision in Daubert applies only to federal proceedings, the Texas Court of Criminal
   Appeals has described the inquiry under the Texas Rules of Evidence as “virtually
   identical” to the standard set out in Daubert. Hartman v. State, 946 S.W.2d 60, 62 (Tex.
   Crim. App. 1997) (en banc); accord Hernandez v. State, 116 S.W.3d 26, 29 (Tex. Crim. App.




                                                 5
Case: 16-70027        Document: 00515739449             Page: 6      Date Filed: 02/09/2021




                                        No. 16-70027


   Villanueva said her expertise derived from “clinical training and clinical
   experience, . . . a combination of knowing life span development theories,
   clinical theories[,] and human behavior social environment interaction
   theories,” ROA.4695, as well as training in deciphering body language from
   “clinical sources in [her] master’s degree, [and] continuing education
   courses,” ROA.4697. On the basis of that experience, Villanueva offered to
   testify as follows:
           I was going to testify about three separate issues. The first issue
           was about patterns of behavior with Mrs. Lucio which strongly
           influenced her behavior during that videotaped statement
           process with the investigators that night. . . . I was also going to
           testify that the patterns of behavior as seen in the Child
           Protective Services records, the patterns in her family, how
           that influenced her decision making and how she felt with the
           different investigators, male and female, and also how she
           makes her life decisions. It influenced her behavior in that—
           how she felt with the different investigators male and female
           and how she made her decisions in answering the questions
           during that process. And lastly, looking at her CPS history,
           how—and also her social history, how she deals with different
           people in levels of authority, and also how that influenced her
           body language, and how body language is interpreted in
           different ways if you do not have her history of behaviours [sic]
           or patterns of behavior or her social history.
   ROA.4706–07. Villanueva emphasized that she intended to offer an opinion
   about what Lucio was thinking during the interrogation and whether Lucio
   was telling the truth based on Lucio’s body language. ROA.4695–96.




   2003) (en banc) (per curiam); Coastal Tankships, U.S.A., Inc. v. Anderson, 87 S.W.3d 591,
   598–600 (Tex. App.—Houston [1st Dist.] 2002, pet. denied).




                                              6
Case: 16-70027      Document: 00515739449           Page: 7    Date Filed: 02/09/2021




                                     No. 16-70027


          The state trial court found that a social worker was unqualified to
   testify about body language, unlike, say, “a psychologist . . . that has done
   studies on that and has [an] academic background on that.” ROA.4691. The
   court therefore concluded that Villanueva was not “an expert on whether or
   not [Lucio’s interrogation] statement was true or not true.” ROA.4700. The
   trial court found Villanueva was “imminently qualified on the issue of
   mitigation.” ROA.4700. But it found she could not hold herself “as an expert
   as to why that statement is or is not true.” ROA.4700.
          Ultimately, the defense argued to the jury that, because Lucio
   admitted that she abused her child, the jury should credit as true her
   insistence to the police that she did not hit Mariah in the head. ROA.15340–
   43. The prosecution asked the jury to infer that Lucio dealt the head blow
   that killed Mariah, just as Lucio had abused the child in other ways.
   ROA.15354–61.
          The jury found Lucio guilty of capital murder. ROA.8093. And it
   found insufficient mitigating evidence to warrant a life sentence. ROA.8098.
   The trial court sentenced her to death. ROA.10284.
                                          B.
          Lucio appealed. See Lucio v. State, 351 S.W.3d 878 (Tex. Crim. App.
   2011). She raised fourteen “points of error” on direct appeal to the Texas
   Court of Criminal Appeals. Id. at 880. Lucio’s ninth and tenth points of error
   are at issue in our decision today.
          Points of error nine and ten concerned the exclusion of Villanueva’s
   and Pinkerman’s opinions, respectively. Id. at 897–902; ROA.10785–86.
   Lucio argued that the exclusion of those opinions at the guilt phase of her trial
   violated the Fourteenth Amendment’s Due Process Clause as interpreted in
   Crane v. Kentucky, 476 U.S. 683 (1986). With respect to each expert, Lucio
   argued:




                                          7
Case: 16-70027      Document: 00515739449          Page: 8    Date Filed: 02/09/2021




                                    No. 16-70027


          The defendant has a constitutional right to present evidence
          before the jury as to the circumstances under which his
          confession is taken. Crane v. Kentucky, 746 U.S. 683, 106 S. Ct.
          2142, 90 L. Ed. 2d 636 (1986)[.] Crane deals with
          circumstances like how many policemen were there, how big
          the room was, how long the questioning lasted, etc. But the
          principle has wider application. The reason the jury [was]
          entitled to know about the circumstances under which the
          statement was given [was] so that they could assess the
          voluntariness of the statement and so that they could use
          evidence of circumstances and their conclusion on
          voluntariness to follow the judge’s instructions to disregard the
          statement unless they were convinced beyond a reasonable
          doubt that the statement was voluntary.
   ROA.10841; ROA.10844–45 (same). Lucio insisted that both Villanueva and
   Pinkerman would have offered “critical evidence” that was “so important”
   that its erroneous exclusion meant Lucio deserved a new trial. ROA.10841;
   ROA.10844 (same).
          The Court of Criminal Appeals found Lucio’s arguments on both
   points unavailing. See Lucio, 351 S.W.3d at 897–902 (overruling points of
   error nine and ten). As to point nine (concerning Villanueva), the court noted
   that Villanueva testified at the admissibility hearing that she would give
   opinions about the truthfulness of Lucio’s videotaped statements based on
   her knowledge of body language. Id. at 899–900. But on appeal, counsel
   claimed she would have given an opinion on whether Lucio suffered from
   battered woman syndrome. Ibid. Noting the inconsistency, the court held
   that she “failed to preserve the claim that she raises on appeal.” Id. at 900.
          But even if Lucio had preserved point of error nine, the Court of
   Criminal Appeals held, it would not matter. The court first observed that
   Villanueva’s “testimony that was actually proffered had little, if any,
   relevance” to the question of voluntariness. Ibid. (emphasis added). That was




                                          8
Case: 16-70027        Document: 00515739449              Page: 9       Date Filed: 02/09/2021




                                          No. 16-70027


   so even under Texas law, which offered broader protections than the federal
   constitution. See ibid. (citing Oursbourn v. State, 259 S.W.3d 159, 172–73
   (Tex. Crim. App. 2008)); see also Oursbourn, 259 S.W.3d at 173 (explaining
   that Texas’s statutory protections against “involuntary” confessions are
   “broader in scope than those covered by the Due Process Clause or
   Miranda”). Furthermore, under the Texas Rules of Evidence, Villanueva
   could not “testify that [Lucio] may have been telling the truth when she
   initially denied abusing Mariah.” Lucio, 351 S.W.3d at 901 n.25 (quoting
   Yount v. State, 872 S.W.2d 706, 708–09 (Tex. Crim. App. 1993) (en banc),
   for the proposition that an expert’s “direct testimony as to a witnesses’ [sic]
   credibility is inadmissible under [Tex. R. Evid.] 702 because it does not
   concern a subject upon which the testimony of an expert would assist the trier
   of fact” (emphasis in original)). The court also held that any error was
   harmless. See id. at 901 & n.25. 4
           As to point of error ten (concerning Pinkerman), the Court of
   Criminal Appeals found similar problems. Appellate counsel argued
   Pinkerman would’ve testified “that since [Lucio] was an abused woman she
   would agree with anything a policeman would say.” Id. at 901 (quotation
   omitted). But the court observed that was not what Pinkerman had offered at
   trial. Instead, at trial, Pinkerman made a “broad and general” offer of proof


           4
             The Court of Criminal Appeals noted that testimony about body language might
   have countered some statements by Officer Escalon, who interrogated Lucio and
   commented on her demeanor. But Lucio’s “subsequent admission during her recorded
   statement that she abused Mariah, followed by her demonstrating such abuse with the doll”
   rendered any error on that point harmless. Lucio, 351 S.W.3d at 901 n.25. Additionally, that
   wasn’t Lucio’s only admission. As the Court of Criminal Appeals noted elsewhere, the jury
   could have “reasonably infer[red] that [Lucio] was referring to Mariah’s fatal injuries when
   she told her sister during their cell-phone conversation that she ‘did it.’” Id. at 895. And
   that statement did not occur during a custodial interrogation, could not have been
   motivated by a battered woman’s willingness to tell male police officers what they wanted
   to hear, and had nothing to do with body language.




                                                9
Case: 16-70027     Document: 00515739449           Page: 10    Date Filed: 02/09/2021




                                    No. 16-70027


   that referred to Lucio’s “psychological functioning” and “demeanor.” Id. at
   902 n.26 (quotation omitted). The court concluded that because of this
   variance between the offer of proof at trial and Lucio’s argument on appeal,
   Lucio did not preserve her appellate argument concerning Pinkerman. Id. at
   902.
           But even if Lucio had preserved the point, the Court of Criminal
   Appeals held, it would not matter. That was because, in the court’s view,
   “Pinkerman’s proffered guilt-phase testimony had little, if any, relevance”
   to the voluntariness of Lucio’s interrogation statements. Ibid. (citing
   Oursbourn, 259 S.W.3d at 172–73). The court also held the exclusion of
   Pinkerman’s opinion was harmless in any event. Ibid.
           The Court of Criminal Appeals overruled the rest of Lucio’s points of
   error and affirmed the judgment of the trial court. Id. at 910. Lucio petitioned
   the U.S. Supreme Court for a writ of certiorari; the Court denied it. Lucio v.
   Texas, 566 U.S. 1036 (2012) (mem.).
                                         C.
           Next, Lucio applied for state postconviction relief. For present
   purposes, the most important part of her state habeas application is issue
   four.
           She framed that part of her state habeas application in this way:
   “ISSUE FOUR: The trial court deprived Melissa of the constitutional right
   to present a complete defense when it excluded the testimony of defense
   experts during the guilt/innocence phase of trial.” ROA.8029. In issue four,
   Lucio again argued that the trial court erred by excluding the opinions of
   Villanueva and Pinkerman during the guilt phase of her trial. ROA.8029–34.
   Lucio took pains to distinguish this claim from her prior claims made during
   her direct appeal. In a footnote at the start of her discussion of issue four,
   Lucio said:




                                         10
Case: 16-70027     Document: 00515739449           Page: 11    Date Filed: 02/09/2021




                                    No. 16-70027


          Counsel distinguishes the claim raised in the instant
          proceeding from the claim raised on direct appeal that the trial
          court abused its discretion by preventing Melissa from
          presenting evidence regarding the circumstances under which
          her confession was taken. See Direct Appeal Brief (citing Crane
          v. Kentucky, 476 U.S. 683, 106 S.[]Ct. 2142, 90 L.[]Ed.[ ]2d 636
          (1986)). The instant issue goes to the core of the case—
          whether Melissa was likely to have engaged in ongoing abuse of
          Mariah.
   ROA.8029 n.36.
          After disclaiming reliance on Crane, Lucio noted that “a criminal
   defendant’s constitutional right to present a complete defense is violated by
   the exclusion of evidence pursuant to a state evidentiary rule that
   categorically and arbitrarily prohibits the defendant from offering otherwise
   relevant, reliable evidence that is vital to his defense.” ROA.8029. Lucio’s
   application went on to note that Texas’s relevance rule itself is constitutional
   because it “serves a legitimate interest and does not unconstitutionally
   abridge the right to present a defense.” ROA.8032. But, Lucio argued, “the
   evidence at issue here was not irrelevant to the issue of Melissa’s guilt or
   innocence.” ROA.8032. Because the proffered testimony of Villanueva and
   Pinkerman “was relevant to attack the credibility of the State’s case,” Lucio
   argued, “the jury was unable to make an informed decision regarding the
   weight to be given the State’s evidence of ongoing abuse” without their
   opinions. ROA.8033–34. On that account, “the trial court violated Melissa’s
   right to present a complete defense when it disallowed her expert’s [sic]
   testimony during guilt/innocence as irrelevant.” ROA.8034.
          In other grounds of her state habeas application, Lucio also argued her
   trial counsel provided ineffective assistance of counsel (“IAC”). For
   example, she argued that trial counsel provided IAC by failing “to file a pre-
   trial motion to suppress [her] custodial statements.” ROA.7970 (“Issue




                                          11
Case: 16-70027     Document: 00515739449           Page: 12   Date Filed: 02/09/2021




                                    No. 16-70027


   Two”). She also argued that trial counsel “failed to make a timely request
   for or adequately utilize the assistance of a mitigation specialist and
   psychologist.” ROA.7988 (“Issue Three”). To support these IAC claims,
   Lucio offered a post-trial affidavit from Pinkerman. ROA.8975. In that
   affidavit, Pinkerman testified that Lucio’s “psychological characteristics
   increase the likelihood that she would acquiesce while providing her
   confession” during her custodial interrogation. ROA.8975. Pinkerman stated
   that Lucio’s statements to police “could have been accounted for by her
   dependent and acquiescent personality,” along with her history of
   “emotional[ly] and physically abusive relationships with males.”
   ROA.8975–76. Pinkerman faulted trial counsel for failing to ask the court if
   he could offer opinions on these matters: “During meetings with defense
   counsel I raised questions about these issues. To my knowledge these issues
   were never raised at the pretrial [sic] or trial.” ROA.8975. Pinkerman’s IAC
   affidavit did not purport to offer any opinion on why Lucio might accept
   blame when talking on the phone to her sister about what happened to
   Mariah.
          The state habeas court rejected all of Lucio’s claims, including her
   complete-defense claim in issue four. ROA.10083–96. The state habeas court
   explained its analysis of issue four in two paragraphs:
          39. [Lucio’s] complaint about this Court’s exclusion of her
          mitigation experts [Villanueva and Pinkerman] from the guilt-
          innocence portion of the trial is nearly identical to issues nine
          and ten raised on direct appeal. Matters raised on direct appeal
          should not be re-litigated on habeas unless the judgment is
          subsequently rendered void or a subsequent change in the law
          is made retroactive. While additional evidence may warrant
          relief even when the issue was raised on direct appeal,
          Applicant has not demonstrated that she is entitled to relief
          herein because of any additional evidence herein.




                                         12
Case: 16-70027     Document: 00515739449           Page: 13   Date Filed: 02/09/2021




                                    No. 16-70027


          40. Moreover, this Court did not abuse its discretion in
          excluding the testimony of Norma Villanueva and Dr. John
          Pinkerman from the guilt-innocence portion of the trial. Ms.
          Villanueva proffered nothing to indicate that she had any sort
          of specialized experience, knowledge or training in the area of
          interpreting body language and patterns of behavior during
          police interviews. Dr. Pinkerman’s proffered testimony as to
          [Lucio’s] psychological functioning, including how there was
          little support in the “historical record” for the idea that
          [Lucio] physically abused her children, that she suffered from
          battered woman syndrome, and the meaning of her demeanor
          after the incident and during questioning had no relevance to
          the question of [Lucio’s] guilt or innocence.
   ROA.10091.
          Lucio filed objections to the state habeas court’s findings of fact and
   conclusions of law. ROA.5866–93. In those objections, Lucio recognized that
   her complete-defense claim in state habeas was “nearly identical” to the one
   she made on direct appeal—but “‘[n]early identical’ is not ‘identical.’”
   ROA.5884. She emphasized that her state habeas application—unlike her
   direct appeal—did not challenge the circumstances of her custodial
   interrogation or the exclusion of her experts under Crane. ROA.5884. And
   Lucio’s objections did not say that Pinkerman’s post-trial affidavit—
   submitted to buttress her IAC claims—had any relevance whatsoever to her
   complete-defense claim. ROA.5883–84. The Court of Criminal Appeals
   adopted the lower court’s decision and denied relief. ROA.7768–69.
                                        D.
          Lucio then petitioned for habeas relief in federal court. See 28 U.S.C.
   § 2254. She raised 25 claims for relief, including a complete-defense claim.
   See Lucio v. Davis, No. 13-cv-125, 2016 U.S. Dist. LEXIS 195659, at *31 (S.D.
   Tex. Sept. 28, 2016). The district court wrote a thorough 65-page opinion




                                         13
Case: 16-70027     Document: 00515739449           Page: 14   Date Filed: 02/09/2021




                                    No. 16-70027


   that analyzed all 25 claims. As to the complete-defense claim, the district
   court held that Lucio “attempt[ed] to dress up [a] state evidence law claim
   as a constitutional claim” and that her attempt was “without merit.” Id. at
   *65–66. The district court denied the petition and denied a Certificate of
   Appealability (“COA”). Id. at *92–94.
          Lucio asked for a COA from our court. Lucio v. Davis, 783 F. App’x
   313 (5th Cir. 2019). We granted one on “the question of whether the
   exclusion of Lucio’s proffered experts on the credibility of her alleged
   confession violated her constitutional right to present a complete defense.”
   Id. at 319 (quotation omitted). Thereafter, a panel of our court determined
   that Lucio had raised the issue of her right to a complete defense in state
   court, but that no state court had adjudicated that claim. Id. at 314–15.
   Applying de novo review, the panel concluded that the exclusion of
   Pinkerman’s opinion violated Lucio’s right to present a complete defense.
   Id. at 325. The panel found Crane highly relevant, notwithstanding Lucio’s
   emphatic disclaimer of that authority in her state habeas application. And the
   panel found Pinkerman’s affidavit highly relevant, notwithstanding
   Pinkerman’s concession that none of the material in it had been properly
   presented to the state trial court on account of alleged deficiencies by trial
   counsel. The panel reversed the district court’s judgment and remanded for
   the district court to grant habeas relief to Lucio. Ibid. Our en banc court
   vacated the panel decision on rehearing. Lucio v. Davis, 947 F.3d 331 (5th Cir.
   2020) (mem.).
                                         II.
          Our now-vacated panel decision concluded that Lucio fairly presented
   a complete-defense claim to the state courts; the state courts simply
   overlooked it; and Lucio therefore got the benefit of de novo review of her
   complete-defense claim in federal court. That was error. To explain why, we




                                         14
Case: 16-70027     Document: 00515739449            Page: 15   Date Filed: 02/09/2021




                                     No. 16-70027


   begin with the exhaustion requirement. Then we hold that the state courts
   adjudicated Lucio’s claims as she presented them.
                                         A.
          The exhaustion requirement is a cornerstone of federal habeas for
   state prisoners. The Supreme Court first announced it in Ex parte Royall, 117
   U.S. 241 (1886), shortly after Congress extended the writ of habeas corpus
   ad subjiciendum to prisoners in state custody. Then, in 1948, Congress
   codified the exhaustion requirement in 28 U.S.C. § 2254. Today the statute
   provides that Lucio’s federal habeas application “shall not be granted”
   unless she has exhausted available remedies in the state courts. Id.
   § 2254(b)(1).
          “[T]he exhaustion doctrine is designed to give the state courts a full
   and fair opportunity to resolve federal constitutional claims before those
   claims are presented to the federal courts.” O’Sullivan v. Boerckel, 526 U.S.
   838, 845 (1999) (emphasis added). It’s premised on comity and federalism:
   Because state courts are obligated to enforce federal law, they must be given
   the first chance—after the state prisoner fully explains the federal claim—to
   correct any error. See id. at 844. “This rule of comity reduces friction
   between the state and federal court systems by avoiding the unseemliness of
   a federal district court’s overturning a state court conviction without the
   state courts having had an opportunity to correct the constitutional violation
   in the first instance.” Id. at 845 (quotation omitted).
          Obviously, it would undermine or eliminate the exhaustion
   requirement if a state prisoner could change the claim along the way from
   state court to federal court. As the Supreme Court has explained:
          We emphasize that the federal claim must be fairly presented
          to the state courts. If the exhaustion doctrine is to prevent
          unnecessary conflict between courts equally bound to guard




                                          15
Case: 16-70027     Document: 00515739449            Page: 16   Date Filed: 02/09/2021




                                     No. 16-70027


          and protect rights secured by the Constitution, it is not
          sufficient merely that the federal habeas applicant has been
          through the state courts. The rule would serve no purpose if it
          could be satisfied by raising one claim in the state courts and
          another in the federal courts. Only if the state courts have had
          the first opportunity to hear the claim sought to be vindicated
          in a federal habeas proceeding does it make sense to speak of
          the exhaustion of state remedies. Accordingly, we have
          required a state prisoner to present the state courts with the
          same claim he urges upon the federal courts.
   Picard v. Connor, 404 U.S. 270, 275–76 (1971) (emphasis added) (quotation
   omitted).
          Consider, for example, Duncan v. Henry, 513 U.S. 364 (1995) (per
   curiam). In that case, a California jury convicted Henry of sexually molesting
   a five-year-old. At trial, Henry objected to the introduction of testimony by
   the parent of another child he allegedly molested 20 years earlier. In the state
   courts, Henry framed his objection in terms of California evidentiary law. But
   in the federal courts, Henry argued the erroneous introduction of the
   testimony violated the Due Process Clause. The Ninth Circuit held that
   Henry exhausted his state remedies because he gave the state courts “the
   operative facts” and “the substance of his federal claim.” Henry v. Estelle, 33
   F.3d 1037, 1040–41 (9th Cir. 1993) (quotation omitted).
          The Supreme Court summarily reversed. It held the California courts
   “understandably” decided Henry’s claim in the terms he presented it.
   Henry, 513 U.S. at 366. And in presenting his claim to the state courts, Henry
   did not claim the introduction of the challenged testimony violated the Due
   Process Clause—even if he presented the “facts” and “substance” of the
   claim in other terms. Ibid. “The failure [was] especially pronounced in that
   [Henry] did specifically raise a due process objection before the state court
   based on a different claim . . . .” Ibid. Therefore, the exhaustion requirement




                                          16
Case: 16-70027     Document: 00515739449            Page: 17   Date Filed: 02/09/2021




                                     No. 16-70027


   provides that a state prisoner who does not fairly present a claim to a state
   habeas court—specifying both the legal and factual basis for the claim—may
   not raise that claim in a subsequent federal proceeding.
                                         B.
          For each claim that Lucio fully and fairly presented to the state courts,
   there’s a rebuttable presumption that the state courts adjudicated it on the
   merits. See Johnson v. Williams, 568 U.S. 289, 298 (2013). It’s possible that
   Lucio did her part by presenting her claims fully and fairly, and that the state
   courts nonetheless erred and overlooked them. But Williams holds such a
   scenario is unlikely. See id. at 300–01 (“[I]t is by no means uncommon for a
   state court to fail to address separately a federal claim that the court has not
   simply overlooked”). Therefore, “a federal habeas court must presume that
   the federal claim was adjudicated on the merits.” Id. at 301.
          For each claim that the state court adjudicated on the merits,
   AEDPA’s relitigation bar applies. See 28 U.S.C. § 2254(d) (generally barring
   relitigation of claims that are “adjudicated on the merits” in state court); see
   also ibid. (specifying that the relitigation bar applies on a “claim”-by-“claim”
   basis). And Lucio can overcome the relitigation bar only by proving that
          (1) the state court’s “decision” on her claim “was contrary to,
          or involved an unreasonable application of, clearly established
          Federal law, as determined by the Supreme Court of the
          United States,” id. § 2254(d)(1); or
          (2) the state court’s adjudication of the claim “resulted in a
          decision that was based on an unreasonable determination of
          the facts in light of the evidence presented in the State court
          proceeding,” id. § 2254(d)(2).
          For each claim governed by AEDPA’s relitigation bar, we must
   identify the relevant state-court “decision.” Id. § 2254(d)(1)–(2). To that




                                          17
Case: 16-70027     Document: 00515739449           Page: 18   Date Filed: 02/09/2021




                                    No. 16-70027


   end, the Supreme Court says that we must “train [our] attention” on the
   “last related state-court decision” that provides a “relevant rationale” to a
   particular claim. Wilson v. Sellers, 138 S. Ct. 1188, 1191–92 (2018) (quotation
   omitted). Only then can we consider whether the state court’s “decision”
   was contrary to or an unreasonable application of clearly established Supreme
   Court precedent. Id. at 1192; see also, e.g., Ylst v. Nunnemaker, 501 U.S. 797,
   805 (1991) (“To decide the present case, therefore, we begin by asking which
   is the last explained state-court judgment on the [federal] claim.” (emphasis
   omitted)); Premo v. Moore, 562 U.S. 115, 123–33 (2011); Sears v. Upton, 561
   U.S. 945, 951–56 (2010) (per curiam).
                                         C.
          In Lucio’s case, as in Henry, the state courts adjudicated the claims in
   the same terms as the prisoner presented them. And, as in Henry, Lucio’s
   claims shifted over time. That means, over the course of this litigation,
   different state courts adjudicated different claims. We walk through each
   relevant decision in turn.
          At trial, Lucio urged that expert-opinion testimony from Villanueva
   and Pinkerman should be admitted under the Texas Rules of Evidence. The
   trial court excluded Villanueva because she was not qualified to offer an
   expert opinion about Lucio’s psychology, body language, or credibility. See
   Tex. R. Evid. 702 (providing the state-law standard for Daubert
   challenges); Yount, 872 S.W.2d at 708–09. And the trial court excluded
   Pinkerman’s opinion about Lucio’s “psychological functioning” as
   irrelevant to her guilt and as relevant only to mitigation. See Tex. R. Evid.
   402. At no point did trial counsel suggest that the exclusion of either witness
   would violate Lucio’s rights under the federal Due Process Clause. See
   Henry, 513 U.S. at 366 (“If a habeas petitioner wishes to claim that an
   evidentiary ruling at a state court trial denied him the due process of law




                                         18
Case: 16-70027     Document: 00515739449            Page: 19    Date Filed: 02/09/2021




                                     No. 16-70027


   guaranteed by the Fourteenth Amendment, he must say so, not only in
   federal court, but in state court.”). And at no point did either expert offer to
   testify about the circumstances of Lucio’s custodial interrogation and
   whether she felt psychological pressure to admit to abusing Mariah. As
   Pinkerman himself later said, “To my knowledge these issues were never
   raised at the pretrial [sic] or trial.” ROA.8975.
          On direct appeal, Lucio changed her claim and argued that, under the
   Due Process Clause and Crane v. Kentucky, Lucio had the right to present
   Villanueva and Pinkerman to challenge the “voluntariness” of her custodial
   statements. Even though Lucio defaulted this claim by failing to present it to
   the trial court, the Court of Criminal Appeals adjudicated it anyway. And the
   court held Lucio’s voluntariness challenges failed because the testimony that
   Lucio’s experts had actually proffered at trial had “little, if any, relevance”
   to the issue of voluntariness. Lucio, 351 S.W.3d at 901 (Villanueva), 902
   (Pinkerman). And again, that was so even though Texas law requires the
   admission of more evidence than the minimum required by the Federal
   Constitution. See id. at 900 (quoting Oursbourn, 259 S.W.3d at 172–73, for
   various examples of “fact scenarios that can raise a state-law claim of
   involuntariness (even though they do not raise a federal constitutional claim)”
   (emphasis added)). Thus, the Court of Criminal Appeals adjudicated and
   denied Lucio’s Crane claim on direct appeal. See Williams, 568 U.S. at 301
   (“[I]f the state-law rule subsumes the federal standard—that is, if it is at least
   as protective as the federal standard—then the federal claim may be regarded
   as having been adjudicated on the merits.”); see also Early v. Packer, 537 U.S.
   3, 8 (2002) (per curiam).
          On state habeas, Lucio changed the claim again. This time, she
   expressly disclaimed any reliance on Crane and insisted that she did not want
   to challenge the exclusion of “evidence regarding the circumstances under
   which her confession was taken.” ROA.8029 n.36. Rather, she argued that



                                          19
Case: 16-70027        Document: 00515739449               Page: 20        Date Filed: 02/09/2021




                                           No. 16-70027


   the exclusion of Villanueva and Pinkerman deprived her of the constitutional
   right to present a complete defense by proving that she was “[un]likely to
   have engaged in ongoing abuse of Mariah.” ROA.8029 & n.36. The state
   habeas court held that Lucio’s claim was procedurally barred insofar as she
   attempted to re-raise her Crane claim regarding the circumstances of her
   custodial interrogation. ROA.10091. And beyond that, the claim was
   meritless because Villanueva’s proffered body-language testimony failed the
   Texas Daubert standard, and Pinkerman’s generalized proffer about Lucio’s
   psychological functioning was relevant to mitigation but “had no relevance
   to the question of [Lucio’s] guilt or innocence.” ROA.10091.
           Based on the state-court proceedings, two things are clear: (1) Lucio
   exhausted state remedies regarding two relevant claims in two different state
   proceedings, and (2) the state courts adjudicated both claims on the merits. 5
   On direct appeal, the Court of Criminal Appeals heard and rejected Lucio’s
   claim that Crane v. Kentucky gives her the federal due process right to present
   testimony regarding the circumstances of her custodial interrogation. On
   state habeas, the state court heard and rejected Lucio’s distinct claim that the
   exclusion of Villanueva and Pinkerman from the guilt phase of her trial
   prevented her from proving that she was “[un]likely to have engaged in
   ongoing abuse of Mariah.” This is the way Lucio chose to present her claims
   and hence the way the state courts were required to adjudicate them. The
   state courts adjudicated both claims on the merits. So AEDPA’s relitigation
   bar applies. See 28 U.S.C. § 2254(d).




           5
             True, the state courts also identified procedural bars to both claims based on
   Lucio’s ever-changing arguments. But it long has been true that a state court’s adjudication
   of a claim on the merits means that the claim is exhausted. See, e.g., Castille v. Peoples, 489
   U.S. 346, 350 (1989); Brown v. Allen, 344 U.S. 443, 447 (1953).




                                                 20
Case: 16-70027     Document: 00515739449            Page: 21   Date Filed: 02/09/2021




                                     No. 16-70027


                                         III.
          We next evaluate the relevant state-court decisions under AEDPA’s
   relitigation bar, 28 U.S.C. § 2254(d). In enacting that provision, Congress
   imposed strict limitations on federal courts considering habeas applications
   from state prisoners. See, e.g., Harrington v. Richter, 562 U.S. 86, 102 (2011);
   Langley v. Prince, 926 F.3d 145, 155 (5th Cir. 2019) (en banc), cert. denied, 140
   S. Ct. 2676 (2020) (mem.); see also Shinn v. Kayer, 141 S. Ct. 517, 526 (2020)
   (per curiam) (“Under AEDPA, state courts play the leading role in assessing
   challenges to state sentences based on federal law.”). “To overcome
   AEDPA’s relitigation bar, a state prisoner must shoehorn [her] claim into
   one of its narrow exceptions.” Langley, 926 F.3d at 155; see 28 U.S.C.
   § 2254(d)(1)–(2). The prisoner can do so only if the state court’s decision
   was “so obviously wrong as to be beyond any possibility for fairminded
   disagreement.” Kayer, 141 S. Ct. at 526 (quotation omitted).
          Lucio says she satisfied AEDPA’s relitigation exceptions in three
   ways. She first argues (A) the state court’s decision was “contrary to” or
   “involved an unreasonable application of ” Crane. 28 U.S.C. § 2254(d)(1).
   She next argues (B) the state court’s decision was “contrary to” or “involved
   an unreasonable application of ” Chambers v. Mississippi, 410 U.S. 284 (1973).
   28 U.S.C. § 2254(d)(1). She finally argues (C) the state court’s decision was
   “based on an unreasonable determination of the facts in light of the evidence
   presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). We
   consider and reject each argument in turn.
                                          A.
          We start with Lucio’s claim under Crane v. Kentucky. We first explain
   the law clearly established in Crane. Then we train our attention on the last
   state-court decision to adjudicate that claim—the state court’s decision in




                                          21
Case: 16-70027     Document: 00515739449            Page: 22   Date Filed: 02/09/2021




                                     No. 16-70027


   Lucio’s direct appeal—and evaluate that decision under the relitigation bar.
   See Wilson, 138 S. Ct. at 1192.
                                          1.
          The Supreme Court has held that the “Constitution guarantees
   criminal defendants ‘a meaningful opportunity to present a complete
   defense.’” Nevada v. Jackson, 569 U.S. 505, 509 (2013) (per curiam)
   (quoting Crane, 476 U.S. at 690). But it has also recognized that “state and
   federal rulemakers have broad latitude under the Constitution to establish
   rules excluding evidence from criminal trials.” Ibid. (quoting Holmes v. South
   Carolina, 547 U.S. 319, 324 (2006)). “Only rarely” has the Supreme Court
   “held that the right to present a complete defense was violated by the
   exclusion of defense evidence under a state rule of evidence.” Ibid.
          In Crane, the Supreme Court considered the constitutionality of a
   novel evidentiary practice that was first recognized by the Kentucky Supreme
   Court in Crane itself. Prior to his murder trial, Crane moved to suppress his
   confession pursuant to Kentucky Rule of Criminal Procedure 9.78. Crane v.
   Kentucky, 690 S.W.2d 753, 753 (Ky. 1985). That rule, adopted on January 1,
   1978, stated:
          Rule 9.78. Confessions and searches—Suppression of
          evidence.—If at any time before trial a defendant moves to
          suppress, or during trial makes timely objection to the
          admission of evidence consisting of (a) a confession or other
          incriminating statements alleged to have been made by him to
          police authorities or (b) the fruits of a search, the trial court
          shall conduct an evidentiary hearing outside the presence of the
          jury and at the conclusion thereof shall enter into the record
          findings resolving the essential issues of fact raised by the
          motion or objection and necessary to support the ruling. If
          supported by substantial evidence the factual findings of the
          trial court shall be conclusive.




                                         22
Case: 16-70027     Document: 00515739449           Page: 23   Date Filed: 02/09/2021




                                    No. 16-70027


   Ibid. The Kentucky trial court conducted a “lengthy hearing and denied the
   motion to suppress, finding the confession to be voluntary.” Ibid. Then, at
   trial, the court refused to allow the introduction of any evidence regarding
   the “circumstances surrounding the taking of the confession.” Id. at 754.
   The Kentucky Supreme Court affirmed, holding:
          [O]nce a hearing is conducted pursuant to [Rule 9.78] and a
          finding is made by the judge based upon substantial evidence
          that the confession was voluntary, that finding is conclusive
          and the trial court may exclude evidence relating to
          voluntariness from consideration by the jury when that
          evidence has little or no relationship to any other issue.
   Id. at 755.
          The Supreme Court reversed because the Kentucky Supreme Court’s
   decision relied on the “assumption that evidence bearing on the
   voluntariness of a confession and evidence bearing on its credibility fall in
   conceptually distinct and mutually exclusive categories.” Crane, 476 U.S. at
   687. That assumption was “directly at odds with language in several
   [Supreme Court] opinions,” and it “conflict[ed] with the decisions of every
   other state court to have confronted the issue,” ibid., as well as 18 U.S.C.
   § 3501(a) and Federal Rule of Evidence 104(e), id. at 689. The Court held
   “on the facts of this case that the blanket exclusion of the proffered
   testimony,” in “the absence of any valid state justification,” was
   unconstitutional. Id. at 690. In making its decision, the Court took pains to
   note that it was not “question[ing] the power of States to exclude evidence
   through the application of evidentiary rules that themselves serve the
   interests of fairness and reliability—even if the defendant would prefer to see
   that evidence admitted.” Id. at 689.
          The Supreme Court subsequently reminded us that Crane does “not
   set[ ] forth an absolute entitlement to introduce crucial, relevant evidence”




                                          23
Case: 16-70027     Document: 00515739449           Page: 24   Date Filed: 02/09/2021




                                    No. 16-70027


   at a criminal trial. Montana v. Egelhoff, 518 U.S. 37, 53 (1996) (plurality
   opinion). It explained:
          Our holding that the exclusion of certain evidence in that case
          violated the defendant’s constitutional rights rested not on a
          theory that all competent, reliable evidence must be admitted,
          but rather on the ground that the Supreme Court of
          Kentucky’s sole rationale for the exclusion (that the evidence
          did not relate to the credibility of the confession) was wrong.
          Crane does nothing to undermine the principle that the
          introduction of relevant evidence can be limited by the State
          for a valid reason.
   Ibid. (quotations omitted).
                                         2.
          Lucio argues that the state court’s exclusion of Villanueva and
   Pinkerman was “contrary to” the law clearly established in Crane. See 28
   U.S.C. § 2254(d)(1). “A state-court decision is contrary to clearly
   established federal law only if it arrives at a conclusion opposite to that
   reached by the Supreme Court on a question of law or if it resolves a case
   differently than the Supreme Court has on a set of materially
   indistinguishable facts.” Langley, 926 F.3d at 155 (quotations omitted). For
   example:
          If a state court were to reject a prisoner’s claim of ineffective
          assistance of counsel on the grounds that the prisoner had not
          established by a preponderance of the evidence that the result
          of his criminal proceeding would have been different, that
          decision would be diametrically different, opposite in character
          or nature, and mutually opposed to [the Supreme Court’s]
          clearly established precedent because [it] held in Strickland
          that the prisoner need only demonstrate a reasonable
          probability that the result of the proceeding would have been
          different.




                                         24
Case: 16-70027       Document: 00515739449             Page: 25      Date Filed: 02/09/2021




                                        No. 16-70027


   Terry Williams v. Taylor, 529 U.S. 362, 405–06 (2000) (quotation omitted).
           Lucio cannot meet that high bar here. In answering our en banc
   questions, 6 Lucio conceded that, at best, her claim is “strongly supported”
   by Crane and that no case is on “all fours” with her claim. Lucio Opening En
   Banc Q&A 25–26. That is insufficient to show that the state court’s decision
   is “diametrically different” from Crane. See Terry Williams, 529 U.S. at 405.
   Therefore, “here, as in most AEDPA cases,” the “contrary to” exception
   does not apply. Langley, 926 F.3d at 156.
           Next, Lucio argues that the decision by the Court of Criminal Appeals
   “involved an unreasonable application of ” Crane. See 28 U.S.C.
   § 2254(d)(1). To meet that exception to the relitigation bar, Lucio must do
   much more than establish that the state court erred. See, e.g., Renico v. Lett,
   559 U.S. 766, 773 (2010) (“[A] federal habeas court may not issue the writ
   simply because that court concludes in its independent judgment that the
   relevant state-court decision applied clearly established federal law
   erroneously or incorrectly.” (quotation omitted)). “Rather, the relitigation
   bar forecloses relief unless the prisoner can show the state court was so wrong
   that the error was well understood and comprehended in existing law beyond
   any possibility for fairminded disagreement.” Langley, 926 F.3d at 156
   (quotation omitted); see also Kayer, 141 S. Ct. at 520 (summarily reversing the
   Ninth Circuit for “ordering issuance of a writ of habeas corpus despite ample
   room for reasonable disagreement about the prisoner’s . . . claim”).




           6
             Because of COVID-19, our court did not conduct our usual en banc argument.
   Instead, we used a multi-round form of written questions and answers. In the first round,
   we presented written questions—some for both parties, some solely for Lucio or the State.
   After the parties provided their answers to the court’s questions, they both submitted
   rebuttals to each other’s answers. Both parties provided thorough and helpful answers.




                                              25
Case: 16-70027       Document: 00515739449         Page: 26   Date Filed: 02/09/2021




                                    No. 16-70027


          We hold the Court of Criminal Appeals did not unreasonably apply
   Crane in Lucio’s direct appeal. As an initial matter, we note that the Court of
   Criminal Appeals held that the two witnesses’ opinions were inadmissible
   under state law, which affords broader protections than the Crane-Due
   Process standard in federal law. See Lucio, 351 S.W.3d at 900, 902 (citing
   Tex. Code Crim. Proc. arts. 38.21, 38.22, and Oursbourn, 259 S.W.3d
   at 172–73). Because Texas law is “broader in scope” than the U.S.
   Constitution on this issue, a determination that a claim fails on state-law
   grounds necessarily adjudicated any federal claim as well. See Williams, 568
   U.S. at 298–99 (holding a state-law adjudication necessarily adjudicates the
   federal question where the former “fully incorporat[es]” the latter). Lucio
   has never argued that Texas’s statutory and decisional standards are in fact
   narrower than the Crane standard. She therefore has forfeited any argument
   to that effect.
          Moreover, we have observed that cases involving Crane “typically
   focus” on evidentiary rules that lead to “categorical prohibitions of certain
   evidence and not discretionary decisions to exclude evidence under general
   and otherwise uncontroversial rules.” Caldwell v. Davis, 757 F. App’x 336,
   339 (5th Cir. 2018) (per curiam). As Lucio conceded in her en banc answers,
   she is not challenging the constitutionality of Texas’s evidentiary rules
   regarding the relevance and the admission of expert-opinion testimony.
   Lucio Opening En Banc Q&A 24–25. Nor does Lucio allege that the Texas
   courts categorically prohibited her from undermining her own inculpatory
   statements. For example, the trial court permitted Lucio’s sister to testify
   about Lucio’s background, her tendency to take the blame for things she did
   not do, and the phone call in which Lucio allegedly said: “This was me. I did




                                         26
Case: 16-70027        Document: 00515739449              Page: 27       Date Filed: 02/09/2021




                                          No. 16-70027


   it.” 7 Her only complaint is that the trial court made discretionary errors in
   excluding the particular expert opinions proffered by Villanueva and
   Pinkerman. Therefore, Lucio fails to show that Texas courts categorically
   prohibited evidence undermining her inculpatory statements.
           Lucio cannot argue that the Court of Criminal Appeals unreasonably
   applied Crane by failing to extend it to discretionary evidentiary decisions.
   “Section 2254(d)(1) provides a remedy for instances in which a state court
   unreasonably applies [the Supreme] Court’s precedent; it does not require
   state courts to extend that precedent or license federal courts to treat the
   failure to do so as error.” White v. Woodall, 572 U.S. 415, 426 (2014)
   (emphasis in original). We, like the Ninth Circuit, are aware of no clearly
   established law regarding “a court’s exercise of discretion to exclude expert
   testimony” as it relates to a “criminal defendant’s constitutional right to
   present relevant evidence.” Moses v. Payne, 555 F.3d 742, 758–59 (9th Cir.
   2009); see also Brown v. Horell, 644 F.3d 969, 983 (9th Cir. 2011) (“[T]he
   Supreme Court has not decided any case either squarely address[ing] the
   discretionary exclusion of evidence and the right to present a complete




           7
              Our now-vacated panel opinion made much of the fact that a police officer
   overheard this statement while listening to only Lucio’s side of the conversation with her
   sister, and that the officer “did not create a log of Lucio’s alleged statements until nearly
   sixteen months after he interacted with Lucio—the month before trial.” Lucio, 783 F.
   App’x at 324 n.6. But far from supporting a Crane claim, these propositions disprove it.
   Crane guarantees Lucio the procedural opportunity to present her defense. The trial court
   gave Lucio the procedural opportunity—and her trial counsel vigorously exercised it—to
   cross-examine the officer about what he overheard Lucio say and the length of time
   between that conversation and the officer’s report. ROA.14992–93. And as noted above,
   the trial court afforded Lucio the opportunity—which she again vigorously exercised—to
   present her sister’s side of the phone call. All of this proves that the State did not
   categorically bar Lucio, as in Crane, from presenting any evidence to undermine her
   inculpatory statement.




                                                27
Case: 16-70027     Document: 00515739449            Page: 28   Date Filed: 02/09/2021




                                     No. 16-70027


   defense or establish[ing] a controlling legal standard for evaluating such
   exclusions.” (quotation omitted) (alterations in original)).
          And it’s not just the Ninth Circuit. Many of our sister circuits,
   reviewing state prisoners’ applications under § 2254(d)(1), have upheld state
   courts’ wide latitude to make discretionary evidentiary decisions. See, e.g.,
   Grant v. Royal, 886 F.3d 874, 959–60 (10th Cir. 2018) (rejecting state
   prisoner’s habeas application under the relitigation bar because Crane did not
   implicate the “discretionary application of evidentiary rules”); Troy v. Sec’y,
   Fla. Dep’t of Corr., 763 F.3d 1305, 1307, 1315 (11th Cir. 2014) (rejecting state
   prisoner’s habeas application under the relitigation bar because Crane does
   not deprive state courts of the “gatekeeping role” to make discretionary
   evidentiary decisions); Gagne v. Booker, 680 F.3d 493, 516 (6th Cir. 2012) (en
   banc) (rejecting state prisoner’s habeas application under the relitigation bar
   because, consistent with Crane, “a trial court may even exclude competent
   reliable evidence . . . central to the defendant’s claim of innocence, so long as
   there exists a valid state justification” (quotation omitted)); Rucker v. Norris,
   563 F.3d 766, 770 (8th Cir. 2009) (rejecting state prisoner’s habeas
   application under the relitigation bar because “Crane proscribed only the
   ‘wholesale exclusion’ of evidence pertaining to the credibility of a
   confession”).
          Take for example the Sixth Circuit’s decision in Loza v. Mitchell, 766
   F.3d 466 (6th Cir. 2014). It assessed an Ohio court’s exclusion of a clinical
   psychologist that the defendant sought to use “to help explain his
   confession.” Id. at 481. The Sixth Circuit held the prisoner could not
   surmount the relitigation bar because the state court did not apply a
   “mechanistic, per se” rule but instead made an “individual determination”
   about the appropriateness of the testimony based on the specific facts of the
   case. Id. at 485 (quotations omitted). Importantly, the defendant was given
   the opportunity to present “other evidence bearing on the credibility of his



                                          28
Case: 16-70027     Document: 00515739449            Page: 29   Date Filed: 02/09/2021




                                     No. 16-70027


   confession.” Ibid. And the jury had the opportunity to watch the video of the
   defendant’s confession to see for itself the “tone and manner of the
   interrogation, the number of officers present, the physical characteristics of
   the room, and the length of the interrogation.” Ibid. (quotation omitted).
   Although more evidence like the clinical psychologist’s opinion would have
   been helpful, the Sixth Circuit found it reasonable to “conclude[ ] that Crane
   did not require this evidence to be admitted.” Id. at 486 (emphasis in
   original).
          We refuse to create a circuit split. As previously discussed, the Court
   of Criminal Appeals did not affirm any “blanket exclusion” of evidence
   regarding Lucio’s confession. Instead, it considered her two proffered
   experts on an individualized basis and found their opinions to be inadmissible
   as a matter of state law. The jury hearing Lucio’s case had ample opportunity
   to assess the credibility of her various statements—it could watch the video
   of the interrogation, it could listen to her sister’s testimony, and it could
   compare that testimony with the police officer’s. Thus, even if we assume
   arguendo that a discretionary evidentiary ruling could violate Crane, Lucio
   has not proven beyond any fair-minded disagreement that the state court’s
   decision on her direct-appeal record rises to that level. Accordingly, the
   Court of Criminal Appeals’ decision was not an unreasonable application of
   the clearly established federal law in Crane.
          Nor does the state court’s decision become unreasonable, as Lucio
   argues, because of Pinkerman’s post-trial, collateral-review affidavit. The
   Supreme Court has strictly instructed that our review is “limited to the
   record that was before the state court that adjudicated the claim on the merits.”
   Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (emphasis added). To that end,
   “the record under review is limited to the record in existence at that same
   time.” Id. at 182. Since the Pinkerman affidavit did not exist at the time the
   Court of Criminal Appeals evaluated Lucio’s Crane claim on direct appeal,



                                          29
Case: 16-70027     Document: 00515739449            Page: 30   Date Filed: 02/09/2021




                                     No. 16-70027


   the record before that court didn’t include the affidavit. Therefore, we may
   not consider the affidavit in reviewing that court’s direct appeal decision.
                                          B.
          We next consider the complete-defense claim that Lucio exhausted in
   her state habeas application. We first identify the claim. Then we describe
   the clearly established law as articulated by the Supreme Court. Then we
   evaluate the relevant state-court decision under AEDPA’s relitigation bar.
                                          1.
          Lucio adamantly insisted that her state habeas claim did not involve
   Crane. ROA.8029 n.36. She presumably did so to avoid the state procedural
   bar on re-raising claims in state habeas after raising them on direct appeal.
   See, e.g., Ex parte Brown, 205 S.W.3d 538, 546 (Tex. Crim. App. 2006)
   (“[H]abeas relief is not available to one who has already litigated his claim at
   trial, in post-trial motions, or on direct appeal.”). So we take Lucio at her
   word that the state habeas claim does not implicate Crane.
          We also assume that Lucio does not intend to challenge the state
   courts’ application of state-law evidentiary rules. It’s well-settled that such
   state-law challenges form “no part of a federal court’s habeas review of a
   state conviction. We have stated many times that federal habeas corpus relief
   does not lie for errors of state law.” Estelle v. McGuire, 502 U.S. 62, 67 (1991)
   (quotation omitted). And that obviates much of Lucio’s state habeas claim.
   The three principal cases cited in that application all involve direct appeals
   of mine-run evidentiary challenges. See ROA.8032–33 (citing United States v.
   Hall, 93 F.3d 1337 (7th Cir. 1996), United States v. Cohen, 510 F.3d 1114 (9th
   Cir. 2007), and an unpublished, intermediate state-court decision in Kaps v.
   State, No. 05-97-00328-CR, 1998 WL 209060 (Tex. App.—Dallas Apr. 30,
   1998, no pet.)). These precedents illustrate that state-law evidentiary claims
   are cognizable on direct appeal. But they are not cognizable in federal habeas.




                                          30
Case: 16-70027     Document: 00515739449           Page: 31    Date Filed: 02/09/2021




                                    No. 16-70027


   See McGuire, 502 U.S. at 67. So we do not construe Lucio’s claim to implicate
   the state courts’ application of state evidence law. See Lucio, 2016 U.S. Dist.
   LEXIS 195659, at *65 (“Lucio’s attempt to dress up this state evidence law
   claim as a constitutional claim is unconvincing.”).
          What remains unclear is what Lucio’s state habeas claim does
   implicate. Our now-vacated panel decision in this case said that “Lucio’s
   argument to the state habeas court flagged her ‘complete defense’ argument
   as a ‘constitutional’ issue and cited a Texas case that relied exclusively on
   the Federal Constitution.” Lucio, 783 F. App’x at 319 (citing Wiley v. State,
   74 S.W.3d 399, 405–07 (Tex. Crim. App. 2002), and Wiley v. State, No. 03-
   99-00047-CR, 2000 WL 1124975, at *1 (Tex. App.—Austin Aug. 10, 2000),
   aff’d, 74 S.W.3d 399 (Tex. 2002)). We disagree that “flagging” a state-court
   case that in turn cites the U.S. Constitution is sufficient to exhaust a federal
   claim under 28 U.S.C. § 2254(b)(1). See, e.g., Williams, 568 U.S. at 299
   (holding “a fleeting reference to a provision of the Federal Constitution or
   federal precedent” is insufficient to exhaust a federal claim because “a state
   court may not regard [it] as sufficient to raise a separate federal claim”). And
   Wiley itself did not purport to apply Crane, Chambers, or any U.S. Supreme
   Court precedent whatsoever.
          The most charitable interpretation of Lucio’s state habeas claim is
   that the exclusion of expert-opinion testimony from Villanueva and
   Pinkerman infringed her constitutional right to present a complete defense
   because it precluded Lucio from presenting evidence “regarding the weight
   to be given the State’s evidence of ongoing abuse,” ROA.8034, depriving her
   of the opportunity to prove that she was “[un]likely to have engaged in
   ongoing abuse of Mariah,” ROA.8029 n.36. This claim does not attack the
   circumstances of Lucio’s custodial interrogation as in Crane. Rather, Lucio’s
   objection is that the exclusion of the experts’ opinions made her trial unfair
   because it precluded her from proving that she did not beat her child to death



                                          31
Case: 16-70027       Document: 00515739449          Page: 32   Date Filed: 02/09/2021




                                     No. 16-70027


   or commit ongoing abuse of Mariah, even though she admitted to committing
   abuse. And the state habeas court’s contrary conclusion, she says, is contrary
   to or an unreasonable application of Chambers v. Mississippi.
                                          2.
          Again, we explain the Supreme Court’s decision in Chambers before
   considering whether the state court acted contrary to or unreasonably applied
   that precedent.
          The State prosecuted Leon Chambers for murdering a police officer
   “in the small town of Woodville in southern Mississippi” in 1969. Chambers,
   410 U.S. at 285. Another man, named McDonald, confessed in a sworn
   written statement to murdering the police officer. Id. at 287. Still, Mississippi
   brought charges against Chambers, not McDonald. At trial, Chambers called
   McDonald to the stand and entered McDonald’s written confession into
   evidence. Id. at 291. On cross-examination, the State elicited testimony from
   McDonald repudiating the confession. Ibid. After the State’s cross-
   examination, Chambers moved to examine McDonald as a hostile witness.
   Ibid. But the state court denied his request based on an idiosyncratic state-
   law rule called the “voucher rule”—which prevented Chambers from
   impeaching his own witness on the theory that “a party who calls a witness
   ‘vouches for his credibility.’” Id. at 295 (quoting Clark v. Lansford, 191 So.2d
   123, 125 (Miss. 1966)).
          The Supreme Court noted that the voucher rule has been
   “condemned as archaic, irrational, and potentially destructive of the truth‐
   gathering process.” Id. at 296 n.8. And it emphasized that Mississippi did not
   even attempt “to defend the [voucher] rule or explain its underlying
   rationale.” Id. at 297. The Supreme Court therefore held that the “voucher
   rule” violated Chambers’s rights to confront and cross‐examine witnesses
   like McDonald.




                                          32
Case: 16-70027     Document: 00515739449           Page: 33    Date Filed: 02/09/2021




                                    No. 16-70027


          The state habeas court’s adjudication of Lucio’s complete-defense
   claim is not “contrary to” Chambers. 28 U.S.C. § 2254(d)(1). During our en
   banc Q&A, Lucio recognized that the trial court excluded Villanueva and
   Pinkerman pursuant to ordinary rules of evidence concerning the
   admissibility of expert opinions—not pursuant to some idiosyncratic,
   arbitrary, archaic, and indefensible rule that prohibited her from impeaching
   her own witness. This significant distinction is far more than sufficient to bar
   a “contrary to” claim.
          Nor is the state habeas court’s decision an “unreasonable
   application” of Chambers. Ibid. The Supreme Court has instructed us that
   Chambers—like its other complete-defense cases—involved an idiosyncratic
   state rule of evidence that was “arbitrary,” “did not rationally serve any
   discernible purpose,” and “could not be rationally defended.” Jackson, 569
   U.S. at 509 (discussing Holmes, 547 U.S. at 331; Rock v. Arkansas, 483 U.S.
   44, 61 (1987); Chambers, 410 U.S. at 302–303; and Washington v. Texas, 388
   U.S. 14, 22 (1967)). The Supreme Court has never applied its complete-
   defense cases to discretionary evidentiary decisions under rules that are
   themselves constitutional, like the rules of evidence involving the
   admissibility of expert opinions here. Thus, to hold that the state habeas
   court unreasonably applied these cases, we’d have to (1) extend them or
   (2) frame them “at such a high level of generality” that we’d “transform
   even the most imaginative extension of existing case law into ‘clearly
   established Federal law, as determined by the Supreme Court.’” Id. at 512
   (quoting 28 U.S.C. § 2254(d)(1)). The relitigation bar precludes that.
                                          3.
          Our panel decision in this case reached the contrary result by taking
   the facts from Lucio’s state habeas application, mixing them with the law
   from her direct appeal, and using the resulting combination to condemn the




                                         33
Case: 16-70027      Document: 00515739449           Page: 34   Date Filed: 02/09/2021




                                     No. 16-70027


   evidentiary decision made at trial. Specifically, the panel combined the facts
   in the Pinkerman affidavit (from state habeas) with the Crane claim (from
   direct appeal) to hold the exclusion of Pinkerman’s proffer (at trial) was
   arbitrary and “complete[ly] irrational[ ].” Lucio, 783 F. App’x at 323. The
   panel held that Crane gave Lucio the constitutional right to “take[] away” or
   “undermine[ ]” her custodial-interrogation statements; that without those
   statements, “the State’s case [would have been] much more tenuous”; and
   that “Pinkerman’s opinion was that Lucio was susceptible to taking blame
   for something that was not her fault and that this behavior was manifested in
   the interrogation video,” thereby “cast[ing] doubt on the State’s key
   evidence.” Ibid.
           AEDPA prohibits whipsawing the state courts in this way. See 28
   U.S.C. § 2254(d); cf. Wainwright v. Sykes, 433 U.S. 72, 89 (1977) (rejecting
   habeas-by-“sandbagging”). This is the entirety of what Pinkerman proffered
   at trial:
           On the basis of my review of information, consultation with
           additional experts, and the evaluation that I have done with the
           defendant Mrs. Lucio, I was going to testify about the
           characteristics and makeup of her psychological functioning. I
           was also going to address how her demeanor, both immediately
           after the incident and during the interrogation, may be
           understood by understanding and appreciating the
           psychological elements and previous history and background
           that she has lived through. I was also going to address the
           notion of how difficult it might have been for her to step into
           some of the treatment, even though it was minimally offered.
           And those are the highlights.
   ROA.15301. As the state courts concluded, this proffer provides zero
   information about what facts or opinions Pinkerman was prepared to offer. It
   certainly did not say—as our panel decision concluded—“that Lucio was




                                         34
Case: 16-70027     Document: 00515739449            Page: 35   Date Filed: 02/09/2021




                                     No. 16-70027


   susceptible to taking blame for something that was not her fault and that this
   behavior was manifested in the interrogation video.” Lucio, 783 F. App’x at
   323. To the contrary, Pinkerman provided no basis upon which the state
   courts could have concluded that his testimony would have assisted the jury
   in understanding why Lucio made the statements that she did, why her
   demeanor was what it was, or whether she murdered her child. If AEDPA’s
   anti-sandbagging rules mean anything, they mean that Lucio and Pinkerman
   cannot hold back the substance of the proffered testimony with the hope of
   using it as a trump card later.
          The whipsawing embraced by our panel decision is particularly
   striking because we do not need to guess what Pinkerman would’ve said if
   he’d been allowed to testify in the guilt phase of the trial. That’s because two
   days before he was first called to testify and make his proffer, he authored an
   expert report that detailed his testimony. ROA.15301 (Pinkerman’s guilt-
   phase proffer, dated July 7, 2008); ROA.5387 (Pinkerman’s expert report,
   dated July 5, 2008). The expert report contained extensive psychological
   evaluations of Lucio. It also described Pinkerman’s findings from watching
   the interrogation video—including that Lucio had a “constrained”
   demeanor, a “flat” affect, and that “she tunes out to the male investigator.”
   ROA.5394. The report recounted Lucio’s custodial statement: “Several
   hours after Mariah’s death, [Lucio] said: ‘I’m responsible for it.’” ROA.5395
   (emphasis added). And it recounted Lucio’s various other inculpatory
   admissions of abuse against her daughter. E.g., ROA.5395 (recounting
   Lucio’s admissions that she got “frustrated” with Mariah, “spanked” her,
   and “When I saw the bruises, I hated myself for what I did.”). At no point
   did Pinkerman’s report come close even to hinting that any of these
   statements were false. At no point did Pinkerman’s report come close even
   to hinting “that Lucio was susceptible to taking blame for something that was
   not her fault and that this behavior was manifested in the interrogation




                                         35
Case: 16-70027     Document: 00515739449           Page: 36   Date Filed: 02/09/2021




                                    No. 16-70027


   video.” Lucio, 783 F. App’x at 323. And at no point did Pinkerman’s report
   say anything at all about battered woman syndrome.
          We also don’t have to guess about what Pinkerman would have said at
   trial because he was allowed to testify during the punishment phase. Defense
   counsel asked Pinkerman multiple questions about Lucio’s interrogation
   video to elicit testimony about the circumstances of the offense and Lucio’s
   moral culpability. E.g., ROA.5131–34; see Tex. Code Crim. Proc. art.
   37.071, § 2(e)(1) (requiring the punishment-phase jury to consider, inter alia,
   “the circumstances of the offense” and “the personal moral culpability of
   the defendant”). And again, Pinkerman did not come close even to
   suggesting “that Lucio was susceptible to taking blame for something that
   was not her fault and that this behavior was manifested in the interrogation
   video.” Lucio, 783 F. App’x at 323. In fact, Pinkerman repeatedly
   equivocated regarding battered woman syndrome:
          Q.     Well, do you feel that this defendant has battered
                 woman’s syndrome?
          A.     I can’t answer, yes or no.
          Q.     Why not?
          A.     Because my answer would be in the middle.
   ROA.5169. When pressed to explain the equivocation, Pinkerman stated that
   “[b]attered woman syndrome isn’t a DSM-4 diagnosis.” ROA.5170.
          Pinkerman radically shifted his story in the state habeas proceeding.
   That’s the first and only time he offered any opinion about the circumstances
   of Lucio’s custodial interrogation or battered woman syndrome. And he did
   it in a state habeas application that said Lucio was not challenging the
   circumstances of her custodial interrogation or the voluntariness of anything
   she said during that interrogation. The state courts are entitled to adjudicate




                                         36
Case: 16-70027       Document: 00515739449             Page: 37      Date Filed: 02/09/2021




                                        No. 16-70027


   the claim that Lucio brought at the time she brought it and in the way she
   brought it. See Henry, 513 U.S. at 366. And we cannot agree with the panel
   that the state trial court’s decision to exclude the proffered testimony was
   “complete[ly] irrational[],” Lucio, 783 F. App’x at 323; cf. Jackson, 569 U.S.
   at 509, based on an affidavit that wasn’t even written until many years after
   the trial and was first presented in a state habeas application that disclaimed
   the panel’s legal theory, see Pinholster, 563 U.S. at 181 (“[T]he scope of the
   record for a § 2254(d)(1) inquiry . . . . is limited to the record that was before
   the state court that adjudicated the claim on the merits.”).
           Villanueva fares no better. As Lucio conceded in her opening en banc
   brief, all of Villanueva’s testimony was premised on her comparison of
   Lucio’s body language in pictures that predated the murder to her body
   language after it. And the state courts had ample reasons under the Texas
   Daubert standard to exclude such guilt-phase testimony based on
   Villanueva’s concession that she had no specialized training, no certification,
   and no generally accepted science to support interpreting Lucio’s body
   language. ROA.4694–95. In fact, when Villanueva testified at the punishment
   phase, she conceded that she “was retained to do mitigation. . . . I was not
   instructed at all to make judgments about the innocence or guilt, sir.”
   ROA.5057 (emphasis added). Moreover, even if Villanueva were a qualified
   body-language expert and were retained to render opinions about Lucio’s
   guilt, the Texas Rules of Evidence would bar her from offering an opinion on
   Lucio’s credibility. See Yount, 872 S.W.2d at 708–09. It was therefore
   reasonable for the state courts to exclude Villanueva from the guilt phase of
   the trial. Even our now-vacated panel decision did not find error in that
   result. See Lucio, 783 F. App’x at 321. 8


           8
            Our panel decision noted “the exclusion of Villanueva’s testimony raises
   concerns about the fairness of the trial” because Officer Escalon testified about Lucio’s




                                              37
Case: 16-70027        Document: 00515739449              Page: 38       Date Filed: 02/09/2021




                                          No. 16-70027


                                               C.
           Finally, Lucio argues that the state habeas court’s decision was based
   on “an unreasonable determination of the facts in light of the evidence
   presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). Because
   Lucio is challenging a state conviction, “a determination of a factual issue
   made by a State court shall be presumed to be correct.” Id. § 2254(e)(1).
   Furthermore, the “applicant shall have the burden of rebutting the
   presumption of correctness by clear and convincing evidence.” Ibid. Thus,
   while the “general standard” for evaluating a state court’s findings of fact is
   reasonableness, § 2254(e)(1) requires a state prisoner to show that the state
   court’s specific factual determination in her case is unreasonable by clear and
   convincing evidence. Valdez v. Cockrell, 274 F.3d 941, 951 n.17 (5th Cir.
   2001); see also Blue v. Thaler, 665 F.3d 647, 654 (5th Cir. 2011). We cannot
   reject a factual finding merely because we would have made a different one.
   See Kately v. Cain, 704 F.3d 356, 361 (5th Cir. 2013).




   body language during the interrogation. Lucio, 783 F. App’x at 321 n.1. That’s apples and
   oranges. Officer Escalon did not purport to offer an expert opinion; he was describing his
   personal experiences and impressions while interrogating Lucio. See Osbourn v. State, 92
   S.W.3d 531, 538–39 (Tex. Crim. App. 2002) (explaining that a police officer’s “lay opinion
   about something she personally perceived,” even when informed by an officer’s training
   and experience, is distinct from expert testimony). And to the extent Escalon purported to
   offer inadmissible expert opinion, Lucio’s trial lawyers had every right to object. They did
   not. See ROA.4410-11; Geuder v. State, 115 S.W.3d 11, 13 (Tex. Crim. App. 2003)
   (explaining that “to preserve error, an objection must be timely, specific, pursued to an
   adverse ruling, and, with two [inapplicable] exceptions, contemporaneous—that is, made
   each time inadmissible evidence is offered”). They also had every right to cross-examine
   Escalon on the point. Again, they did not. And even if Lucio’s counsel allowed inadmissible
   evidence to come in by failing to object, that would do nothing to qualify Villanueva as an
   expert on body language under Texas’s Daubert standard. See ROA.4700.




                                               38
Case: 16-70027     Document: 00515739449            Page: 39    Date Filed: 02/09/2021




                                     No. 16-70027


          Lucio argues that the state habeas court made an unreasonable factual
   determination concerning the admissibility of Pinkerman’s opinion. The
   state habeas court held that Pinkerman’s proffered opinion “had no
   relevance to the question of [Lucio’s] guilt or innocence.” ROA.10091. Lucio
   argues that this was error—either under Texas Rule of Evidence 402 or
   “Texas relevance law” generally. But it is well established that a “federal
   court lacks authority to rule that a state court incorrectly interpreted its own
   law.” Charles v. Thaler, 629 F.3d 494, 500–01 (5th Cir. 2011); see McGuire,
   502 U.S. at 67. It is “not our function as a federal appellate court in a habeas
   proceeding to review a state’s interpretation of its own law.” Schaetzle v.
   Cockrell, 343 F.3d 440, 449 (5th Cir. 2003) (quoting Weeks v. Scott, 55 F.3d
   1059, 1063 (5th Cir. 1995)). Because Lucio fails to identify any factual
   problems with the state habeas court’s decision concerning Pinkerman’s
   opinion, she has failed to make a claim that’s cognizable in federal habeas,
   much less one that can push aside the relitigation bar in § 2254(d)(2). To the
   extent Lucio’s argument can be construed as raising a legal claim under
   federal law, we have already rejected it for the reasons discussed in Parts III.A
   and III.B.
          Our panel decision in this case relied heavily on the affidavit that
   Pinkerman submitted to the state habeas court. But the whole point of that
   affidavit was to aver facts that Pinkerman discussed with Lucio’s trial counsel
   and that trial counsel failed to proffer at trial. Recall that at trial, Pinkerman
   did not offer to prove that Lucio made false statements. See supra at 5 & n.2.
   Instead, he made a vague offer to prove “how her demeanor . . . may be
   understood by understanding and appreciating the psychological elements
   and previous history and background that she has lived through.”
   ROA.15301. It’s precisely because trial counsel did not solicit a better proffer
   that Pinkerman accused him of ineffective assistance. Thus, according to the
   Pinkerman affidavit, the trial court did not violate her constitutional rights—




                                          39
Case: 16-70027     Document: 00515739449           Page: 40    Date Filed: 02/09/2021




                                    No. 16-70027


   her trial counsel did. Lucio cannot now fault the state courts for failing to
   adjudicate a complete-defense claim based on facts that the defense team
   failed to present.
          As for Villanueva, Lucio argues that the state habeas court
   unreasonably determined that she “proffered nothing to indicate that she had
   any sort of specialized experience, knowledge[,] or training in the areas of
   interpreting body language and patterns of behavior during police
   interviews.” ROA.10091. In her expert-admissibility hearing, Villanueva
   testified on direct examination that she had a master’s degree in social work
   and was licensed to diagnose and treat mental disorders. ROA.4692. On
   cross-examination, she was asked to identify “one treatise or one book” on
   the “specialty” of “detect[ing] human thought process through physical
   conduct.” ROA.4694–95. Villanueva conceded, “I’m not a specialist in that
   area.” ROA.4695. Villanueva’s testimony provided a reasonable basis for the
   state habeas court to find that she lacked special expertise in “interpreting
   body language and patterns of behavior” in the specific context of “police
   interviews.” Cf. Yount, 872 S.W.2d at 710 (“Psychologists and psychiatrists
   are not, and do not claim to be, experts at discerning truth.” (quoting State
   v. Moran, 728 P.2d 248, 255 (Ariz. 1986))). Furthermore, to the extent
   Lucio’s argument challenges either (1) the state habeas court’s application of
   Texas Rule of Evidence 702 or (2) the relevancy of this evidence under the
   Federal Constitution, it suffers from the same defects as Lucio’s arguments
   concerning Pinkerman’s opinion.
          Finally, Lucio challenges the state habeas court’s determination that
   her “complaint about [the] exclusion of her mitigation experts from the guilt-
   innocence portion of the trial is nearly identical to issues nine and ten raised
   on direct appeal.” ROA.10091. “The maxim is well established in this circuit
   that a party who fails to make an argument before either the district court or
   the original panel waives it for purposes of en banc consideration.” Miller v.



                                         40
Case: 16-70027        Document: 00515739449             Page: 41      Date Filed: 02/09/2021




                                         No. 16-70027


   Tex. Tech Univ. Health Scis. Ctr., 421 F.3d 342, 349 (5th Cir. 2005) (en banc).
   Because Lucio failed to raise this argument before the original panel, we hold
   that it is forfeited. 9
                                              IV.
           The various dissenting opinions contradict AEDPA, Supreme Court
   precedent, and the record in this case. Indeed, the dissents even contradict
   one another. If the dissenters cannot agree amongst themselves, they cannot
   expect our court to reach the level of certitude necessary to grant habeas
   relief. Cf. Richter, 562 U.S. at 103 (“As a condition for obtaining habeas
   corpus from a federal court, a state prisoner must show that the state court’s
   ruling on the claim being presented in federal court was so lacking in
   justification that there was an error well understood and comprehended in
   existing law beyond any possibility for fairminded disagreement.” (emphasis
   added)). Four of the dissenters’ arguments merit additional responses.
                                              A.
           First, the dissenters spill much ink relitigating the facts. For example,
   Judge Haynes emphasizes that “Lucio had trouble taking care of her many
   children.” Post, at 79 (Haynes, J., dissenting). Judges Higginson and
   Higginbotham suggest Texas’s foster-care system is the real culprit. Id. at 110
   n.1 (Higginson, J., dissenting); id. at 63–69 (Higginbotham, J., dissenting). Or
   perhaps two-year-old Mariah killed herself. Id. at 80, 101 (Haynes, J.,
   dissenting). Judges Haynes and Higginson suggest that Officer Escalon


           9
             Lucio also argues that the “state court’s process for determining the facts” was
   “itself unreasonable.” As Lucio acknowledges, that argument is foreclosed by circuit
   precedent. See Valdez, 274 F.3d at 951 (holding “that a full and fair hearing is not a
   precondition to according § 2254(e)(1)’s presumption of correctness to state habeas court
   findings of fact nor to applying § 2254(d)’s standards of review”). We decline Lucio’s
   invitation to overturn Valdez.




                                              41
Case: 16-70027     Document: 00515739449            Page: 42   Date Filed: 02/09/2021




                                     No. 16-70027


   badgered Lucio during the interrogation. Id. at 80–82 (Haynes, J.,
   dissenting); id. at 113 n.4 (Higginson, J., dissenting). And all the dissenters
   have much to say about how they’d weigh Pinkerman’s testimony—
   notwithstanding the stark differences between what Pinkerman says today
   and what he proffered at trial, and notwithstanding the equally stark
   differences between the roles of federal judges and state jurors. See id. at 83,
   88–90 (Haynes, J., dissenting); id. at 75–76 (Elrod, J., dissenting); id. at 111
   (Higginson, J., dissenting); id. at 68 (Higginbotham, J., dissenting). Judge
   Elrod captures the dissenters’ gestalt by saying Lucio confessed to beating to
   death her child and then framing the question presented as: “But did she?”
   Id. at 70.
          AEDPA and Supreme Court precedent squarely foreclose this entire
   enterprise. Take for example Cavazos v. Smith, 565 U.S. 1 (2011) (per
   curiam). A California jury convicted Shirley Ree Smith of shaking to death
   her 7-week-old grandson. Id. at 2–5. At trial, the State called three experts
   who testified about the horrific injuries Smith inflicted on the baby. Id. at 3–
   5. The defense called two experts who testified that the baby “died from old
   trauma,” or perhaps the real culprit was sudden infant death syndrome. Id.
   at 5. The Ninth Circuit reweighed this evidence, found the State’s evidence
   insufficient, and granted relief under AEDPA. Id. at 6–7.
          The Supreme Court summarily reversed. As to the evidence the jury
   heard, it was the jury’s province—not the federal court’s—to weigh it. See
   id. at 2 (“Because rational people can sometimes disagree, . . . judges will
   sometimes encounter convictions that they believe to be mistaken, but that
   they must nonetheless uphold. The Court of Appeals in this case substituted
   its judgment for that of a California jury . . . .”). And as to evidence the jury
   did not hear—because Smith developed it after trial—that too failed to justify
   relief under AEDPA:




                                          42
Case: 16-70027     Document: 00515739449               Page: 43   Date Filed: 02/09/2021




                                        No. 16-70027


          The dissent’s review of the evidence presented to the jury over
          seven days is precisely the sort of reweighing of facts that is
          precluded by Jackson v. Virginia, 443 U.S. 307, 324 (1979), and
          precisely the sort of second-guessing of a state court decision
          applying Jackson that is precluded by AEDPA, 28 U.S.C.
          § 2254(d). The dissent’s views on how ‘adamantly’ experts
          would testify today as opposed to at the time of trial are of
          course pure speculation, as would be any views on how a jury
          would react to less adamant testimony.
   Id. at 8 n.* (quoting dissenting opinion by Justice Ginsburg). Exactly the same
   could be said about the dissents’ reweighing of the evidence submitted to the
   jury (the conditions of Lucio’s home, Officer Escalon’s interrogation tactics,
   &c.) and their speculation about evidence not submitted to the jury (from
   Pinkerman’s post-trial affidavit).
          And even if AEDPA allowed the dissenters to redo the jury’s job, the
   dissenters could not cherry-pick the facts. For example, one dissenter tells us
   that Lucio had “issues with . . . income and housing” and that she “could
   not pay her rent and was about to lose her apartment.” Post, at 65
   (Higginbotham, J., dissenting). The dissent omits, however, that Lucio’s
   own expert attributed those financial troubles to Lucio’s cocaine addiction.
   Villanueva testified that Lucio received approximately $5,000 every month
   in food stamps. ROA.15637–38. Yet her refrigerator was completely empty.
   ROA.15637–38. That’s because—again, according to Lucio’s own expert—
   Lucio and Mr. Alvarez sold the food stamps and spent the money on cocaine.
   ROA.15636. Then they made the children survive on one free meal a day at
   Loaves and Fishes. ROA.15638.




                                            43
Case: 16-70027        Document: 00515739449               Page: 44       Date Filed: 02/09/2021




                                          No. 16-70027


           It’s unclear what the dissenters hope to achieve from their
   counterfactual narratives. But whatever the purpose, the effort is foreclosed
   by AEDPA, Supreme Court precedent, and the record. 10
                                                B.
           Next, the dissenters repeatedly accuse us of “sua sponte” raising
   procedural arguments that the State waived. See post, at 78, 90–95 (Haynes,
   J., dissenting); id. at 71 n.1 (Elrod, J., dissenting); id. at 111 & n.2 (Higginson,
   J., dissenting). For example, some dissenters criticize us for holding that
   Lucio “procedural[ly] default[ed]” her claims. Id. at 90–93, 94 n.9 (Haynes,
   J., dissenting). Other dissenters accuse us of holding Lucio failed to
   “exhaust[]” her claims. Id. at 71 n.1 (Elrod, J., dissenting). These accusations
   are quite odd. We mention “default” only once above, and only as a
   description of the Court of Criminal Appeals’ direct-appeal decision. See
   supra at 19. And we hold that Lucio did exhaust her claims. See supra at 20 &



           10
               Amongst the most troubling of the dissents’ factual inaccuracies is their
   collective assertion that Lucio offered Pinkerman and Villanueva to “‘answer the one
   question every rational juror needs answered: If [Lucio] is innocent, why did [s]he
   previously admit h[er] guilt?’” Post, at 104 (Haynes, J., dissenting) (quoting Crane, 476
   U.S. at 689); see also id. at 73, 75–77 (Elrod, J., dissenting); id. at 110–11 (Higginson, J.,
   dissenting); id. at 64 n.1 (Higginbotham, J., dissenting). The dissenters cannot cite a single
   page of the record that suggests Lucio ever tried to justify admitting Pinkerman and
   Villanueva for that purpose. To the contrary, Lucio’s trial lawyers made the strategic
   decision that it was better to deny that Lucio ever admitted her guilt rather than try to
   explain it away. As one of Lucio’s lawyers told the jury at closing: “She confessed to what?
   She confessed to bruising that child from head to foot. She confessed to neglect. She didn’t
   confess to murder.” ROA.4789. Lucio’s lawyers could’ve changed that strategy or even
   made inconsistent alternative arguments when proffering Pinkerman and Villanueva
   outside the presence of the jury. But the defense decided to maintain its no-confession
   theory to the very end. AEDPA prevents us from second-guessing that trial strategy. See
   Pinholster, 563 U.S. at 190 (holding that federal courts apply “doubly deferential” review
   to the strategic choices of counsel (quotation omitted)); accord Knowles v. Mirzayance, 556
   U.S. 111, 123 (2009).




                                                44
Case: 16-70027     Document: 00515739449            Page: 45    Date Filed: 02/09/2021




                                     No. 16-70027


   n.5; post, at 95–96 (Haynes, J., dissenting) (agreeing with our exhaustion
   holding). Our sua sponte procedural holdings are nil.
          All we’ve held is that Lucio has changed her complete-defense claim
   over time. That is an undisputed proposition. Lucio herself recognized it in
   her state habeas application. ROA.8029 n.36. Lucio conceded it in the district
   court. ROA.159. Both sides recognized it before our court. E.g., Director’s
   Opening En Banc Q&A 1–8; Lucio’s Opening En Banc Q&A 1–11. And
   because Lucio changed her argument over time, we must analyze each claim
   as it existed at the time Lucio presented it to the state courts. See Henry, 513
   U.S. at 366. That is hornbook law.
          The dissenters appear to believe that a state prisoner can raise
   different claims at different times with different facts in the state court, then
   smush them all together into a single claim in federal court. This belief has
   no basis in law. Consider for example the Supreme Court’s canonical
   decision in Rose v. Lundy, 455 U.S. 509 (1982). In that case, the state prisoner
   exhausted a prosecutorial-misconduct claim in state court. He based that
   claim on five comments the prosecutor made at trial. Id. at 511 & n.3. When
   Lundy got to federal court, however, he attempted to broaden his claim to
   include additional prosecutorial statements suggesting “that the State’s
   evidence was uncontradicted.” Id. at 511. The federal district court allowed
   Lundy to lump together his separate claims into a single prosecutorial-
   misconduct claim and then considered them in the context of the trial “taken
   as a whole.” Ibid. The Supreme Court reversed and held that state prisoners
   must “seek full relief first from the state courts, thus giving those courts the
   first opportunity to review all claims of constitutional error.” Id. at 518–19
   (emphases added). The Court noted that this rule “reduces piecemeal
   litigation” by forcing prisoners to present the state courts with an entire claim
   and allowing the state courts to adjudicate it. Id. at 520 (emphasis in original);




                                          45
Case: 16-70027        Document: 00515739449               Page: 46       Date Filed: 02/09/2021




                                          No. 16-70027


   see also Boerckel, 526 U.S. at 845 (holding prisoners must give state courts “a
   full and fair opportunity to resolve federal constitutional claims”).
           This eliminates the dissenters’ various procedural objections. As in
   Lundy, Lucio certainly exhausted something. As in Lundy, the State concedes
   that here. As in Lundy, we can only consider the claim as Lucio exhausted it.
   And just as Lundy precludes a prisoner from smushing together separate
   prosecutorial-misconduct claims to create a new one that the state never
   considered, it also precludes Lucio from smushing together separate
   complete-defense claims to create a new one that amalgamates her factual
   and legal contentions at trial, on direct appeal, and in state habeas. See also
   Pinholster, 563 U.S. at 181–82 (holding the relitigation bar’s “backward-
   looking language requires an examination of the state-court decision at the
   time it was made”). 11
           It’s no answer to say that the Texas courts were adjudicating the same
   complete-defense claim all along. Post, at 83, 88–90 (Haynes, J., dissenting);
   id. at 111 (Higginson, J., dissenting). That’s for two reasons.
           First, Lucio’s claims are quite different—as she herself concedes. At
   trial, Lucio did not give the trial court the slightest hint that admission of the



           11
              Two of the dissenters suggest that Pinholster requires us to mix together the
   Pinkerman affidavit (from state habeas) and the Crane claim (from Lucio’s direct appeal).
   See post, at 92–93 (Haynes, J., dissenting); id. at 76 n.5 (Elrod, J., dissenting). Not so.
   Pinholster held “that review under § 2254(d)(1) is limited to the record that was before the
   state court that adjudicated the claim on the merits.” 563 U.S. at 181. At the time the state
   courts adjudicated Lucio’s Crane claim on direct appeal, the Pinkerman affidavit did not
   even exist. Nothing in Pinholster required the direct-appeal court to predict what Lucio and
   Pinkerman would file in the future. And when Lucio and Pinkerman eventually did file the
   affidavit during her state habeas proceedings, nothing in Pinholster required the state habeas
   court to go back in time and re-adjudicate the Crane claim that Lucio already raised,
   especially given Lucio’s express disclaimer of a Crane claim in her state habeas application.
   See Pinholster, 563 U.S. at 181–82; ROA 8029 n.36.




                                                46
Case: 16-70027        Document: 00515739449               Page: 47       Date Filed: 02/09/2021




                                          No. 16-70027


   Pinkerman-Villanueva testimony was compelled by the Due Process Clause,
   Crane, or anything in federal law. The trial court repeatedly asked Lucio’s
   trial lawyer to explain the basis for admitting the testimony. Counsel never
   explained why the testimony mattered; never said anything about Lucio’s
   constitutional right to present a complete defense; never said anything about
   the jury’s role in evaluating the credibility of Lucio’s custodial statements;
   and never said anything that could come close to putting the trial court on
   notice that the question involved anything other than state evidentiary law. 12
   It was not until her direct appeal that Lucio first invoked federal law, and even
   then she had to reimagine her trial proffer to do it. See Lucio, 351 S.W.3d at
   900 (holding “[Lucio’s] claim on appeal as to what Villanueva’s testimony
   would have been does not comport with Villanueva’s proffered testimony at
   trial”); id. at 902 (holding “[Lucio’s] claim on appeal as to what Pinkerman’s
   testimony would have been does not comport with Pinkerman’s proffered
   testimony at trial”). And her claims at trial and on direct appeal differed again
   from her claim in state habeas, which added Pinkerman’s affidavit but
   disclaimed any reliance on Crane. Cases like Henry and Lundy squarely
   foreclose Lucio from arguing one thing in state court and another broader
   thing in federal court. That’s not a “sua sponte” procedural holding; that’s
   application of AEDPA to the different claims that the state courts
   adjudicated on the merits at the various times they adjudicated them.



           12
               The dissenters make much of the trial court’s apparent absence from the
   courtroom during trial counsel’s bill of particulars. See post, at 83, 89 (Haynes, J.,
   dissenting). But they cite nothing to suggest the trial court’s apparent absence violates any
   provision of state or federal law or any precedent from any state or federal court. And if the
   trial court was absent, that makes defense counsel’s bill of particulars all the more
   indefensible. By hypothesis, Lucio’s trial lawyer and Pinkerman could have put anything
   they wanted in the record—unpoliced by an apparently absent trial judge. And still they
   failed to say anything at all about Crane, the Due Process Clause, the complete-defense
   right, or anything in federal law.




                                                47
Case: 16-70027     Document: 00515739449            Page: 48   Date Filed: 02/09/2021




                                     No. 16-70027


          Second, if the dissenters were right that Lucio did offer the exact same
   argument at all phases of her state-court proceedings, that would trigger a
   variety of procedural obstacles. As noted above, Texas has well-established
   procedural rules that prohibit prisoners from raising the same claim twice.
   See supra at 30 (citing Ex parte Brown, 205 S.W.3d at 546). And if Lucio
   violated that procedural rule by doing what the dissenters think she did, she
   would run headlong into the procedural-default doctrine. See, e.g., Coleman
   v. Thompson, 501 U.S. 722, 750–51 (1991). We have refrained from applying
   that procedural bar only to be accused of applying it anyway.
                                          C.
          Next, the dissenters offer competing theories of Crane and AEDPA.
   Some dissenters think AEDPA does not apply to Lucio’s Crane claim, so our
   review is de novo. See post, at 78 n.3, 95–96 & n.10 (Haynes, J., dissenting).
   Others think AEDPA’s relitigation bar applies but that Lucio can overcome
   it because the state court’s decision runs “contrary to” Crane. See id. at 71
   (Elrod, J., dissenting); 28 U.S.C. § 2254(d)(1). Still others think Lucio can
   overcome the bar because the state court “unreasonably applied” Crane. See
   post, at 78 (Haynes, J., dissenting); 28 U.S.C. § 2254(d)(1). The dissenters
   agree, however, that Lucio raised a “Crane claim” in her state habeas
   application—notwithstanding the fact that she expressly disclaimed any
   reliance on Crane in that very application. See ROA.8029 n.36. The
   dissenters do not offer a single citation to justify that novel habeas theory.
                                          1.
          Let’s start with the dissenters’ argument for de novo review. Those
   who defend the panel’s application of that standard contend that “the state
   habeas court failed to adjudicate Lucio’s complete defense claim on the
   merits because it erroneously determined that Lucio raised a state evidentiary




                                          48
Case: 16-70027      Document: 00515739449           Page: 49     Date Filed: 02/09/2021




                                     No. 16-70027


   challenge and rejected that claim based on state evidentiary standards.” Post,
   at 96 n.10 (Haynes, J., dissenting).
          Not so. Lucio argued in her state habeas application that the trial court
   violated her right to a complete defense because “the evidence at issue here
   was not irrelevant to the issue of [her] guilt or innocence.” ROA.8032. Lucio
   herself characterized the claim as one of state evidentiary law. The state
   habeas court addressed that argument head-on, finding no error in the
   exclusion of Pinkerman’s proffered testimony because it “had no relevance
   to the question of [Lucio’s] guilt or innocence.” ROA.10091. We struggle to
   see how resolving an issue in the exact same terms presented can constitute
   a failure to adjudicate it.
          The principles of comity and federalism that undergird the entirety of
   federal habeas for state prisoners dating back to Reconstruction require
   closer attention to the state-court litigation. So does the party-presentation
   principle that features so prominently in the principal dissent. See post, at 94
   (Haynes, J., dissenting) (describing “the Supreme Court’s admonition in
   Sineneng-Smith” as warning courts not to “step in on [their] own initiative”
   and “redo” the litigation).
                                          2.
          Next, consider the dissenters’ “contrary to” argument. Judge Elrod
   reads Crane to clearly establish the “bedrock rule” that juries “must be
   allowed to hear competent, reliable evidence bearing on the credibility of a
   confession when such evidence is central to the defendant’s claim of
   innocence.” Post, at 74 (quotation omitted). She then says the state court’s
   decision was “contrary” to this “bedrock rule.” See id. at 76. She concludes
   that this case and Crane should come out the same way because they involve
   materially indistinguishable facts. See id. at 74–75 & n.3.




                                          49
Case: 16-70027     Document: 00515739449            Page: 50   Date Filed: 02/09/2021




                                     No. 16-70027


          That analysis falters at every step. Crane does not establish—much
   less clearly establish—a universal, freestanding right to introduce competent
   and reliable evidence challenging a confession’s credibility. The Supreme
   Court has repeatedly so held. See Jackson, 569 U.S. at 509–10; Egelhoff, 518
   U.S. at 53; accord supra at 23–24. Rather, Crane holds that the wholesale
   “exclusion of this kind of exculpatory evidence” is constitutionally
   problematic “[i]n the absence of any valid state justification.” Crane, 476
   U.S. at 690. That’s why the entire dispute in Crane hinged on the adequacy
   of Kentucky’s justification for its blanket exclusion. See supra at 23–24. What
   was the justification? “[E]stablished Kentucky procedure” made “a trial
   court’s pretrial voluntariness determination . . . conclusive.” Crane, 476 U.S.
   at 686. Crane held these two things—a blanket evidentiary exclusion justified
   only by a “conclusive” pretrial determination of voluntariness—violate the
   Due Process Clause.
          None of the state-court decisions in this case were “contrary to”
   Crane’s holding. Texas did not impose a categorical prohibition on evidence;
   it did not establish a procedure for excluding evidence through “conclusive”
   pretrial rulings; and it justified the trial court’s decision as a mine-run,
   discretionary evidentiary decision in the face of a vacuous proffer by defense
   counsel. That’s far afield from Crane.
          It’s no answer to say the state court “failed to even identify the correct
   legal principle.” Post, at 72 (Elrod, J., dissenting) (emphasis in original). The
   Supreme Court has repeatedly explained that a state court need not cite any
   legal principle at all. See Richter, 562 U.S. at 98 (“By its terms § 2254(d) bars
   relitigation of any claim ‘adjudicated on the merits’ in state court, subject
   only to the exceptions in §§ 2254(d)(1) and (2). There is no text in the statute
   requiring a statement of reasons.”); ibid. (“As every Court of Appeals to
   consider the issue has recognized, determining whether a state court’s
   decision resulted from an unreasonable legal or factual conclusion does not



                                          50
Case: 16-70027         Document: 00515739449                 Page: 51        Date Filed: 02/09/2021




                                             No. 16-70027


   require that there be an opinion from the state court explaining the state
   court’s reasoning.”). And where the state court offers an explanation, it
   “need not cite or even be aware of our cases under § 2254(d).” Ibid. (citing
   Early v. Packer, 537 U.S. 3, 8 (2002) (per curiam)).
           It’s also no answer to declare that this case and Crane involve
   “materially indistinguishable facts.” Post, at 74 (Elrod, J., dissenting). It is
   true that “here, as in Crane, the trial court pointed to a rule of evidence to
   find the testimony inadmissible.” Id. at 75. But at that level of generality,
   every state-law evidentiary ruling in a criminal case implicates Crane. Contra
   McGuire, 502 U.S. at 67. That’s why the Supreme Court has warned us not
   to “fram[e] [its] precedents at such a high level of generality.” Jackson, 569
   U.S. at 512; accord post, at 61 (Southwick, J., concurring). In fact, the Court
   summarily reversed our sister circuit for doing exactly what the dissenters
   propose here: “characterizing the cases as recognizing a broad right to
   present evidence bearing on . . . credibility.” Jackson, 569 U.S. at 512
   (quotation omitted). 13




            13
                Jackson notwithstanding, Judge Elrod objects to our “materially
   indistinguishable” analysis. She criticizes our “suggest[ion]” that “if the facts are not
   exactly the same, the ‘contrary to’ exception automatically fails.” Post, at 75 n.3. Of course,
   that’s not what we say. We agree with Judge Elrod that AEDPA’s “contrary to” prong can
   be satisfied through “imposition of a contradictory standard” or “a ‘diametrically
   different’ conclusion on ‘materially indistinguishable’ facts.” Ibid. (quoting Terry
   Williams, 529 U.S. at 405); see supra at 24–25. But we disagree that Terry Williams or any
   other Supreme Court precedent supports a “contrary to” argument in this case. As the
   Terry Williams Court itself explained, “[i]t is difficult . . . to describe . . . a run-of-the-mill
   state-court decision as diametrically different from, opposite in character or nature from,
   or mutually opposed to . . . our clearly established precedent.” 529 U.S. at 406 (quotations
   omitted). And a run-of-the-mill state-court evidentiary decision is exactly what we have
   here. See supra at 26–29, 49. “Although the state-court decision may be contrary to the
   [dissenters’] conception of how [Crane] ought to be applied in th[is] particular case, the
   decision is not ‘mutually opposed’ to [Crane] itself.” Terry Williams, 529 U.S. at 406.




                                                   51
Case: 16-70027      Document: 00515739449             Page: 52   Date Filed: 02/09/2021




                                       No. 16-70027


                                            3.
          The dissenters’ final Crane theory is that the state courts
   unreasonably applied that decision.
          Judge Haynes contends that this case is like Crane because in both
   cases a state court “excluded testimony . . . [a]s irrelevant.” Post, at 103. It’s
   true that Crane held that a state court cannot use a pretrial voluntariness
   ruling to justify the blanket exclusion of exculpatory evidence as
   “irrelevant.” 476 U.S. at 687. But this case involves neither a pretrial
   voluntariness ruling nor a blanket exclusion of anything. Instead, the trial
   court admitted the type of evidence that would have been excluded in Crane
   when proffered by Lucio’s sister. See supra at 26–27. That proves the State
   in this case did not have a blanket evidentiary prohibition, unlike in Crane.
   And it proves that the trial court excluded Pinkerman and Villanueva by
   applying a discretionary, non-categorical evidentiary rule, unlike in Crane.
          Next, Judge Haynes argues that Crane applies to discretionary
   evidentiary decisions because the Supreme Court has not expressly held to
   the contrary. See post, at 104 (“[N]either Chambers nor Crane holds that a
   defendant’s right to present a complete defense applies only when a state
   court excludes evidence based on categorical evidentiary rules.”). But that
   gets the AEDPA relitigation inquiry backwards. Our task is not to determine
   whether Supreme Court precedent possibly permits Lucio to argue what she
   argued, but whether that precedent positively precludes the state court from
   holding what it held. See 28 U.S.C. § 2254(d); Woods v. Etherton, 136 S. Ct.
   1149, 1152 (2016) (per curiam). The absence of precedent commands the
   denial of relief to a state prisoner, not the grant of it.
          Next, Judge Haynes insists that Crane applies to discretionary
   evidentiary decisions because the Supreme Court has so held. Judge Haynes
   acknowledges, as she must, that Crane limited its holding to “the blanket




                                            52
Case: 16-70027         Document: 00515739449                 Page: 53         Date Filed: 02/09/2021




                                             No. 16-70027


   exclusion of the proffered testimony about the circumstances of petitioner’s
   confession”—but she suggests we should ignore that limitation because it’s
   only “one line” in the Court’s opinion. Post, at 105 (emphasis added by Judge
   Haynes) (quoting Crane, 476 U.S. at 690). Of course, it is not true that
   Crane’s limitations come from “one line” in the opinion. 14 And even if it was,
   Crane’s holding remains binding on us in all events.
            It’s even more troubling to interpret Montana v. Egelhoff as extending
   Crane from blanket exclusions to discretionary ones. See id. at 105–06. In
   Egelhoff, the Montana Supreme Court interpreted the Due Process Clause
   and Crane to establish “the right to present and have considered by the jury
   all relevant evidence to rebut the State’s evidence on all elements of the
   offense charged.” 518 U.S. at 41–42 (emphasis omitted) (quotation omitted).
   The Supreme Court emphatically reversed. See id. at 56. We are aware of no
   authority for turning the Supreme Court’s rejection of one prisoner’s claim
   into clearly established law that supports a second prisoner’s claim. Cf. Nerio
   v. Evans, 974 F.3d 571, 575 (5th Cir. 2020) (holding a case rejecting one
   Fourth Amendment claim does not clearly establish the law for another
   Fourth Amendment claim).
            Next, Judge Haynes asserts that Crane applies because the state
   court’s discretionary ruling was not actually discretionary. See post, at 106.
   The theory seems to be that because Texas’s relevance rule prohibits



            14
               Crane is replete with references to the distinction between discretionary and
   categorical evidentiary rulings. See 476 U.S. at 689 (“We acknowledge . . . our traditional
   reluctance to impose constitutional constraints on ordinary evidentiary rulings by state trial
   courts.”); id. at 690 (“[W]e have never questioned the power of States to exclude evidence
   through the application of evidentiary rules that themselves serve the interests of fairness
   and reliability . . . .”); id. at 691 (“[S]ince . . . Kentucky . . . has [not] advanced any rational
   justification for the wholesale exclusion of this body of potentially exculpatory evidence,
   the decision below must be reversed.”).




                                                   53
Case: 16-70027     Document: 00515739449            Page: 54    Date Filed: 02/09/2021




                                     No. 16-70027


   irrelevant evidence in absolute terms, state courts necessarily act
   “mechanistically” and with “no discretion” when they apply it. Ibid. Not so.
   Court decisions are “discretionary” when they “involv[e] an exercise of
   judgment and choice.” Discretionary, Black’s Law Dictionary (11th
   ed. 2019). Both judgment and choice obviously abound when it comes to
   relevance determinations. Crane itself recognizes that trial judges are “called
   upon to make dozens, sometimes hundreds, of decisions concerning the
   [relevance] of evidence” in a given case. 476 U.S. at 689. Crane further
   recognizes that federal law gives judges “wide latitude” in making those
   decisions. Ibid. (quotation omitted). And state law does too. See Brown v.
   State, 96 S.W.3d 508, 511 (Tex. App.—Austin 2002, no pet.) (“Questions of
   relevance should be left largely to the trial court, relying on its own
   observations and experience, and will not be reversed absent an abuse of
   discretion.” (quotation omitted)); see also post, at 85, 103, 106 (Haynes, J.,
   dissenting) (noting that the state habeas court reviewed the trial court’s
   evidentiary ruling for abuse of discretion). We refuse to interpret the Due
   Process Clause to mean otherwise.
          In her last effort to liken this case to Crane, Judge Haynes admits that
   the cases are distinguishable. See post, at 88. Judge Haynes seizes on the
   statement in Crane that “evidence surrounding the making of a confession
   bears on its credibility as well as its voluntariness.” 476 U.S. at 688 (emphases
   added) (quotation omitted); see post, at 88, 97. From this statement, Judge
   Haynes concludes that Lucio can disclaim Crane’s voluntariness holding—as
   she did in her state habeas petition—while nonetheless relying on its
   credibility holding to support her complete-defense claim. See post, at 88, 97.
          AEDPA prohibits this argument too. On direct appeal, Lucio
   characterized Crane as a case about the voluntariness of confessions. See
   ROA.10841; post, at 88 (Haynes, J., dissenting). She recognized that Crane
   applied the voluntariness requirement to police-created circumstances like



                                          54
Case: 16-70027        Document: 00515739449        Page: 55   Date Filed: 02/09/2021




                                    No. 16-70027


   “how long the questioning lasted” and “how many policemen were there.”
   ROA.10841. So she invited the Court of Criminal Appeals to extend Crane’s
   reasoning to a new form of involuntary interrogation statements—namely,
   those affected by battered woman syndrome. She did not, however, base her
   direct-appeal Crane claim on the theory that battered woman syndrome made
   her statements less credible, or that it made her less likely to have committed
   capital murder. That’s why the Court of Criminal Appeals resolved Lucio’s
   Crane claim in terms of voluntariness alone: she hadn’t argued anything else.
   See supra at 10.
          In state habeas, Lucio’s understanding of Crane remained unchanged.
   She cited Crane only once—and only to disclaim any reliance on it. After all,
   Lucio continued to conceptualize Crane as a voluntariness case that
   restricted a trial court’s ability to exclude “evidence regarding the
   circumstances under which [a] confession [i]s taken.” ROA. 8029 n.36. And
   because Lucio had changed her defense strategy from challenging
   voluntariness to challenging “whether [she] was likely to have engaged in
   ongoing abuse of Mariah” in the first place, she no longer needed Crane.
   ROA.8029 n.36. So, if we take Lucio at her word, she was not trying to
   introduce expert testimony to “answer the one question every rational juror
   needs answered: If [Lucio] is innocent, why did [s]he previously admit h[er]
   guilt?” Contra post, at 79, 104 (Haynes, J., dissenting); post, at 70, 73–74
   (Elrod, J., dissenting). Rather than contesting the credibility of her
   statements, Lucio contended the Constitution compelled the admission of
   Pinkerman’s testimony because it “was relevant to . . . demonstrating that
   [she] did not have the propensity to commit violence against Mariah.”
   ROA.8033–34. Some might wish that Lucio litigated the case differently. But
   we are not free to condemn the state court for addressing Lucio’s claims as
   she presented them. See also supra at 44 n.10.




                                         55
Case: 16-70027     Document: 00515739449            Page: 56   Date Filed: 02/09/2021




                                     No. 16-70027


                                         D.
          Finally, the dissenters point to Scrimo v. Lee, 935 F.3d 103 (2d Cir.
   2019), and Fieldman v. Brannon, 969 F.3d 792 (7th Cir. 2020). See post, at
   107–08 (Haynes, J., dissenting). Neither helps the dissenters.
          Scrimo held that a state court violates AEDPA when it “fails to extend
   a principle of clearly established law to situations which that principle should
   have, in reason, governed.” 935 F.3d at 112 (quotation omitted); see also id.
   at 114 (reiterating the failure-to-extend principle). Then Scrimo held the state
   court unreasonably failed to extend Crane by excluding certain witness
   testimony about drug deals. See id. at 108–10, 120. This is unhelpful to the
   dissenters for three reasons. First, no member of our court agrees with the
   Second Circuit’s unreasonable-failure-to-extend reading of AEDPA. And
   that’s for good reason—because the Supreme Court has squarely and
   expressly repudiated it. See White, 572 U.S. at 426 (rejecting “the
   unreasonable-refusal-to-extend rule on which respondent relies”).
          Second, far from supporting the dissenters, Scrimo holds “‘[a] court
   does not unreasonably apply federal law in failing to guess a theory of
   relevance that was not argued at trial.’” 935 F.3d at 113 (quoting Fuller v.
   Gorczyk, 273 F.3d 212, 222 (2d Cir. 2001)); see also Corby v. Artus, 699 F.3d
   159, 168 (2d Cir. 2012) (“The state trial judge was not required to read
   between the lines of counsel’s motion to divine a previously unasserted legal
   theory . . . .” (cited and quoted in Scrimo, 935 F.3d at 113)). The fact that
   Scrimo’s lawyer apparently articulated a Crane-based challenge to the
   exclusion of testimony in his trial does nothing to help Lucio, whose lawyer
   did not.
          Third, when it came time to tackle specifics, the Second Circuit
   produced a rule that looks nothing like the rules the dissenters (or we) set
   forth here. Compare Scrimo, 935 F.3d at 115 (“If the evidentiary ruling was




                                         56
Case: 16-70027      Document: 00515739449              Page: 57     Date Filed: 02/09/2021




                                        No. 16-70027


   correct pursuant to a state evidentiary rule, . . . [w]e consider whether the
   evidentiary rule is arbitrary or disproportionate to the purposes it is designed
   to serve. On the other hand, if the potentially exculpatory evidence was
   erroneously excluded, we must look to whether the omitted evidence
   evaluated in the context of the entire record creates a reasonable doubt that
   did not otherwise exist.” (quotations omitted)), with post, at 99 (Haynes, J.,
   dissenting) (“[A] state court violates a defendant’s right to present a
   complete defense if (1) the excluded evidence was critical to the defense, and
   (2) the state court failed to provide a rational justification for its exclusion.”
   (citations omitted)). The dissenters cannot claim to embrace Scrimo because
   they reject all three of these holdings.
          They fare no better under Fieldman. There, the Seventh Circuit held
   that “the state trial court’s exclusion of Fieldman’s testimony was a decision
   contrary to” Crane. 969 F.3d at 800. Or perhaps it didn’t. See post, at 107
   n.20 (Haynes, J., dissenting) (“[A]lthough the court in Fieldman wrote that
   the state trial court’s adjudication was ‘contrary to’ clearly established law,
   the holding was in fact based under the ‘unreasonable application’ prong.”).
   We take no position as to whether the dissenters misunderstand Fieldman or
   whether Fieldman misunderstands itself. Either way, Fieldman turned on the
   state court’s exclusion of the defendant’s own testimony when he took the
   stand at trial. See 969 F.3d at 801. It’s well-settled—outside of Crane—that
   trial courts cannot impose such limits on a defendant’s own testimony. See,
   e.g., Rock, 483 U.S. at 49. It’s also irrelevant to this case.
                                    *         *        *
          The judgment of the district court is AFFIRMED.




                                            57
Case: 16-70027     Document: 00515739449             Page: 58   Date Filed: 02/09/2021




                                      No. 16-70027


   Leslie H. Southwick, Circuit Judge, joined by Costa and Willett,
   Circuit Judges, concurring:
          I agree we should deny relief despite the difficult issue of the exclusion
   of testimony that might have cast doubt on the credibility of Lucio’s
   confession. That exclusion was the key evidentiary ruling at trial. Able
   colleagues in dissent have shown the factual imperative that jurors hear this
   testimony. Nonetheless, I cannot accept the legal reasoning of the dissenting
   opinions. Instead, I conclude that current, clearly established Supreme
   Court authority falls short of permitting us to reject the state habeas court’s
   consideration of that issue.
          This separate opinion is offered despite the analysis contained in the
   erudite principal opinion for the court. In a much more thorough manner
   than here, it explains the denial of relief. I am unable to join all that is there
   and wish to explain my more limited reasons to affirm.
          The dissenters express well their view that there was expert testimony
   that, if jurors had only heard it, could have impacted the verdict. We are all,
   though, working within the constraints of AEDPA. Its premise is that
   someone who has received a criminal conviction in state court has an initial
   means within the state-court system to challenge the validity of the
   conviction, then has a much more constrained means of challenging the state-
   court decision in federal court.
          Fundamentally for me, what is at issue in the present appeal is whether
   a Supreme Court decision with language helpful to Lucio’s claims, relied on
   by the dissenters but explained in other terms by this court’s principal
   opinion, permits us to conclude that the state court erred in rejecting this
   claim and then to correct the error.
          The precedent, of course, is Crane v. Kentucky, 476 U.S. 683 (1986).
   Its relevance is to the exclusion of the expert testimony of Dr. John




                                          58
Case: 16-70027      Document: 00515739449            Page: 59    Date Filed: 02/09/2021




                                      No. 16-70027


   Pinkerman and, less importantly, of Ms. Norma Villanueva. It is now argued
   that they would have explained for jurors why someone like this defendant,
   after hours of interrogation, would have falsely admitted to killing someone.
   Because Lucio’s confession admitted to the essentials of the indictment, it
   was imperative that some doubt about the confession be created. The Crane
   decision certainly is helpful on that claim, most explicitly when it stated that
   a state court cannot be “permitted to exclude competent, reliable evidence
   bearing on the credibility of a confession when such evidence is central to the
   defendant’s claim of innocence.” Id. at 690. Interpreting Crane as applied to
   our facts, both to what happened at trial and the proceedings since, is the
   difficult part of this appeal.
          Exhaustion of the claim is one issue. A state prisoner must have
   “exhausted the remedies available in the courts of the State” on a claim
   before we may consider it. 28 U.S.C. § 2254(b)(1)(A). It seems the
   dissenters are correct that the State conceded that the issue is preserved.
   Regardless, in my view, exhaustion is not outcome-determinative.
          The claim is that the state court unconstitutionally prevented the
   admission of reliable evidence bearing on the credibility of a confession, and
   that this evidence was central to the defendant’s claim of innocence. A
   constitutional right to its introduction is said to arise under Crane, a decision
   predating the rulings in this case. Thus, the state court allegedly reached “a
   decision that was contrary to, or involved an unreasonable application of,
   clearly established Federal law, as determined by the Supreme Court of the
   United States.” § 2254(d)(1). To preview the conclusion of the analysis that
   follows, I state here that the interpretation of Crane that is necessary for relief
   in this case is not clearly established.
           The principal opinion for the court already well explains that Crane
   reviewed a decision by a state’s supreme court that analyzed for the first time




                                              59
Case: 16-70027      Document: 00515739449            Page: 60     Date Filed: 02/09/2021




                                      No. 16-70027


   what a new rule of state procedure meant as to juror consideration of
   confessions. See KY. R. CRIM. P. 9.78 (repealed 2014). The state trial-
   court judge determined prior to trial that the confession was voluntary; at
   trial, the court excluded evidence relating to voluntariness as not being
   relevant to the jury’s function. Crane v. Commonwealth, 690 S.W.2d 753,
   753–54 (Ky. 1985), rev’d, 476 U.S. 683 (1986). The Kentucky Supreme
   Court agreed with excluding evidence as to voluntariness because the new
   procedural rule left it solely to the trial judge to decide that issue, while jurors
   could consider other challenges. Id. at 754.
          The Court held there were three flaws in Kentucky’s evidentiary rule:
   (1) it found no support in Supreme Court cases, (2) it was based on a
   misconception of the role of confessions at trial, and (3) “under the
   circumstances of this case, . . . [it] deprived petitioner of his fundamental
   constitutional right to a fair opportunity to present a defense.” Crane, 476
   U.S. at 687. The Court quoted a precedent that “evidence surrounding the
   making of a confession bears on its credibility,” not just on “its
   voluntariness.” Id. at 688 (quoting Jackson v. Denno, 378 U.S. 368, 386 n.13
   (1964)).
          The Court then identified a near consensus in the states as well as
   under federal rules to allow all evidence about a confession to be submitted
   to jurors regardless of a pretrial failure to suppress. Still, “even a consensus
   as broad as this one is not inevitably congruent with the dictates of the
   Constitution.” Id. at 689. Important to my analysis of the opinion, the Court
   recognized that state trial judges need to make countless evidentiary
   decisions in a trial, and evidentiary rules may be applied that “serve the
   interests of fairness and reliability.” Id. The facts in Crane easily permitted
   the Court to decide that this “blanket exclusion . . . deprived [Crane] of a fair
   trial.” Id.




                                           60
Case: 16-70027      Document: 00515739449           Page: 61    Date Filed: 02/09/2021




                                     No. 16-70027


            The Supreme Court did not choose among different possible
   constitutional sources for its holding. It held that what Kentucky was doing
   violated this defendant’s right for “a meaningful opportunity to present a
   complete defense.” Id. at 690 (quoting California v. Trombetta, 467 U.S. 479,
   485 (1984)). There was “no new ground” being broken in saying that the
   “opportunity to be heard” is fundamental to due process, and a component
   of that is to permit the introduction of “competent, reliable evidence bearing
   on the credibility of a confession when such evidence is central to the
   defendant’s claim of innocence.” Id.
            One possible explanation of what was “clearly established” by Crane,
   even if not with clarity, is that the decision invalidated the application of any
   evidentiary rule that creates a “blanket” bar to a category of evidence and in
   the specific case prevented a defendant from presenting a meaningful
   defense. I agree with that sense of the Court’s opinion. Another possibility
   is that a federal court may grant relief based on an everyday evidentiary
   ruling, such as the one about relevance in this case, when that ruling
   prevented a defendant from introducing evidence that can be characterized
   as central to the defense. Based on Crane itself and on other caselaw, my view
   is that the opinion does not apply to a simple, discretionary, even if errant,
   evidentiary decision by a state-court judge. To make every evidentiary ruling
   a potential issue of constitutional dimension is beyond my understanding of
   Crane.
            Of particular importance to my conclusion about Crane, the Supreme
   Court has emphasized — in this precise area of limits on examination of
   witnesses — that lower courts must be careful in defining “clearly
   established law.” To conclude that its precedent supports a “broad right to
   present ‘evidence bearing on [a witness’] credibility,’” the Court held, was
   framing “clearly established Federal law” at too “high [a] level of
   generality.” Nevada v. Jackson, 569 U.S. 505, 512 (2013) (first alteration in



                                          61
Case: 16-70027     Document: 00515739449            Page: 62   Date Filed: 02/09/2021




                                     No. 16-70027


   original). I find no Supreme Court opinion holding that an error in the
   discretionary application of a general evidentiary standard is a constitutional
   violation.
          Related precedents often have addressed a rule governing some
   evidentiary category, starting with Chambers v. Mississippi, 410 U.S. 284,
   302–03 (1973), which concerned a bar to any evidence that ran afoul of the
   common-law voucher rule; then Rock v. Arkansas, 483 U.S. 44, 62 (1987), in
   which hypnotically refreshed testimony was inadmissible; later, United States
   v. Scheffer, 523 U.S. 303, 305 (1998), which concerned a military evidentiary
   rule barring polygraph results; and Holmes v. South Carolina, 547 U.S. 319,
   331 (2006), which involved a prohibition of any evidence of third-party guilt.
          In summary, I conclude that Crane overrides any blanket evidentiary
   rule that prevented introduction in the particular case of reliable, competent
   evidence central to the defense. For Lucio to succeed, Crane must do more.
   Perhaps the Supreme Court will interpret Crane more broadly, but I cannot,
   in light of what I have expressed here, conclude that Crane clearly established
   law helpful to Lucio.
          My joining the refusal to allow relief in this case comes from the
   interplay of my interpretation of the limitations that AEDPA places on
   federal courts and my analysis of the limitations of Crane. This case, though,
   is a clear example that justice to a defendant may necessitate a more
   comprehensive review of state-court evidentiary rulings than is presently
   permissible under law that is established with sufficient clarity.




                                         62
Case: 16-70027     Document: 00515739449            Page: 63   Date Filed: 02/09/2021




                                     No. 16-70027


   Patrick E. Higginbotham, Circuit Judge, joining Judge Haynes’s
   dissent:
          Dancing with words cannot mask the reality that we execute few with
   means and by metrics flowing from the pens of judges faithfully drawing upon
   fealty to an abstraction of our “federalism,” one that screens the
   performance of poorly funded state judicial systems—themselves victims of
   political subscription to the death penalty while refusing to fund it. As the
   Court majority upholds the ending of one life at the hand of the state—
   Melissa Lucio’s, now on death row for twelve years—it perversely eases the
   slide to the end of the death penalty. It does so with a hawking, adversarial
   draw upon the jurisprudence of capital punishment with springs at every
   turn. This with a prosecution deeply flawed from its inception and leaving
   our hand as a failure at every level of government, shadowed by a threadbare
   narrative leaving backstage Melissa’s story, including the role in her life of
   Texas’s Department of Family and Protective Services, for good or naught.
   To these eyes, it need not and should not have happened, as the thoughtful
   dissenting opinions explain. I here add a few lines to bring to the fore
   Melissa’s life and her history with DFPS, specifically Child Protective
   Services, a history that frames this case.
                                         I.
          Melissa’s father abandoned his wife and six children, leaving
   Melissa’s mother as the family’s sole provider. Melissa’s mother was drawn
   to dalliances with men who did not contribute to the family’s wellbeing, so
   care for Melissa and her siblings often devolved to these men while their
   mother struggled for their living. At age six, Melissa suffered sexual abuse at
   the hands of one of her mother’s live-in lovers. This continued, with her
   mother’s acquiescence, until Melissa was eight years old. Abuse would
   remain a feature of Melissa’s relationships with the men closest to her. At
   age sixteen, she dropped out of high school to marry Guadalupe Lucio and




                                          63
Case: 16-70027         Document: 00515739449                Page: 64        Date Filed: 02/09/2021




                                            No. 16-70027


   bore him five children by the time she turned 24. Guadalupe was a physically
   and emotionally abusive alcoholic, who abandoned Melissa and his children
   in 1994. So too was his successor Robert Alvarez, who, among other reported
   incidents, publicly punched Melissa. Yet on the night Mariah died, after
   hours of interrogation, it was Robert, not a lawyer, who Melissa asked Ranger
   Escalante to see. 1
           CPS’s involvement with Melissa began in 1995, when the agency
   charged her with “neglectful supervision” but took no action. By 1998 at the
   latest, CPS was aware that Robert in service of himself had introduced
   Melissa to cocaine. Between 1999 and 2000, CPS learned that with the birth
   of Gabriel, both mother and child tested positive for the drug. CPS records
   reflect that in 2000, Melissa’s children told investigators that she, Robert,
   and another adult male in the household were “using drugs.” CPS conducted
   no investigation or drug testing in connection with the 2000 report and left
   the children in Melissa’s care.
           CPS recorded two drug-related incidents with Melissa in November
   and December of 2001, as well as two apparently separate incidents of
   “physical neglect.” Again, CPS performed no drug tests and made no inquiry
   concerning the nature or quantity of drugs involved. In 2002, CPS recorded
   a charge of neglectful supervision against Melissa, prompted by reports that
   her young son had been seen in the street “chasing cars” and that several of



           1
              It is telling that at 3 a.m., after being denied the opportunity to see Robert, Melissa
   said to Escalante “I don’t know what you want me to say. I’m responsible for it,” before
   making a series of admissions that the State relied on as a confession of responsibility for
   Mariah’s death. At Escalante’s prompting, Melissa conceded that she spanked and pinched
   Mariah at times, without ever admitting to striking the cranial blows that proved fatal. But
   overlooking the equivocal nature of her confession, Melissa was denied the opportunity to
   explain why she would have taken responsibility for Mariah’s death if she did not inflict the
   fatal injuries.




                                                  64
Case: 16-70027     Document: 00515739449           Page: 65   Date Filed: 02/09/2021




                                    No. 16-70027


   her daughters were engaged in inappropriate sexual activity. In 2003, CPS
   was informed that another of Melissa’s children, Sara, tested positive for
   cocaine at birth. CPS recorded additional charges of neglectful supervision
   and physical neglect in 2004, just prior to Mariah’s birth; CPS closed those
   cases without taking any action. Mariah tested positive for cocaine shortly
   after her birth at Melissa’s home in September 2004.
          CPS records indicate that Melissa was directed to undergo substance
   abuse counseling and parenting courses, but the records reflect that she
   seldom remained with these programs. Case notes consistently reflect issues
   with Melissa’s income and housing; CPS documented that the family was
   homeless at least once. Case notes also reflect CPS’s awareness of a
   consistent set of behavioral problems for the Lucio children, including
   physical aggression to the point of violence and sexual misbehavior. On more
   than one occasion, there was evidence that the older children had beaten their
   younger siblings, but CPS made little, if any, inquiry into these incidents.
          CPS removed Melissa’s children from her care for a period spanning
   September 2004 to November 2006. In December 2006, with many of
   Melissa’s children just returned to her from foster care, CPS’s intervention
   was required again because Melissa could not pay her rent and was about to
   lose her apartment. CPS conducted a drug test—Melissa was negative—and
   provided her with rent support. CPS had no recorded visits with Melissa in
   January or February 2007 prior to Mariah’s death.
          These facts compel the observation that the tragedy of Mariah’s death
   unfolded against the depressingly familiar background of the State’s struggle
   with CPS’s systemic failures, now documented in this Court’s recent




                                         65
Case: 16-70027               Document: 00515739449             Page: 66       Date Filed: 02/09/2021




                                                No. 16-70027


   opinions. 2 We there observed that DFPS, and by extension CPS, have
   persisted in a state of “organizational and administrative chaos” for decades
   resulting in an “epidemic of physical and sexual abuse” among the thousands
   of children in its care; 3 that “[w]here children have reported abuse or neglect
   to the agency, investigations are inadequate;” that DFPS sports a 75% error
   rate in its investigations of abuse; 4 that “DFPS’s inability to prevent abuse is
   exacerbated by its incompetence in responding to incidents once they have
   occurred.” 5
               As of 2019, there were roughly 51,000 children in DFPS’s legal care,
   with several thousand more throughout Texas receiving family preservation
   services. 6 Its “caseworkers handle, on average, 28 children’s cases at a time,
   with caseworkers at the upper end of the distribution handling 40, sometimes
   60.” 7 By the State’s own reckoning, these caseloads greatly exceed what is
   practicable for any individual caseworker. 8 As we previously recognized,


               2
             See M.D. by Stukenberg v. Abbott (Stukenberg I), 907 F.3d 237, 260–68 (5th Cir.
   2018); M. D. by next friend Stukenberg v. Abbott (Stukenberg II), 929 F.3d 272, 281–93 (5th
   Cir. 2019) (Higginbotham, J. concurring in part and dissenting in part).
               3
                   Stukenberg II, 929 F.3d at 284 (Higginbotham, J. concurring in part and dissenting
   in part).
               4
                   Stukenberg I, 907 F.3d at 292.
               5
                   Id. at 291.
               6
            See CPS Conservatorship: Children in DFPS Legal Responsibility, Texas Dep’t
   of             Fam.                &              Protective                 Servs.,
   https://www.dfps.state.tx.us/About_DFPS/Data_Book/Child_Protective_Services/Co
   nservatorship/Children_in_Conservatorship.asp.
               7
                   Stukenberg I, 907 F.3d at 290.
               8
             “DFPS produced a Work Measurement Study, which concluded that ‘DFPS
   caseworkers expended an average of 9.7 hours per month on case profiles most often
   associated with PMC children, and that these workers had an average of 137.9 hours per
   month to spend on their casework.’ Dividing the average time available (137.9) by the
   average time per case (9.7), each PMC caseworker could handle a caseload of 14




                                                     66
Case: 16-70027           Document: 00515739449         Page: 67      Date Filed: 02/09/2021




                                        No. 16-70027


   “high caseloads [] are a direct cause of high turnover rates,” and “DFPS
   experiences extraordinary turnover among caseworkers.” 9 By conservative
   estimates, “16% of caseworkers leave in their first six months, 25% in their
   first year, and 43% in their first two years.” 10 The high attrition rates among
   caseworkers in turn “exacerbate the caseload problem.” 11 With evidence
   that these problems have been presented to the State “repeatedly over the
   past two decades,” this Court determined “that the State is deliberately
   indifferent to the risks posed by its policies and practices” to the children in
   its care. 12
            In its long superintendence of Melissa, DFPS never recorded or
   expressed concern that she physically abused any of the children in her care.
   To its credit, despite the difficulties of managing this large enterprise, 13 it
   recognized that Melissa’s troubles centered on her inability to escape a
   succession of relationships with dominating and abusive men who to their
   own ends, encouraged her use of cocaine, a stimulant. That reality is strong
   footing for Melissa’s claimed denial of the opportunity to present a complete
   defense: that she only tried to accept the blame for the acts of others, a



   children. On the basis of the DFPS Study, the Special Masters recommended that the
   district court order DFPS to implement a caseload standard in the range of 14 to 17 PMC
   cases per caseworker.” Stukenberg I, 907 F.3d at 301.
           9
                Id. at 260, 291.
           10
                Id. at 291.
           11
                Id. at 260.
           12
                Id.
           13
             DFPS is a participant in a form of cooperative federalism through which the
   agency receives well over $700 million in federal funding, annually, representing roughly
   half of the agency’s yearly budget. Stukenberg II, 929 F.3d at 290 (Higginbotham, J.
   concurring in part and dissenting in part) (“[R]oughly half of the State’s child-welfare
   agency spending [is] covered by federal funds, over $730 million in fiscal year 2016.”).




                                              67
Case: 16-70027       Document: 00515739449             Page: 68      Date Filed: 02/09/2021




                                        No. 16-70027


   phenomenon of personality produced by her own lifetime of abuse in a world
   of abject poverty.
                                            II.
           This is not the story writ large. It is the story drawn from the trial
   record—the factual matrix against which the now assailed proffers of counsel
   and Dr Pinkerton were made. Their words take their full meaning—not as an
   excised, freestanding abstraction—but as they were laced into the narrative
   fabric. Only with a walk away from the developed facts of the full record can
   the denial of Melissa’s sole defense be shrunk into an “evidentiary ruling”
   with its attending judicial discretion, one that, if rejected, it is then said would
   bring a cascade of federal reviews of state court rulings in defiance of
   federalism. But, of course, the walk away elides the reality that even the nigh
   routine matters of the constitutional order must have their factual footing.
           The footing here for Melissa’s claim that she was denied a complete
   defense cannot be brushed aside with an assertion that the trial court and
   hence the courts that followed were not put on notice. Facts matter. In this
   morality play of citizen decisions of life or death, the jury represents the
   people, but they did not hear her defense. 14 The trial court ruled that


           14
              The defense of false confession has for decades played a prominent role in
   exonerations. See Samuel Gross and Maurice Possley, For 50 Years, You’ve Had “The Right
   to Remain Silent” So why do so many suspects confess to crimes they didn’t commit?, The
   Marshall                   Project                 (June            12,            2016),
   https://www.themarshallproject.org/2016/06/12/for-50-years-you-ve-had-the-right-to-
   remain-silent. It is not an esoteric creation of the defense bar, but a widely recognized
   phenomenon. See, e.g., Richard Leo, False Confessions: Causes, Consequences, and
   Implications, 37, J. Am. Acad. Psychiatry & L. (September 2009),
   http://jaapl.org/content/37/3/332. The State adopted one of the recommended responses
   to this problem by taping the interrogation. But it ignored the recommendation that
   extended accusatorial tactics be banned.




                                              68
Case: 16-70027     Document: 00515739449           Page: 69   Date Filed: 02/09/2021




                                    No. 16-70027


   Melissa’s proposed defense was irrelevant to the question of her guilt or
   innocence, a ruling that amounted to a complete rejection of her defense, one
   not based on any deficiency in its presentation. For all the years that CPS
   looked over her shoulder it never found physical abuse; this child did not die
   of neglect, but of violent blows to her head so powerful as to produce fatal
   subdural bleeding. Whether these injuries could have been from a fall down
   the stairs or by a stronger hand than Melissa’s was disputed. The jury was
   entitled to hear her defense that it was not Melissa who struck the blow. And
   as Melissa well knew, the death of a child in her custody meant the automatic
   removal of all children from her custody, leaving her without support. It is
   plain that, with a fair reading of this record, the Court steps on no sovereign
   interest of the state, as explained by the Supreme Court in Crane.




                                         69
Case: 16-70027     Document: 00515739449           Page: 70   Date Filed: 02/09/2021




                                    No. 16-70027


   JENNIFER WALKER ELROD, Circuit Judge, joined by HIGGINSON, Circuit
   Judge, dissenting:
          Melissa Lucio is not without culpability. Her young daughter, Mariah,
   endured a shockingly violent life, suffering horrific abuse that Lucio either
   perpetrated or tolerated. After Mariah’s death, a Texas jury convicted Lucio
   of capital murder, and Lucio was sentenced to death.
          Lucio now sits on death row. Twelve jurors representing a cross-
   section of Cameron County concluded that Lucio killed her child, almost
   certainly because Lucio—five hours into interrogation on the night Mariah
   died—acceded to the interrogator’s pressing that she “did it.”
          But did she? At trial, Lucio was barred from offering evidence to
   explain why she would confess if she were innocent.
          In America, the vilest offenders—including abusers and murderers of
   children—are entitled to every protection that the Constitution guarantees.
   The Sixth Amendment has been called “the heartland of constitutional
   criminal procedure,” enshrining three clusters of rights so that criminal
   trials—designed to pursue truth and protect innocence—are speedy, public,
   and fair. See Akhil R. Amar, Sixth Amendment First Principles, 84 Geo. L.J.
   641, 641–43 (1996). And the Supreme Court has unanimously held that the
   right to be heard, an indispensable element of a fair trial, forbids the State
   from excluding, categorically, “competent, reliable evidence bearing on the
   credibility of a confession when such evidence is central to the defendant’s
   claim of innocence.” Crane v. Kentucky, 476 U.S. 683, 690 (1986). With
   confessions, content cannot be divorced from context.
          That’s the lone issue in this case: Should a capital defendant be
   allowed to explain to a jury how to square her adamant profession of
   innocence today with her apparent confession of guilt yesterday?




                                        70
Case: 16-70027       Document: 00515739449                Page: 71     Date Filed: 02/09/2021




                                           No. 16-70027


                                       *        *         *
           Lucio exhausted her complete-defense claim in the state court, 1 which
   rejected the claim on the merits. Thus, under AEDPA, we may only grant
   habeas relief if that rejection was “contrary to” or “an unreasonable
   application of, clearly established Federal law, as determined by the Supreme
   Court of the United States.” 28 U.S.C. § 2254(d)(1). The principal dissent
   turns on the latter (“unreasonable application”), and I agree. I would go even
   further and say the adjudication was “contrary to” that law.
           When is a state court decision a collision versus a misapplication?

               • A decision is “contrary to” clearly established Federal law “if
                   the state court arrives at a conclusion opposite to that reached
                   by [the Supreme] Court on a question of law or if the state court
                   decides a case differently than [the Supreme] Court has on a
                   set of materially indistinguishable facts.” Williams v. Taylor,
                   529 U.S. 362, 413 (2000) (emphasis added).

               • A decision is an “unreasonable application” of Federal law “if
                   the state court identifies the correct governing legal principle



           1
             The plurality opinion makes much of how Lucio phrased her claims throughout
   the various pleading stages. But as my fellow dissenters have emphasized, the State
   affirmatively waived any exhaustion arguments by (1) expressly stating before the district
   court that “Lucio raised this claim in state habeas proceedings,” (2) analyzing and arguing
   against the merits of Lucio’s complete-defense claim (applying the same Supreme Court
   cases that Lucio now asks us to consider), and (3) expressly raising an exhaustion defense
   against some of Lucio’s claims but not the complete-defense claim. See Carty v. Thaler, 583
   F.3d 244, 256 (5th Cir. 2009) (explaining that a waiver of exhaustion must be express but
   that AEDPA “does not require ‘magic words’ ” ); id. (finding express waiver of exhaustion
   on appeal where the State argued in the district court that one claim—not at issue on
   appeal—was not exhausted but did not raise the same argument with respect to other
   claims). “Clearly,” the State “considered exhaustion as a defense and chose not to exercise
   that defense.” Id.




                                                71
Case: 16-70027       Document: 00515739449              Page: 72       Date Filed: 02/09/2021




                                         No. 16-70027


                   from [the Supreme] Court’s decisions but unreasonably
                   applies that principle to the facts of the prisoner’s case.” Id.
           In my view, the state court failed to even identify the correct legal
   principle, let alone apply it, reasonably or otherwise. 2
                                               I
           As all agree, Crane v. Kentucky, 476 U.S. 683 (1986), is our North Star.
   I recap the facts at length to underscore exactly what the Supreme Court
   considered and what it did not. And to make clear that today’s case is about
   applying Crane, not extending it.
           In Crane, the petitioner moved to suppress his confession to murder.
   Id. at 684–85. The trial court determined that the confession was made
   voluntarily and denied the motion. Id. at 685. Then, at trial, petitioner sought
   to introduce testimony regarding the physical and psychological environment
   in which the State obtained the confession for the purpose of demonstrating
   that the confession was “unworthy of belief.” Id. The trial court determined
   that this testimony pertained exclusively to the issue of whether his
   confession was voluntary—which, under a Kentucky evidentiary rule, could
   not be re-adjudicated—and deemed it inadmissible. Id. at 686. The Court
   heard the case to determine “whether the exclusion of testimony about the
   circumstances of the confession violated petitioner’s rights under the Sixth
   and Fourteenth Amendments to the Federal Constitution”—the
   “constitutional right to a fair opportunity to present a defense.” Id. at 686–
   87.




           2
              The state court rejected Lucio’s complete-defense argument because, the court
   reasoned, her claim was “nearly identical to [the issues] raised on direct appeal,” and the
   trial court did not abuse its discretion in excluding Dr. Pinkerman’s testimony.




                                               72
Case: 16-70027     Document: 00515739449             Page: 73   Date Filed: 02/09/2021




                                      No. 16-70027


          The Court began by explaining the importance of the right to
   challenge the credibility of a confession. It noted that “the Court has never
   questioned that evidence surrounding the making of a confession bears on its
   credibility” and that “the defendant[ has a] traditional prerogative to
   challenge the confession’s reliability during the course of the trial.” Id. at 688
   (internal quotation and emphasis omitted). See also Lego v. Twomey, 404 U.S.
   477, 485–86 (1972) (“A defendant has been as free since Jackson[ v. Denno,
   378 U.S. 368 (1964),] as he was before to familiarize a jury with circumstances
   that attend the taking of his confession, including facts bearing upon its
   weight and voluntariness.”). That’s why the Court “has expressly assumed
   that evidence about the manner in which a confession was secured will often
   be germane to its probative weight, a matter that is exclusively for the jury to
   assess.” Crane, 476 U.S. at 688.
          The relevance of this evidence is not limited to assessing a
   confession’s voluntariness; the circumstances surrounding a defendant’s
   incriminating statements “can also be of substantial relevance to the ultimate
   factual issue of the defendant’s guilt or innocence.” Id. at 688–89. There is a
   simple reason for this. As the Court explained, a confession does not
   necessarily mean guilt: “as with any other part of the prosecutor’s case, a
   confession may be . . . unworthy of belief.” Id. at 689 (internal quotation
   omitted). Thus, the Court stressed, if the defendant is barred from
   presenting testimony regarding the circumstances of his confession, he is
   “stripped of the power to describe to the jury the circumstances that
   prompted his confession, [and] the defendant is effectively disabled from
   answering the one question every rational juror needs answered: If the
   defendant is innocent, why did he previously admit his guilt?” Id.
          The Court went on to acknowledge that it has a general “reluctance
   to impose constitutional constraints on ordinary evidentiary rulings by state
   trial courts,” and it emphasized that it had “never questioned the power of



                                          73
Case: 16-70027     Document: 00515739449            Page: 74   Date Filed: 02/09/2021




                                     No. 16-70027


   States to exclude evidence through the application of evidentiary rules that
   themselves serve the interests of fairness and reliability.” Id. at 689–90
   (emphasis added) (citing Chambers v. Mississippi, 410 U.S. 284, 302 (1973)).
   But given the facts of the case, it had “little trouble concluding” that the
   “blanket exclusion of the proffered testimony about the circumstances of
   petitioner’s confession deprived him of a fair trial.” Id. at 690.
          As the unanimous Crane Court put it, “the Constitution guarantees
   criminal defendants ‘a meaningful opportunity to present a complete
   defense.’” Id. (quoting California v. Trombetta, 467 U.S. 479, 485 (1984)).
   And it added this admonition: “That opportunity would be an empty one if
   the State were permitted to exclude competent, reliable evidence bearing on
   the credibility of a confession when such evidence is central to the
   defendant’s claim of innocence.” Id. Therefore, the Court held, “[i]n the
   absence of any valid state justification, exclusion of this kind of exculpatory
   evidence deprives a defendant of the basic right to have the prosecutor’s case
   encounter and survive the crucible of meaningful adversarial testing.” Id. at
   690–91 (citation omitted).
          So that’s the bedrock rule we’re applying: The jury must be allowed
   to hear “competent, reliable evidence bearing on the credibility of a
   confession when such evidence is central to the defendant’s claim of
   innocence.” Id. at 690. And that’s the bedrock rule Lucio argues the state
   court contravened.
                                          II
          In my judgment, the state court flouted Crane when it rejected Lucio’s
   complete-defense claim by excluding Dr. Pinkerman’s testimony as having
   “no relevance to the question of [Lucio’s] guilt or innocence.” In Crane, on
   materially indistinguishable facts, the Supreme Court expressly foreclosed




                                          74
Case: 16-70027        Document: 00515739449               Page: 75       Date Filed: 02/09/2021




                                          No. 16-70027


   this conclusion. 3 Here, as in Crane, the State’s case relied principally on the
   defendant’s inculpatory statements to argue that she committed the crime. 4
   If the confession was false, then the State’s case crumbles. Also here, as in
   Crane, the trial court pointed to a rule of evidence to find the testimony
   inadmissible. The Crane Court unanimously held that trial courts commit
   constitutional error when they make such a determination.
           The rule again: A trial court cannot reject “competent, reliable
   evidence bearing on the credibility of a confession when such evidence is
   central to the defendant’s claim of innocence.” Crane, 476 U.S. at 690. There
   is no question that Dr. Pinkerman’s proffered testimony was “reliable” and
   “competent”—neither party, nor the court, challenged his qualifications.
   And Dr. Pinkerman’s testimony regarding the credibility of Lucio’s
   supposed confession is central to her defense. Lucio sought to argue that she
   only confessed to causing Mariah’s injuries because she suffers from
   Battered Woman Syndrome and often takes blame for things that are not her
   fault, particularly when under the control of a male figure (here, Officer



           3
              Williams, 529 U.S. at 406 (explaining the key inquiry is whether the facts are
   “materially indistinguishable”); cf. Panetti v. Quarterman, 551 U.S. 930, 953 (2007)
   (“AEDPA does not require state and federal courts to wait for some nearly identical factual
   pattern before a legal rule must be applied.” (citation omitted)). The plurality opinion
   suggests that if the facts are not exactly the same, the “contrary to” exception automatically
   fails, even though there are two ways in which the “contrary to” prong can be satisfied:
   imposition of a contradictory standard (as occurred here) or a “diametrically different”
   conclusion on “materially indistinguishable” facts (which also occurred here). See
   Williams, 529 U.S. at 405.
           4
             For instance, the State’s closing argument stressed that it is “unbelievable” that
   Lucio caused Mariah’s other injuries—to which Lucio had confessed—but that she never
   hit Mariah in the head. Because Lucio confessed to otherwise harming Mariah, the State
   argued, “the inference is clear that she caused [the head] injuries because it’s consistent.
   It’s consistent with her behavior. It’s consistent with her pattern of conduct towards this
   child.” Lucio must have delivered the final blow.




                                                75
Case: 16-70027        Document: 00515739449              Page: 76       Date Filed: 02/09/2021




                                          No. 16-70027


   Escalon). 5 Without Lucio’s confession, the State had no direct evidence that
   she hit Mariah in the head, causing the fatal injury. The rule in Crane is clear;
   yet the state court declined to apply it.
           Federal habeas relief isn’t for correcting run-of-the-mill state law
   errors. But it is for correcting a state court’s evidentiary ruling that violates a
   defendant’s weighty interest in meaningfully presenting to the jury her
   version of the facts, particularly the circumstances surrounding her
   “confession,” the State’s strongest piece of evidence.
           Crane’s holding clearly established that a court may not exclude
   reliable testimony regarding the credibility of a confession where that
   evidence is central to the defendant’s innocence claim. Dr. Pinkerman’s
   proffered testimony was reliable. It spoke to the credibility of Lucio’s
   confession. And the credibility (or lack thereof) of Lucio’s confession was
   central to her claim of innocence. She had a constitutionally enshrined right
   to present her complete defense. And without her expert, she was
   categorically denied the ability to scientifically explain about how Battered
   Woman Syndrome played a role in her supposed confession.




           5
              The plurality opinion notes that Dr. Pinkerman’s affidavit concerning the
   circumstances of Lucio’s interrogation and her experience with Battered Woman
   Syndrome was not presented during the original proffer at trial. See Pl. Op. at 29, 39. But,
   as the principal dissent explains, that affidavit is not precluded from our review. The State
   conceded as much in its response to our en banc questions, stating “Cullen v. Pinholster,
   563 U.S. 170, 180 (2011), indicates that this Court may also consider Dr. Pinkerman’s 2010
   affidavit because it was part of the record in the state court.” In Cullen, the Supreme Court
   held that our review “is limited to the record that was before the state court that
   adjudicated the claim on the merits.” 563 U.S. at 181. Here, we are asking whether the
   state-court adjudication of Lucio’s complete-defense claim was contrary to clearly
   established law; therefore, we must review “the record in existence at that same time i.e.,
   the record before the state court.” Id. at 182 (emphasis added). That record included Dr.
   Pinkerman’s affidavit.




                                                76
Case: 16-70027     Document: 00515739449             Page: 77   Date Filed: 02/09/2021




                                      No. 16-70027


                                  *        *         *
          Mariah suffered appalling abuse, including at the hands of her mother.
   Lucio is not without blame. But neither is she without rights. And the Sixth
   Amendment protects Lucio’s right to put on her defense.
          Sound criminal procedure must adhere to sacred first principles. The
   Supreme Court is rightly exacting in death penalty cases, and Lucio has a
   constitutional right to present a complete defense. In my view, the state court
   disregarded clearly established federal standards and ignored materially
   indistinguishable Supreme Court precedent.
          With great respect, I dissent.




                                           77
Case: 16-70027        Document: 00515739449               Page: 78        Date Filed: 02/09/2021




                                           No. 16-70027


   HAYNES, Circuit Judge, joined by HIGGINBOTHAM, STEWART,
   DENNIS, ELROD, GRAVES, and HIGGINSON, Circuit Judges, dissenting:
           Is the conclusion that evidence refuting the core of the State’s case
   against the defendant is irrelevant an unreasonable application of clearly
   established Supreme Court precedent? Yes. Period. That is the crux of why
   the district court erred in rejecting Lucio’s complete defense claim.
           Unfortunately, the plurality opinion 1 drives down numerous
   backroads untraversed by the parties, basing its affirmance largely on issues
   that were never raised by either party and necessitating a lengthier response
   in this opinion. The plurality opinion makes procedural arguments on the
   State’s behalf that the State clearly (and intentionally) waived, ignoring the
   Supreme Court’s recent reminder that we are “passive instruments of
   government” that should “decide only questions presented by the parties.”
   United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579 (2020) (internal
   quotation marks and citation omitted). In addressing only those issues
   properly before us, I conclude that the state habeas court’s adjudication of
   Lucio’s complete defense claim with regard to expert witness Pinkerman 2
   involved an unreasonable application of Crane v. Kentucky, 476 U.S. 683
   (1986), and Chambers v. Mississippi, 410 U.S. 284 (1973). 3 Pinkerman’s


           1
              It is ironic that the plurality opinion claims that the dissenting opinions disagree
   with each other when, in fact, the exact same number of judges join this dissenting opinion
   (7) as join the plurality opinion (7).
           2
              As the plurality opinion states, Lucio also challenges the trial court’s refusal to
   allow a different expert, Norma Villanueva, to testify. Because of my conclusions regarding
   Pinkerman, it is not necessary to examine whether the state habeas court’s adjudication of
   Lucio’s complete defense as it relates to Villanueva involved an unreasonable application
   of Crane and Chambers.
           3
            I address this case applying AEDPA deference because the majority of our en banc
   court (several members of our court who conclude that Lucio should prevail as well as those
   in the plurality opinion) have determined that the state habeas court did adjudicate the
   merits of Lucio’s complete defense claim. I, however, continue to subscribe to the panel




                                                 78
Case: 16-70027        Document: 00515739449              Page: 79       Date Filed: 02/09/2021




                                          No. 16-70027


   testimony would have explained Lucio’s tendency to take blame for
   everything that goes on in the family and refuted the State’s core “evidence”
   of Lucio’s guilt: her interrogation statement characterized by the State as her
   “confession.” The testimony thus would have “answer[ed] the one question
   every rational juror need[ed] answered” before determining Lucio’s
   innocence: “If [Lucio] is innocent, why did [s]he previously admit h[er]
   guilt?” Crane, 476 U.S. at 689. The state trial court erroneously excluded
   the testimony as irrelevant, and the state habeas court in turn unreasonably
   applied Supreme Court precedent in concluding that the exclusion did not
   violate Lucio’s right to present a complete defense. For these reasons, I
   respectfully dissent from the plurality opinion’s judgment, and I would
   reverse the district court’s order denying Lucio’s federal habeas claim and
   remand for the district court to grant Lucio relief.
                                       I. Background
           A. Factual Background 4
           Lucio lived in an apartment accessed by a steep exterior staircase with
   her husband, Robert Alvarez, and nine of her children. See Lucio v. State, 351
   S.W.3d 878, 880 & n.1 (Tex. Crim. App. 2011). Lucio had trouble taking care
   of her many children: Lucio’s older children were “aggressive to the point



   opinion’s conclusion that Lucio’s complete defense claim merits de novo review because
   she exhausted her claim in state court and the state court failed to adjudicate her claim on
   the merits. Under de novo review, the state trial court denied Lucio of her right to present
   a complete defense when it prevented Pinkerman from testifying. Some judges joining in
   this dissent join in this footnote; some do not. But, under either standard of review, the
   result is the same: the district court erred in denying Lucio federal habeas relief.
           4
              This opinion does not engage in “relitigating” facts or “weighing evidence.”
   Plurality Op. Section IV.A. The reason to include a recitation of the facts is to understand
   why the absence of evidence is critical here. The jury was deprived of key evidence to weigh:
   that is the point.




                                                79
Case: 16-70027     Document: 00515739449           Page: 80   Date Filed: 02/09/2021




                                    No. 16-70027


   of becoming violent,” and Lucio had difficulty disciplining her children.
   Mariah, Lucio’s youngest, developed behavioral issues; she would hit her
   head when having tantrums. A few months later, paramedics responded to a
   call to Lucio’s home and found Mariah dead, “face up on the floor” and with
   Lucio, Robert, and a number of children nearby. Lucio told the paramedics
   that Mariah “fell down the stairs,” and Lucio was taken in by police for
   questioning.
          Lucio’s interrogation on the night her daughter was found dead was
   not as straightforward as the plurality opinion suggests. See Plurality. Op. at
   3. Her interrogation was over five hours long, lasting from before 10:00 p.m.
   to after 3:00 a.m. For the first three hours, Lucio maintained that, although
   she sometimes spanked her children, she did not hit or abuse Mariah, and she
   did not know who caused Mariah’s injuries. She also described Mariah’s
   physical condition leading up to her death: Mariah was “sick” on the
   Saturday that she died and the Friday before, but Lucio did not take Mariah
   to the doctor. Mariah would not eat, and her breathing was heavy. She slept
   all day Saturday, and she would lock her teeth together when Lucio would try
   to feed her.
          More than three hours after the interrogation began, after 1:00 a.m.,
   Texas Ranger Victor Escalon entered the room and told Lucio—in a long,
   mostly one-person exchange—that the officers needed her story and that
   everyone would understand if she had hurt her daughter. At that point, Lucio
   told Escalon that she wanted a cigarette and wished to talk to her husband.
   Escalon told her that she could do those things after he took her statement.
   Escalon then asked Lucio, repeatedly, to tell him “everything.”
          Lucio eventually told Escalon that she “would spank [Mariah], but
   [Lucio] didn’t think [she] would spank her, to where . . . to where it got to
   this point.” Escalon prompted Lucio for more detail, but she responded, “I




                                         80
Case: 16-70027     Document: 00515739449           Page: 81    Date Filed: 02/09/2021




                                    No. 16-70027


   don’t know what you want me to say. I’m responsible for it.” At Escalon’s
   suggestion, Lucio agreed that the spanking was “all over [Mariah’s] body.”
   She maintained that she was not angry at Mariah but was “frustrated” by the
   other kids who were “very hyper,” making it difficult to take care of them
   all. She also stated that she bit Mariah one day while tickling her; she did not
   know why she did it. While making these statements, Lucio continued to
   maintain that she had not hit Mariah in the head and had only spanked her.
          Lucio also stated that no one else was responsible for Mariah’s injuries
   and that she was the only one who spanked her.
          As the interrogation progressed, Escalon identified specific bruising
   on Mariah and asked Lucio to tell him how it happened. Lucio usually
   responded that she did not know how the bruises occurred and often said she
   that did not hit Mariah in particular spots. When Escalon insisted that Lucio
   was responsible for specific bruises, she responded, “I guess I did it.” She
   suggested that some of Mariah’s other injuries, like scratches, could have
   been caused by her other daughters. For some of the bruises, Lucio said she
   was the one who caused them, and said she would sometimes spank Mariah
   when she woke up other kids.
          Escalon then had Lucio take a break at 1:22 a.m. After the break,
   officers took DNA samples from Lucio, then took another break.
          At 3:00 a.m., Escalon resumed the interrogation. He brought in a doll
   to have Lucio show him how she bit and spanked Mariah. When Lucio was
   showing Escalon how she bit Mariah, Escalon asked if she was angry at
   Mariah. She said no, explained that she was frustrated with the other kids,
   and described how she bit Mariah after she finished brushing Mariah’s hair.
   When asked why she bit Mariah, Lucio said, “I just did it.” Escalon then
   asked Lucio to show how she spanked Mariah. When she demonstrated,
   Escalon told her, “Well do it real hard like . . . like you would do it.” When




                                         81
Case: 16-70027     Document: 00515739449            Page: 82    Date Filed: 02/09/2021




                                     No. 16-70027


   she said that her demonstration was how hard she spanked Mariah, Escalon
   himself performed what he thought was a hard spank and had Lucio
   demonstrate again. He identified several sets of bruises and had her spank
   the doll in those areas to demonstrate how she would have spanked Mariah.
          At Lucio’s trial for capital murder, the State’s theory of the case
   depended on two critical points. First, the State sought to prove that
   Mariah’s death was caused by a fatal blow to the head that could not have
   been sustained from Mariah falling down the stairs, using a forensic
   pathologist who testified that a fall would not have caused the injuries in
   question.
          Second, the State used Lucio’s “confession” to support the
   conclusion that she killed Mariah. The State introduced the videos of
   Lucio’s interrogation the first day of trial; the state court admitted the videos
   into evidence and they were immediately played for the jury. The State later
   put Escalon on the stand, and he testified about Lucio’s demeanor during the
   interrogation. Escalon described Lucio’s demeanor as indicating that she
   was saying, “I did it.” During its closing argument, the State characterized
   Lucio’s admission as a “confession” that proved beyond a reasonable doubt
   that Lucio killed Mariah. The State emphasized that Lucio “did make the
   statement and the statement that she made was the true and correct
   statement at the end. She admitted it. She admitted that she caused all of
   the injuries to that child.” The State also highlighted Lucio’s demeanor
   during the interrogation, rhetorically asking why she would look or act a
   certain way if all she did “was physically beat the child, but didn’t cause the
   death.” It also referenced Escalon’s testimony that Lucio’s demeanor
   indicated she was “hiding the truth.”
          Lucio tried to defend against both points.           First, she called a
   neurosurgeon who testified that the blunt force trauma causing Mariah’s




                                          82
Case: 16-70027        Document: 00515739449              Page: 83       Date Filed: 02/09/2021




                                          No. 16-70027


   death could have resulted from falling down stairs.                     During closing
   arguments, Lucio’s counsel argued that the State failed to overcome
   reasonable doubt because evidence indicated that Mariah’s fatal injury could
   have resulted from falling down stairs.
           Second, Lucio wanted to present two expert witnesses to testify that
   her supposed confession was not trustworthy, but the state trial court did not
   let them testify. One of the experts was Dr. John Pinkerman, a psychologist
   who would have testified about Lucio’s psychological issues that cause her to
   take “blame for everything that goes on in the family.” 5 He formed his
   opinion after reviewing the interrogation tapes, meeting with Lucio on four
   occasions, reviewing her history, and administering various psychological
   tests to her. The state trial court prevented Pinkerman from testifying, not
   due to any lack of qualifications as an expert but because the judge considered
   the testimony irrelevant because Lucio “denied ever having anything to do
   with the killing of the child.” The state trial court permitted Pinkerman to
   submit a bill of particulars, but the judge left the courtroom after swearing
   Pinkerman in, not waiting to listen to Pinkerman’s proffer.
           Beyond her medical expert and the two excluded experts, Lucio called
   one defense witness and recalled one of the State’s witnesses. Lucio’s
   defense witness was her sister, Sonia Chavez, who testified that Lucio “never
   disciplined her children.” The recalled witness was Joanne Estrada, a child
   protective services worker. Estrada was asked about whether she had
   reviewed documents that showed that Mariah had tantrums while in foster
   care and had hit her head on the floor. Estrada testified that she had not come


           5
            The other expert was Norma Villanueva, a licensed social worker with graduate
   education, who would have testified about why Lucio “would have given police [officers]
   information . . . that was not correct” to show that Lucio “admits to things that she didn’t
   do.”




                                               83
Case: 16-70027     Document: 00515739449            Page: 84   Date Filed: 02/09/2021




                                     No. 16-70027


   across anything in Lucio’s file that showed she was “physically abusive to
   any of the children.” Lucio presented no other witnesses.
          In closing argument, the State, citing only Lucio’s interrogation
   statements as evidence, contended that Lucio must have killed Mariah
   because she abused her. It argued that “there [wa]s no reasonable doubt that
   [Lucio] killed that little girl” because the jury had “[h]er confession.”
   Ultimately, Lucio was convicted and sentenced to death.
          B. Subsequent Appeals & Petitions For Post-Conviction Relief
          Lucio appealed her conviction, raising several points of error, but the
   Texas Court of Criminal Appeals affirmed. Lucio, 351 S.W.3d at 910. On
   appeal, the State’s argument continued to rely on Lucio’s interrogation. In
   responding to Lucio’s sufficiency of the evidence challenge, the State argued
   that a “jury could have reasonably concluded that [Lucio] was responsible
   for delivering the fatal blow to Mariah’s head, as she had the opportunity to
   do so, and she had admitted to a pattern of abuse that had continued for some two
   months.” Id. at 894–95 (emphasis added) (cleaned up). The Texas Court of
   Criminal Appeals accepted that argument. Id. at 895.
          Lucio also claimed that the trial court’s exclusion of Pinkerman’s
   testimony violated her “constitutional right to present evidence before the
   jury as to the circumstances under which [a] confession is taken.” She cited
   Crane for the proposition that a jury is “entitled to know about the
   circumstances under which [a] statement was given . . . so that [it] could
   assess the voluntariness of the statement.” The Texas Court of Criminal
   Appeals rejected Lucio’s challenge for two reasons: (1) Lucio’s “claim on
   appeal as to what Pinkerman’s testimony would have been d[id] not comport
   with what the trial attorney claimed . . . he was offering it for,” and
   (2) Pinkerman’s proffered testimony “had little, if any, relevance to a jury’s
   voluntariness determination under state law.” Id. at 902.




                                          84
Case: 16-70027     Document: 00515739449           Page: 85    Date Filed: 02/09/2021




                                    No. 16-70027


          After Lucio lost on direct appeal, she sought state habeas relief. As
   with her direct appeal, she raised several arguments, including the argument
   that Pinkerman’s testimony should have been admitted. This time, though,
   she distinguished her argument as going “to the core of the case—whether
   [Lucio] was likely to have engaged in ongoing abuse of Mariah.” She stated
   that the issue was the deprivation of “the constitutional right to present a
   complete defense,” and cited a state law case that relied on the U.S.
   Constitution for that right. Lucio also argued that her trial counsel provided
   ineffective assistance of counsel (“IAC”). Her habeas application offered a
   post-trial affidavit from Pinkerman as support. The state habeas court
   rejected all of Lucio’s claims. It concluded that her complete defense claim
   was “nearly identical to [the issues] raised on direct appeal,” and the
   additional evidence she presented did not demonstrate that she was entitled
   to relief. The state habeas court also concluded that the trial court “did not
   abuse its discretion in excluding” Pinkerman’s testimony. His testimony,
   the state habeas court reasoned, “had no relevance to the question of
   [Lucio’s] guilt or innocence.”
          Lucio appealed the state habeas court’s decision. The Texas Court of
   Criminal Appeals adopted the habeas court’s findings of fact and conclusions
   of law. It noted that some of the issues Lucio raised were procedurally barred,
   but it did not list her complete defense claim among them.
          Lucio then petitioned for federal habeas relief under 28 U.S.C. § 2254
   in federal district court and reasserted the complete defense claim she had
   raised before the state habeas court. The district court rejected the claim. It
   considered Pinkerman’s testimony to be “only tangentially related to the
   question of Lucio’s guilt or innocence” and noted that the “evidence that
   anyone but Lucio inflicted the fatal injuries is tenuous at best.”




                                         85
Case: 16-70027     Document: 00515739449            Page: 86   Date Filed: 02/09/2021




                                     No. 16-70027


          Lucio filed a timely notice of appeal, and we granted her a Certificate
   of Appealability (“COA”) on her complete defense claim. See Lucio v. Davis,
   783 F. App’x 313, 319 (5th Cir. 2019) (per curiam). A panel of this court
   reversed the district court’s order denying her habeas petition on those
   grounds. Id. at 325. We granted en banc rehearing. Lucio v. Davis, 947 F.3d
   331 (5th Cir. 2020) (mem.).
                       II. The Issue Presented on Appeal
          The issue on appeal is whether the district court erred in its
   adjudication of Lucio’s complete defense claim. Before addressing the
   merits, I first explain what Lucio’s complete defense claim is and explain
   why, contrary to the plurality opinion’s contention, there are no other issues
   on appeal.
          A. Lucio’s Complete Defense Claim
          Lucio’s complete defense claim is that her “right to present a
   complete defense [wa]s violated by the exclusion of [Pinkerman’s testimony]
   pursuant to a state evidentiary rule that categorically and arbitrarily prohibits
   [her] from offering otherwise relevant, reliable evidence that is vital to h[er]
   defense.” She cites Wiley v. State, 74 S.W.3d 399, 406–07 (Tex. Crim. App.
   2002), to support her claim. Lucio claims that Pinkerman would have
   testified to Lucio’s abuse and tendency to take blame for everything. She
   claims that Pinkerman’s testimony would have attacked a key part of the
   State’s case—that she physically abused Mariah—and was therefore vital to
   her defense. In other words, Lucio argues that the state trial court “stripped
   [her] of the power to describe to the jury the circumstances that prompted
   h[er] confession” and “effectively disabled” her from challenging the
   trustworthiness of her custodial confession that was on “every rational
   juror[’s]” mind when they decided her guilt. See Crane, 476 U.S. at 689.




                                          86
Case: 16-70027        Document: 00515739449               Page: 87       Date Filed: 02/09/2021




                                          No. 16-70027


           Lucio’s complete defense claim has not changed since Lucio first
   raised it in state habeas court. 6 She argues that, if the state habeas court
   adjudicated her complete defense on the merits, then the state habeas court’s
   holding was “an unreasonable application of the substantially similar
   decisions of Chambers and Crane.” 7
           The plurality opinion contends that Lucio’s mere “flagging” of Wiley,
   which cites the U.S. Constitution, is insufficient to raise a federal claim and,
   therefore, is nothing more than an invitation for us to second-guess the state
   court on the rules of evidence. Plurality Op. at 31. But Lucio did much more
   than cite Wiley: she clearly stated that “[t]he trial court deprived [her] of the
   constitutional right to present a complete defense”—which Texas does not
   appear to recognize or reject—and she did not mention state evidentiary


           6
              The plurality opinion states that it “is an undisputed proposition” that Lucio
   changed her complete defense claim over time. Plurality Op. at 45. The record proves that
   proposition false. Lucio’s complete defense claim—first raised in state habeas court—has
   not changed. In state habeas court, Lucio argued that the state trial court deprived her “of
   the constitutional right to present a complete defense when it excluded the testimony of
   defense experts during the guilt/innocence phase of trial.” In her federal habeas petition
   in district court, Lucio argued the same: that the state trial court violated her right to
   present a complete defense when it “Excluded the Testimony of Her Defense Experts
   During the Guilt/innocence Phase of Trial.” In her request for a COA from us, Lucio
   alleged that it was “debatable that [she] was deprived of her due process right to present a
   defense when the trial court excluded the testimony of defense expert witnesses at the
   guilt/innocence phase of the trial.” In her panel briefing, Lucio claimed that the trial court
   violated her right to present a complete defense because Pinkerman’s testimony would
   have challenged the credibility of her incriminating statement. She made the same claim in
   her en banc briefing. This case is therefore distinguishable from Rose v. Lundy, 455 U.S.
   509 (1982), which the plurality opinion cites for the proposition that defendants cannot
   “attempt[] to broaden [a state court] claim” in federal court; Lucio has repeatedly made
   the same claim, over and over, in every post-conviction setting. See Plurality Op. at 45.
           7
              Lucio also argues that the state habeas court’s adjudication was contrary to
   Chambers, Crane, and Green v. Georgia, 442 U.S. 95 (1979) (per curiam), and based on an
   unreasonable determination of the facts. Because the relevance determination turns on the
   facts as set forth herein, I do not address this issue separately.




                                                87
Case: 16-70027      Document: 00515739449            Page: 88   Date Filed: 02/09/2021




                                      No. 16-70027


   rules or standards to support her claim. Thus, Lucio does not ask us to act as
   a state court examining state evidentiary rules. Indeed, the State agrees that
   this complete defense claim is the issue before us today.
           The plurality opinion also contends that “Lucio adamantly insisted
   that her state habeas claim did not involve Crane” and thus her complete
   defense claim cannot implicate the case, either. Plurality Op. at 30. As
   explained above, Lucio cited Crane in her direct appeal for the proposition
   that a jury is “entitled to know about the circumstances under which [a]
   statement was given . . . so that [it] could assess the voluntariness of the
   statement.” In state habeas proceedings, Lucio clarified that her state habeas
   complete defense claim did not concern the voluntariness of her confession,
   which was her point on direct appeal. But this distinction does not mean that
   we cannot consider Crane when assessing Lucio’s complete defense claim; a
   case can support multiple, different arguments.
           To see why this one does, it is worth taking a look at the case itself. In
   Crane, the Supreme Court reiterated that due process “requires that a jury
   not hear a confession unless . . . it was freely and voluntarily given.” 476 U.S.
   at 687–88 (internal quotation marks, alteration, and citation omitted). That
   due process requirement was relevant to Lucio’s argument on direct appeal.
   But the Crane Court also held that “the Constitution guarantees criminal
   defendants a meaningful opportunity to present a complete defense.” 476
   U.S. at 690 (internal quotation marks and citation omitted). That point
   supports Lucio’s state habeas claim. The reality that this second aspect of
   Crane is at play here appears to shock only the plurality opinion; again, the
   State understands that Lucio’s complete defense claim may implicate the
   case.
           Lastly, the plurality opinion contends that Lucio whipsawed the state
   courts with her complete defense claim because Pinkerman never proffered




                                           88
Case: 16-70027     Document: 00515739449            Page: 89   Date Filed: 02/09/2021




                                     No. 16-70027


   at trial about the credibility of Lucio’s interrogation statements. Plurality Op.
   at 34–35. But how could he have done so? The trial judge chose to leave and
   not hear the proffer, having already concluded that Pinkerman’s testimony
   was “irrelevant” regardless.
          The plurality opinion tries to nuance its whipsawing point by
   highlighting that Pinkerman signed an expert report before he was called to
   testify and the report never “hint[ed] that any of [Lucio’s interrogation]
   statements were false.”      Plurality Op. at 35.     But the whole point of
   Pinkerman’s testimony was to contextualize Lucio’s statements as potentially
   influenced by Escalon’s questioning: the report observed that “[i]n times of
   significant stress, [Lucio] withdraws into simpler, concrete, unrealistic and
   constricted functioning marked by passivity, denial, acquiescence and
   resignation[,]” which is likely attributable to her experience with abuse. In
   that regard, the report noted that Lucio “tune[d] out” Escalon when he
   “raise[d] his voice” but then “eventually respond[ed] with resignation.”
   The report thus corresponds to the reason why Lucio’s trial counsel sought
   to introduce Pinkerman: it tended to show that Lucio would “take[] blame
   for everything that goes on in the family,” including potentially covering for
   her husband, other children, or Mariah herself.
          The plurality opinion further contends that Pinkerman’s mitigation
   testimony failed “to hint[] that any of [Lucio’s] statements were false.”
   Plurality Op. at 35. Mitigation testimony comes after a jury has decided on a
   defendant’s guilt. So, of course, Pinkerman’s mitigation testimony did not
   concern Lucio’s innocence (i.e., that Lucio likely made false statements in
   her interrogation). Indeed, when asked by the State whether he was testifying




                                          89
Case: 16-70027        Document: 00515739449             Page: 90      Date Filed: 02/09/2021




                                         No. 16-70027


   that Lucio did not harm her child, Pinkerman responded that he was not
   “address[ing] the causation.” 8 There was no whipsawing.
           In sum, the question we have been asked to answer is whether the state
   trial court violated Lucio’s constitutional right to present a complete defense
   when it excluded Pinkerman’s testimony about her propensity to take blame
   for everything from the guilt/innocence stage. To the extent that we evaluate
   this question under AEDPA deference, the question becomes whether the
   state habeas court’s exclusion of Pinkerman’s testimony about her
   propensity to take blame for everything was an unreasonable application of
   Crane and Chambers.
               B. Issues Raised Sua Sponte by the Plurality Opinion
           The plurality opinion bases its affirmance on the complete defense
   issue largely on four issues that were never raised by either party. The State
   has waived all four arguments and so our court should not consider them.
           First, the plurality opinion contends that Lucio defaulted on her claim
   because she failed to raise it to the state trial court. See Plurality Op. at 18–
   19. In particular, it asserts that Pinkerman’s bill of particulars was lacking in
   detail about the psychological pressure Lucio felt when she made her
   interrogation statements. See Plurality Op. at 19. On direct appeal, when
   Lucio made no IAC claim, the State argued this point. It argued that
   Pinkerman’s proffer was “broad and general,” referring to only “the




           8
             Specifically, the State asked: “were you under the understanding that someone
   else harmed her and all she did was failed to protect her?” Pinkerman responded: “No.
   Again, I didn’t address the causation. What I’m trying to think that any mother would have
   looked to that pattern of abuse—and in a normal situation, a normal mother would have
   protected the child.”




                                              90
Case: 16-70027      Document: 00515739449            Page: 91    Date Filed: 02/09/2021




                                      No. 16-70027


   characteristics and makeup of [Lucio’s] psychological functioning” and her
   demeanor.
          But the State intentionally waived this procedural default in state
   habeas court. Why? Well, in those proceedings, Lucio raised an IAC claim
   that her trial counsel had provided ineffective assistance by failing to
   adequately utilize Pinkerman; Lucio claimed that Pinkerman “could have
   assisted trial counsel in developing evidence that [her] history provided ‘little
   support for the idea that [she] physically abused her children’ to support the
   defense theory during guilt/innocence.” The State clearly made a strategic
   call not to reassert any failures in Pinkerman’s bill of particulars because
   doing so would effectively concede the legitimacy of Lucio’s IAC claim. The
   State instead went in a different direction, arguing that Pinkerman’s bill of
   particulars “indicated that he would testify as to . . . how there was little
   support in the ‘historical record’ for the idea that [Lucio] physically abused
   her children, that she suffered from battered woman syndrome, and the
   meaning of her demeanor after the incident and during questioning.” Given
   the switch in argument, it is plain that the State has waived its procedural
   default argument in these federal habeas proceedings.
          Second, the plurality opinion contends that, to the extent that Lucio’s
   direct appeal claim is “nearly identical” to Lucio’s complete defense claim,
   Lucio’s complete defense claim is procedurally barred because Lucio failed
   to raise her claim in state trial court. See Plurality Op. at 13, 19. But the State
   also waived this procedural default. If, as the plurality opinion contends,
   Lucio’s complete defense claim from state habeas is the same as her claim on
   direct appeal, see Plurality Op. at 19, then the State’s response in state habeas
   proceedings to Lucio’s complete defense claim could have been one
   sentence: As the Texas Court of Criminal Appeals held, Lucio’s complete
   defense claim is procedurally barred because she failed to raise it in state trial




                                           91
Case: 16-70027     Document: 00515739449            Page: 92   Date Filed: 02/09/2021




                                     No. 16-70027


   court. The State’s response was nothing of the sort, and the State has never
   brought the issue up in any later proceeding.
          Third, the plurality opinion contends that Lucio’s claim is
   procedurally barred because the state habeas court held that she had
   attempted to raise the same argument from direct appeal in her state habeas
   proceeding. See Plurality Op. at 13, 20. But the state habeas court did not
   come to that conclusion. What it did was observe that Lucio’s complete
   defense claim was “nearly identical” to her direct appeal claim and that it
   thus did not have to relitigate it. But, because “additional evidence,” here,
   Pinkerman’s affidavit, “may warrant relief even when the issue was raised on
   direct appeal,” the state habeas court did not rely on a procedural bar.
   Consistent with that reading, the Texas Court of Criminal Appeals, in
   adopting the state habeas court’s findings and conclusions, determined that
   the state habeas court did not hold Lucio’s complete defense claim as
   procedurally barred. What’s more, the State has waived this putative
   procedural bar, too. Indeed, the State (which drafted this exact finding of
   fact and conclusion of law on this point for the state habeas trial court) has
   explicitly argued to the contrary, stating in its en banc brief: “The state court
   did not deny Lucio’s complete-defense claim on procedural grounds.”
          Fourth, the plurality opinion states that Pinkerman’s post-trial
   affidavit cannot be considered because it was not before the Texas Court of
   Criminal Appeals on direct appeal. See Plurality Op. at 29–30. Not only did
   the State again waive this argument, but it did so expressly and unequivocally
   in response to our court’s direct question. In response to our en banc Q&A—
   “whether we may also consider Dr. Pinkerman’s 2010 affidavit . . . in
   deciding whether exclusion of his guilt phase testimony was an unreasonable
   application of clearly established Supreme Court precedent”—the State
   answered, “Yes, . . . Cullen v. Pinholster, 563 U.S. 170, 180 (2011), indicates




                                          92
Case: 16-70027      Document: 00515739449            Page: 93     Date Filed: 02/09/2021




                                      No. 16-70027


   that this Court may also consider Dr. Pinkerman’s 2010 affidavit because it
   was part of the record in the state court.”
           Even if the State had not clearly waived these arguments (which, as
   discussed, it did), the plurality opinion errs in making these four procedural
   holdings sua sponte. As the Supreme Court recently reminded the circuit
   courts: “In our adversarial system of adjudication, we follow the principle of
   party presentation.” Sineneng-Smith, 140 S. Ct. at 1579 (citation omitted).
   Thus, “in both civil and criminal cases, in the first instance and on appeal
   . . . , we rely on the parties to frame the issues for decision and assign to courts
   the role of neutral arbiter of matters the parties present.” Id. (quotation
   omitted). Departures from this principle are usually only warranted in
   criminal cases when doing so would “protect a pro se litigant’s rights.” Id.
   (quotation omitted). This is not one of those cases; Texas is the largest state
   in our circuit and our second-biggest litigant. Its Attorney General’s office is
   chock-full of excellent attorneys who do nothing but habeas work. This court
   should not be making arguments on the State’s behalf, especially in a capital
   case.
           If the Supreme Court’s admonition were not enough, our precedent
   also restrains us from doing so in this very context. When dealing with
   procedural bars, we have held that “even if we do have discretion in some
   circumstances to apply the procedural bar where the state has waived the
   defense[,] . . . we will not exercise such discretion” when:
           (1)    “the habeas petitioner has [not] been given notice that
                  procedural default will be an issue for consideration,” and
           (2)    “the petitioner has [not] had a reasonable opportunity to argue
                  against the application of the bar;” or
           (3)    “the state intentionally waived the defense.”




                                           93
Case: 16-70027        Document: 00515739449               Page: 94       Date Filed: 02/09/2021




                                          No. 16-70027


   Fisher v. Texas, 169 F.3d 295, 301–02 (5th Cir. 1999). 9 Here, deciding Lucio’s
   fate on procedural bars that the State never raised denies Lucio notice and a
   reasonable opportunity respond. Further, the State intentionally waived
   three of these procedural default arguments.
           The issue with the plurality opinion’s sua sponte holdings is not
   merely academic: had the State taken a different tactic in the state habeas
   proceeding and beyond, then Lucio would have had an excellent IAC claim.
   Instead, the state habeas court denied that claim, as did the federal district
   court, and we denied a COA. If we are going to ignore the Supreme Court’s
   admonition in Sineneng-Smith, step in on our own initiative, and decide to
   redo the State’s strategic decisions to make the focus on whether the trial
   attorney properly presented a bill of particulars, well, then, we need to start
   over on the IAC issue too. If Lucio is to be executed because her lawyer did
   not make a perfect bill of particulars, that certainly sounds like she suffered
   ineffective assistance and prejudice.
           Rather than decide this case on procedural arguments that the State
   itself has waived and that Lucio had no idea we would raise on our own, I


           9
             Indeed, we have yet to apply a procedural bar sua sponte in a habeas case when
   the petitioner lacked notice and a reasonable opportunity to respond or when the State
   intentionally waived the defense. See, e.g., Fisher, 169 F.3d at 302 (declining to apply a
   procedural bar sua sponte because petitioner lacked notice and had no reasonable
   opportunity to respond). But see, e.g., Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000)
   (applying a procedural bar sua sponte because petitioner was given notice and an
   opportunity to respond and the State did not intentionally waive the defense); Smith v.
   Johnson, 216 F.3d 521, 524 (5th Cir. 2000) (per curiam) (concluding that it was appropriate
   to apply a procedural bar sua sponte because petitioner had notice and an opportunity to
   respond and the State did not intentionally waive the bar); Magouirk v. Phillips, 144 F.3d
   348, 360 (5th Cir. 1998) (holding that the federal district court did not abuse its discretion
   in raising a procedural default sua sponte because petitioner had notice and a reasonable
   opportunity to respond and the State did not intentionally waive the defense). The plurality
   opinion does not explain why we should reject this clear precedent as to when it is
   appropriate to raise procedural default issues sua sponte.




                                                94
Case: 16-70027     Document: 00515739449            Page: 95    Date Filed: 02/09/2021




                                     No. 16-70027


   respectfully submit that we should address the one issue that is actually
   before us—Lucio’s complete defense claim raised in state habeas court—
   based on the entire state record. Accordingly, I proceed to address the merits
   of Lucio’s complete defense claim.
                                   III. Discussion
          To prevail on her complete defense claim, Lucio must satisfy the
   statutory requirements of the Antiterrorism and Effective Death Penalty Act
   of 1996 (“AEDPA”). Under AEDPA, we review Lucio’s complete defense
   claim de novo if (1) Lucio exhausted her claim in state court, 28 U.S.C.
   § 2254(b), and (2) the state court failed to adjudicate that claim on the merits,
   28 U.S.C. § 2254(d). See also Johnson v. Williams, 568 U.S. 289, 303 (2013).
   If the petitioner failed to present a federal claim in state court, then the claim
   is dismissed. If the petitioner did present a federal claim in state court and
   the state court adjudicated the claim on the merits, then AEDPA’s
   deferential standard under § 2254(d) applies.
          Under § 2254(d), relief will not be granted unless the state court’s
   adjudication of the federal claim was “contrary to . . . clearly established
   Federal law, as determined by the Supreme Court,” “an unreasonable
   application of” that law, or “was based in an unreasonable determination of
   the facts in light of the evidence presented in the State court proceeding.”
   28 U.S.C. § 2254(d)(1), (2).
          The plurality opinion holds that AEDPA deference applies, see
   Plurality Op. at 21, and that Lucio’s complete defense claim fails to satisfy
   § 2554(d), Plurality Op. at 21–41. As mentioned above, several of the judges
   joining in this dissenting opinion concur in the now-vacated panel’s
   viewpoint that the state habeas court failed to adjudicate Lucio’s complete




                                          95
Case: 16-70027        Document: 00515739449               Page: 96       Date Filed: 02/09/2021




                                          No. 16-70027


   defense on the merits. 10 However, because the majority of the en banc court
   has ruled that Lucio’s complete defense claim has been exhausted and
   adjudicated on the merits, I address her claim under AEDPA deference. 11
   Even under AEDPA’s deferential standard of review, however, the state
   habeas court’s adjudication of Lucio’s complete defense claim “involved an
   unreasonable application of” Crane and Chambers.                          See 28 U.S.C.
   § 2554(d)(1). First, I will summarize those cases, and then I will discuss why
   the state court’s determination is an unreasonable application of those key
   precedents.
           A. Crane
           In Crane, the Supreme Court recognized that “the Constitution
   guarantees criminal defendants a meaningful opportunity to present a
   complete defense,” and held that such an “opportunity would be an empty
   one if the State were permitted to exclude competent, reliable evidence
   bearing on the credibility of a confession when such evidence is central to the
   defendant’s claim of innocence.” 476 U.S. at 690 (internal quotation marks
   and citations omitted). The Court thus concluded that the state court’s


           10
               Those of us who adhere to this viewpoint would, absent the en banc conclusion
   to the contrary, conclude that the state habeas court failed to adjudicate Lucio’s complete
   defense claim on the merits because it erroneously determined that Lucio raised a state
   evidentiary challenge and rejected that claim based on state evidentiary standards. There
   is a rebuttable presumption that state courts have rejected a claim on the merits if a written
   order is silent regarding a claim. See Williams, 568 U.S. at 300–01. But Lucio rebuts this
   presumption because the state evidentiary standard is “less protective” than the federal
   standard for a complete defense claim. Id. at 301; see Wiley, 74 S.W.3d at 405 (recognizing
   that a complete defense claim asserts that the exclusion of “otherwise relevant, reliable
   evidence” precluded the defendant from presenting a defense).
           11
              Granted, if the state habeas court’s decision on Lucio’s complete defense claim
   was error under AEDPA deference, then it was also error under de novo review. Thus,
   there is nothing inconsistent, as the plurality opinion contends, about applying arguendo a
   more deferential standard of review when Lucio should prevail either way.




                                                96
Case: 16-70027      Document: 00515739449           Page: 97   Date Filed: 02/09/2021




                                     No. 16-70027


   exclusion of testimony related to the “environment” in which the police
   secured the defendant’s confession violated the defendant’s right to present
   a complete defense. Id. at 691.
            The underlying proceedings in the case bring the issue into focus. In
   particular, the state court had excluded the testimony because it “related
   solely to [the] voluntariness” of the defendant’s confession and state
   evidence rules prohibited relitigation of a trial court’s pretrial voluntariness
   determination. See id. at 686–87 (citation omitted). Given its voluntariness
   holding, the state court further held that the testimony “did not relate to the
   credibility of the confession.” Crane v. Kentucky, 690 S.W.2d 753, 755 (Ky.
   1985).
            The Supreme Court disagreed with the state court’s separation of
   those concepts, taking issue with its holding “that evidence bearing on the
   voluntariness of a confession and evidence bearing on its credibility f[e]ll in
   conceptually distinct and mutually exclusive categories.” Crane, 476 U.S. at
   687. It reiterated its precedent that “evidence surrounding the making of a
   confession bears on its credibility as well as its voluntariness.” Id. at 688
   (internal quotation marks and citation omitted). The Court thereby held that
   evidence on the circumstances of Crane’s confession was particularly
   relevant because Crane’s “entire defense was that there was no physical
   evidence to link him to the crime and that, for a variety of reasons, his earlier
   admission of guilt was not to be believed.” Id. at 691. Therefore, the Court
   concluded it was “plain that introducing evidence of the physical
   circumstances that yielded the confession was all but indispensable to any
   chance” of Crane’s defense succeeding. Id. The evidence would help
   answer “the one question every rational juror needs answered: If the
   defendant is innocent, why did he previously admit his guilt?” Id. at 689. In
   other words, the Court held that the evidence was indispensable to Crane’s
   defense.



                                          97
Case: 16-70027     Document: 00515739449           Page: 98    Date Filed: 02/09/2021




                                    No. 16-70027


          Further, in holding that the state court violated Crane’s right to
   present a complete defense, the Court determined that it was not a case
   where the state court excluded the evidence for “fairness [or] reliability”
   issues. Id. at 690.    The state court failed to “advance[] any rational
   justification for the wholesale exclusion of this body of potentially
   exculpatory evidence.” Id. at 691.
          B. Chambers
          In Chambers, the Supreme Court held that the exclusion of hearsay
   evidence under a state hearsay rule and the refusal to allow the defendant to
   cross-examine a key witness under a state voucher rule violated the
   defendant’s right to present a complete defense. 410 U.S. at 302–03.
          The facts of the case illustrate the contours of its rule. Chambers and
   three of his friends (James Williams, Berkley Turner, and Gable McDonald)
   were involved in a shooting, for which Chambers was convicted of murder.
   Id. at 285–87. At his trial, Chambers sought to prove that he did not shoot
   the victim but that McDonald did. Id. at 289. Chambers called McDonald
   as a witness to testify that McDonald had written a confession stating that he
   shot the victim. Id. at 291. On cross-examination, the State elicited from
   McDonald that he repudiated his prior confession. Id. When Chambers
   attempted to examine McDonald as an adverse witness, the state court
   denied Chambers’s request under the state “voucher” rule that prevented
   him from impeaching his own witness. Id. at 291, 295. To challenge
   McDonald’s renunciation of his prior confession, Chambers then sought to
   introduce testimony from three witnesses to whom McDonald had admitted
   shooting the victim. Id. at 292. All three witnesses were prevented from
   testifying under state hearsay rules. Id. at 292–93, 295.
          In sum, Chambers was prevented from presenting evidence that
   McDonald shot the victim. Id. at 294. Such evidence, the Court held, was




                                         98
Case: 16-70027     Document: 00515739449            Page: 99   Date Filed: 02/09/2021




                                     No. 16-70027


   “critical to Chambers’ defense.” Id. at 302. The Court also held that the
   state court’s reason for its evidentiary decisions were irrational, taking issue
   first with the voucher rule in its entirety as an “archaic, irrational” rule that
   was “potentially destructive of the truth-gathering process.” Id. at 296 n.8.
   The state court’s application of the hearsay rules was also irrational: the
   hearsay statements, the Court concluded, were “well within the basic
   rationale of the exception for declarations against interest” and therefore had
   a “considerable assurance of their reliability.” Id. at 300, 302. Because the
   evidence was vital to Chambers’s defense and the state court’s reasons for
   excluding the testimony were irrational, the Supreme Court held that the
   state court violated Chambers’s right to present a complete defense.
          C. Application of Crane and Chambers to Lucio
          “A state court’s decision constitutes an unreasonable application of
   clearly established federal law if it is ‘objectively unreasonable.’” Gray v.
   Epps, 616 F.3d 436, 439 (5th Cir. 2010) (citing Williams v. Taylor, 529 U.S.
   362, 409 (2000)). “The court may grant relief under the ‘unreasonable
   application’ clause if the state court correctly identifies the governing legal
   principle from our decisions but unreasonably applies it to the facts of the
   particular case.” Bell v. Cone, 535 U.S. 685, 694 (2002) (citation omitted).
   Lucio satisfies this high threshold.
          The Supreme Court in Crane and Chambers made clear that a state
   court violates a defendant’s right to present a complete defense if (1) the
   excluded evidence was critical to the defense, Crane, 476 U.S. at 689, 691;
   Chambers, 410 U.S. at 302, and (2) the state court failed to provide a rational
   justification for its exclusion, Crane, 476 U.S. at 689, 690–91; Chambers, 410
   U.S. at 296 & n.8, 302. Here, Pinkerman’s testimony was critical to Lucio’s
   defense because it was the centerpiece of her attempt to challenge the
   trustworthiness of her interrogation statement. Moreover, the state trial




                                          99
Case: 16-70027        Document: 00515739449               Page: 100        Date Filed: 02/09/2021




                                           No. 16-70027


    court provided no reason why the testimony was irrelevant and all indications
    are to the contrary, making its exclusion irrational.
                     1. Pinkerman’s Testimony Critical to Lucio’s Defense
            Pinkerman would have testified that Lucio “takes blame for
    everything that goes on in the family. . . [and] for everything that goes on in
    the house.” That tendency had implications for her interrogation: it was
    Pinkerman’s        “professional        opinion      [that     Lucio’s]      psychological
    characteristics increase[d] the likelihood she would acquiesce while
    providing her confession.” In other words, Pinkerman would have testified
    that Lucio’s interrogation statement, including her abuse of Mariah, posed
    “serious questions” about its validity.
            Pinkerman’s excluded testimony was indispensable to Lucio’s
    defense because it rebutted the State’s most critical evidence of Lucio’s guilt:
    Lucio’s interrogation statement. 12 The State presented no physical evidence
    or witness testimony establishing that Lucio abused Mariah or any of her
    children, let alone killed Mariah. Instead, it used Lucio’s interrogation
    statement as its crucial source of proving she committed the act. In closing
    argument, the State contended that Lucio must have killed Mariah because
    she abused her. The only evidence it cited in closing to establish that Lucio
    abused her was Lucio’s “confession.” On appeal, when the State argued that


            12
                The plurality opinion suggests that the State had Lucio’s phone call to her sister
    as additional evidence of her guilt. See Plurality Op. at 12. But that was not part of the
    State’s argument at trial. See supra Section I.A. Indeed, the State made no mention of
    Lucio’s conversations with her sister in its closing argument. As Lucio’s trial counsel
    noted: “This whole case revolve[d] around th[e] video.”
             The State also argues that Pinkerman’s testimony was not indispensable because
    Lucio could have presented “fact witnesses to testify about her body language, her
    propensity to take blame, or any other issue.” But that is exactly what Pinkerman sought
    to testify about and, as explained below, the state habeas court provided no rational
    justification for excluding Pinkerman’s testimony.




                                                 100
Case: 16-70027        Document: 00515739449                Page: 101        Date Filed: 02/09/2021




                                            No. 16-70027


    the evidence was sufficient to convict Lucio, it again relied on the assertion
    that Lucio “admitted to a pattern of abuse.” See Lucio, 351 S.W.3d at 894–
    95. In short, the interrogation statement played a pivotal role in the State’s
    case.
            If the interrogation statement is taken away—or its validity is
    undermined—then the State’s case becomes much more tenuous,
    demonstrating both its criticality and the irrationality of excluding
    Pinkerman’s contextualizing testimony as “irrelevant.” 13 A reasonable juror
    would have much less reason to assume that Lucio—rather than her husband,
    other children, or Mariah herself—caused Mariah’s injuries. To the extent
    that there was evidence beyond Lucio’s statement that implicated her—such
    as opportunity based upon being Mariah’s primary caretaker—it pales in
    comparison to the force of an alleged confession. Thus, as critical as that
    evidence was to the State, explaining why it could not be trusted was just as
    critical to Lucio’s defense. 14


            13
              The State’s best alternate evidence is a statement from a police officer that, after
    Lucio’s arrest and while the officer was driving, Lucio used the phone to call her sister.
    According to the officer, Lucio told her sister, “Don’t blame, Robert. This was me. I did
    it. So don’t blame Robert.” But this phone statement could well have stemmed from
    Lucio’s tendency to take blame for everything in the family, which the excluded expert
    evidence was intended to addressed. Further, this evidence does not come close to the
    power of Lucio’s interrogation statements, which went unchecked. The officer’s
    statement is also subject to attack. For example, he did not create a log of the incident until
    the month before trial, nearly sixteen months after Lucio allegedly made the statement.
    The statement also lacks context, which makes it less reliable.
            14
               The plurality opinion claims that “the trial court permitted Lucio’s sister to
    testify about Lucio’s . . . tendency to take the blame for things she did not do,” but provides
    no support for this claim. Plurality Op. at 26. Nor could it; Lucio’s sister said nothing at
    all about Lucio’s tendency to take the blame for anything.
             In addition, the plurality opinion and the State argue that Pinkerman’s testimony
    was not vital to Lucio’s defense because Pinkerman’s testimony at the mitigation stage
    never hinted that Lucio’s statements could not be trusted. Plurality Op. at 35–36. But, as
    explained supra Section II.A., Pinkerman’s mitigation testimony holds no bearing on




                                                 101
Case: 16-70027       Document: 00515739449               Page: 102      Date Filed: 02/09/2021




                                          No. 16-70027


            In sum, the indispensability of Pinkerman’s testimony to Lucio’s
    defense is on par with the excluded evidence at issue in Crane and Chambers.
    Like Crane’s excluded evidence, Pinkerman’s testimony related to the
    credibility of Lucio’s confession.          See Crane, 476 U.S. at 688.             Like
    Chambers’s excluded evidence, Lucio had no other means to present
    evidence to refute the State’s reliance on her interrogation statement.
    Chambers, 410 U.S. at 294. Thus, Pinkerman’s testimony was “all but
    indispensable to any chance of [Lucio’s] succeeding.” 15 Crane, 476 U.S. at
    691. Moreover, as in Crane, the credibility of Lucio’s “confession” was the
    focus of the jury’s question as to her guilt. See id. at 689.                  Without
    Pinkerman’s testimony as to why Lucio would have confessed to abusing her
    daughter if she did not actually do so, the “question every rational juror
    need[ed] answered”—if she was innocent, why did she say all those things
    during her interrogation?—was left unaddressed.                   Id.   Consequently,
    Pinkerman’s excluded testimony was vital for Lucio’s defense.
                    2. State Trial Court’s Unreasonable Application
            The exclusion of Pinkerman’s testimony bears hallmark signs of
    irrationality such that the state court’s ruling was an unreasonable
    application of Supreme Court precedent. The state habeas court excluded
    Pinkerman’s       testimony      on    relevance      grounds. 16       It   concluded



    Lucio’s tendency to take blame for everything because the jury had already determined that
    Lucio was guilty.
            15
             As explained above, Lucio’s sister did not testify regarding Lucio’s tendency to
    take blame for everything. See supra n.14.
            16
              The State asserts that the state habeas court rejected Pinkerman’s testimony as
    unreliable and as failing to qualify as an expert testimony under Texas Rule of Evidence
    702. The state habeas court made no determination about the reliability of Pinkerman’s
    testimony, nor did it make a determination about Pinkerman’s qualification as an expert to
    testify.




                                               102
Case: 16-70027       Document: 00515739449               Page: 103      Date Filed: 02/09/2021




                                          No. 16-70027


    that Pinkerman’s “testimony as to [Lucio’s] psychological functioning,
    including how there was little support in the ‘historical record’ for the idea
    that [she] physically abused her children, that she suffered from battered
    woman syndrome, and the meaning of her demeanor after the incident and
    during questioning had no relevance to the question of [her] guilt or
    innocence.” It thus held that the state trial court did not “abuse its
    discretion” in excluding Pinkerman’s testimony. That is the entirety of the
    state habeas court’s reasoning on the matter. In other words, Pinkerman’s
    testimony was indispensable to Lucio’s defense, as explained above, and the
    state habeas court provided no reason why Pinkerman’s testimony was
    irrelevant as to the credibility of Lucio’s confession.
            The plurality opinion contends that the Supreme Court’s holding in
    Crane does not permit a defendant to admit evidence that a state court
    excluded through a state evidence rule that “serve[s] the interests of fairness
    and reliability.” See Plurality Op. at 23 (quoting Crane, 476 U.S. at 689).
    Indeed, that is true. But, like the state court in Crane, the state habeas court
    here did not exclude Pinkerman’s testimony based on any rational
    application of a state evidence rule, even assuming the rule itself serves an
    interest of fairness or reliability. 17 See Crane, 476 U.S. at 690–91. Rather, the
    state habeas court held that the state trial court did not abuse its discretion in
    excluding Pinkerman’s testimony because it was irrelevant and had no
    bearing on Lucio’s guilt. That is essentially what happened in Crane, where
    the state court had held that the excluded testimony about the
    “environment” surrounding the defendant’s confession was irrelevant
    because it had no bearing on the confession’s credibility. See id. at 687–88.
    But the Supreme Court did not defer to the state court’s holding on that


            17
              There was no Daubert-like inquiry into the reliability of Pinkerman as an expert
    witness. Only Villanueva’s reliability was questioned.




                                               103
Case: 16-70027     Document: 00515739449            Page: 104   Date Filed: 02/09/2021




                                     No. 16-70027


    point. It independently determined that the excluded testimony bore on the
    credibility of the defendant’s confession and was relevant to the defense’s
    theory that his confession could not be trusted. See id. at 688–89. In
    determining whether the state habeas court’s exclusion of Pinkerman’s
    testimony was an unreasonable application of Crane, then, we must also
    determine whether his testimony was relevant and vital to Lucio’s defense.
    As explained above, Pinkerman’s testimony was clearly relevant and vital to
    Lucio’s defense. It would have “answer[ed] the one question every rational
    juror needs answered: If [Lucio] is innocent, why did [s]he previously admit
    h[er] guilt?” See id. at 689. Thus, the state habeas court’s exclusion of the
    testimony as irrelevant was unreasonable and served no fairness or reliability
    interest.
           The plurality opinion also contends that the state habeas court did not
    unreasonably apply Crane or Chambers because those cases concerned
    categorical, not discretionary, evidence rules. Plurality Op. 26–27, 33. In
    that regard, the plurality opinion claims that we would create a circuit split
    because five circuit courts have observed that Crane did not implicate
    discretionary evidence rules. Plurality Op. at 27–29.
           But neither Chambers nor Crane holds that a defendant’s right to
    present a complete defense applies only when a state court excludes evidence
    based on categorical evidentiary rules. See Crane, 476 U.S. at 690 (holding
    that an opportunity to present a complete defense “would be an empty one
    if the State were permitted to exclude competent, reliable evidence bearing
    on the credibility of a confession when such evidence is central to the
    defendant’s claim of innocence”); Chambers, 410 U.S. at 302 (making no
    limitation that its holdingthat the exclusion of critical evidence violated the
    defendant’s right to present a complete defenseapplied to only categorical
    evidence rules).    The only support for the plurality opinion’s narrow




                                          104
Case: 16-70027      Document: 00515739449            Page: 105   Date Filed: 02/09/2021




                                      No. 16-70027


    interpretation of Chambers and Crane comes from (a) one line in Crane,
    which states “that the blanket exclusion of the proffered testimony about the
    circumstances of petitioner’s confession deprived him of a fair trial,” Crane,
    476 U.S. at 690 (emphasis added); and (b) the fact that the evidentiary rules
    at issue in those cases were categorical and non-discretionary. However, as
    the plurality opinion recognizes, the Supreme Court has since explained that
    the core “principle” of Crane is unrelated to either of those two points:
    rather, Crane establishes that the right to present a complete defense is
    violated when a state trial court excludes competent, reliable evidence
    without providing a valid reason. Montana v. Egelhoff, 518 U.S. 37, 53 (1996);
    accord Plurality Op. at 23–24. Further, the fact that the evidentiary rules at
    issue in Crane and Chambers were categorical would only matter if we were
    debating whether the state habeas court’s adjudication was “contrary to”
    Supreme Court precedent, but that is not the situation here, as we are only
    analyzing its application of that precedent. See Boyer v. Vannoy, 863 F.3d 428,
    441 (5th Cir. 2017) (explaining when a state court’s decision is contrary to
    clearly established federal law); Panetti v. Quarterman, 551 U.S. 930, 953
    (2007) (stating that an “unreasonable application” under AEDPA deference
    includes an unreasonable application of “even a general standard”).
            The clearly established, general principle that we are evaluating today
    is straightforward: whether Lucio’s right to present a complete defense was
    violated when the state trial court excluded Pinkerman’s testimony without
    providing a valid reason. See Egelhoff, 518 U.S. at 53; see also supra Section
    III.C. The answer, as articulated above, is “Yes.” In Crane, the Supreme
    Court held that the defendant’s right to present a complete defense was
    violated because the state court’s “sole rationale for the exclusion (that the
    evidence did not relate to the credibility of the confession) was wrong.” See
    Egelhoff, 518 U.S. at 53 (internal quotation marks and citation omitted). Same
    here.    The state trial court’s “sole rationale for the exclusion” of




                                          105
Case: 16-70027        Document: 00515739449               Page: 106      Date Filed: 02/09/2021




                                           No. 16-70027


    Pinkerman’s testimony (that the evidence was irrelevant to Lucio’s
    innocence) was irrational and wrong. Thus, in the words of the plurality
    opinion, Supreme Court precedent “positively precludes the state court
    from holding what it held.” See Plurality Op. at 52.
            Moreover, even if the plurality opinion is right and Crane and
    Chambers apply only to categorical rules, just such a categorical rule was
    applied here: to the extent that the state habeas court determined that the
    state trial court did not abuse its discretion in excluding Pinkerman’s
    testimony under Texas Rule of Evidence 402, 18 that rule provides trial courts
    no discretion to admit or exclude irrelevant evidence. See Tex. R. Evid.
    402 (“Irrelevant evidence is not admissible.”); cf. Moses v. Payne, 555 F.3d
    742, 758 (9th Cir. 2009) (holding that a California expert testimony rule
    differed from the categorical evidence rules at issue in Crane and Chambers
    because the California rule “d[id] not require a trial court to exclude
    evidence”). In that regard then, using the plurality opinion’s reading of the
    state court’s decision, the state trial court “mechanistically” applied the
    state’s less protective relevant evidence rule “to defeat the ends of justice.” 19
    See Chambers, 410 U.S. at 302.
            Lastly, the plurality opinion’s fear of creating a circuit split is
    unfounded. See Plurality Op. at 27–29. The plurality opinion cites the Sixth,
    Eighth, Ninth, Tenth, and Eleventh circuits as holding that a state court’s


            18
               The state trial court’s reason for excluding Pinkerman’s testimony did not
    specify the evidentiary rule it applied, stating only: “I am having a hard time figuring out
    how [Pinkerman’s testimony] goes to the guilt or innocence.” But, the plurality opinion
    contends that the state trial court applied Texas’s relevance rule, Rule 402, see Plurality
    Op. at 18, and this opinion does as well for argument sake.
            19
               Although the plurality opinion observes that the question of relevance is
    discretionary, once relevancy is determined, I note that the exclusion of that evidence (if
    deemed irrelevant) is not.




                                                106
Case: 16-70027       Document: 00515739449               Page: 107      Date Filed: 02/09/2021




                                          No. 16-70027


    conclusion that an application of a discretionary rule does not violate a
    defendant’s right to present a complete defense is not an unreasonable
    application of Crane. However, only the Ninth Circuit did what the plurality
    opinion says it did. See Moses, 555 F.3d at 758–59 (holding that “the state
    appellate court’s determination that the trial court’s exercise of discretion to
    exclude expert testimony under [a state expert testimony rule] did not violate
    Moses’s constitutional rights” was not an unreasonable application of Crane
    because Crane did not “squarely address . . . a court’s exercise of discretion
    to exclude expert testimony”). The Sixth Circuit independently determined
    that the excluded evidence at issue was not probative, that is, not critical to
    the defense, see Gange v. Booker, 680 F.3d 493, 515–16 (6th Cir. 2012) (en
    banc), and determined that the state court provided a rational justification for
    excluding the evidence, see Loza v. Mitchell, 766 F.3d 466, 485–86 (6th Cir.
    2014) (observing that the state trial court explained why the excluded
    evidence was not vital to the defense). Similarly, the Eighth, Tenth, and
    Eleventh Circuits held that the excluded evidence was not vital to the
    defense. Rucker v. Norris, 563 F.3d 766, 770 (8th Cir. 2009) (the excluded
    evidence was cumulative); Grant v. Royal, 886 F.3d 874, 957, 960 (10th Cir.
    2018) (same); Troy v. Sec’y, Fla. Dep’t of Corr., 763 F.3d 1305, 1316 (11th Cir.
    2014) (the excluded evidence provided “entirely speculative” testimony).
    Recently, the Seventh Circuit held that a state trial court’s exclusion of the
    defendant’s testimony as irrelevant (the same reason the state trial court gave
    for excluding Pinkerman’s testimony) was an unreasonable application of
    Crane because the testimony was critical to the defense and its exclusion was
    arbitrary. Fieldman v. Brannon, 969 F.3d 792, 802–09 (7th Cir. 2020). 20


            20
               In explaining the requirements to obtain relief under AEDPA deference, the
    Seventh Circuit summarized and applied the legal standard for the “unreasonable
    application” prong under § 2254(d)(1). See Fieldman, 969 F.3d at 802, 809 (summarizing
    Panetti, 551 U.S. at 953). Thus, although the court in Fieldman wrote that the state trial




                                               107
Case: 16-70027        Document: 00515739449               Page: 108      Date Filed: 02/09/2021




                                           No. 16-70027


    Rather than support the plurality opinion’s circuit-split thesis, these cases
    actually contradict its argument that Crane prohibits courts from
    independently determining whether excluded evidence is relevant and vital
    to the defense as part of deciding the complete defense question. See
    Plurality Op. at 27–29.
            The plurality opinion is also wrong that, if we applied Crane and
    Chambers to a discretionary rule (which, again, this opinion does not), we
    would create a circuit split by disagreeing with the Ninth Circuit. The Second
    Circuit has held that a state court unreasonably applied Crane on evidence
    subject to a trial court’s discretion. See Scrimo v. Lee, 935 F.3d 103, 112, 115
    (2d Cir. 2019) (holding that the state trial court’s exclusion of witness
    testimony as extrinsic evidence on a collateral matter, a discretionary rule,
    was an unreasonable application of Crane and Chambers). 21 We have as well.
    See Kittelson v. Dretke, 426 F.3d 306, 310, 319–21 (5th Cir. 2005) (per curiam)
    (holding that a state trial court’s discretionary limitation on cross-
    examination was an unreasonable application of complete defense
    precedents).      Therefore, even if this case concerned a “discretionary
    evidence rule” (which it does not), our holding that the state habeas court
    unreasonably applied Crane and Chambers would not create a circuit split—
    the Ninth Circuit has already done so with a decision inconsistent with seven
    other circuits, including ours.




    court’s adjudication was “contrary to” clearly established law, the holding was in fact
    based under the “unreasonable application” prong.
            21
               The plurality opinion contends that Scrimo does not support our position, but the
    plurality opinion misses the point. See Plurality Op. at 56–57. I identify Scrimo for the
    proposition that this opinion’s position—that an unreasonable application of Crane is not
    limited to evidence subject to categorical evidence rules—would not create a circuit split.




                                                108
Case: 16-70027     Document: 00515739449            Page: 109   Date Filed: 02/09/2021




                                     No. 16-70027


                                  IV. Conclusion
           Pinkerman’s testimony on Lucio’s susceptibility to take blame for
    everything was critical to refuting the State’s primary evidence of her guilt:
    Lucio’s interrogation statements. The state habeas court’s rejection of
    Lucio’s complete defense claim as irrelevant was irrational and an
    unreasonable application of Crane and Chambers. I would thus reverse the
    district court’s order and remand for the district court to grant Lucio relief.
    Accordingly, I respectfully dissent from the decision to affirm.




                                         109
Case: 16-70027        Document: 00515739449               Page: 110        Date Filed: 02/09/2021




                                           No. 16-70027


    Stephen A. Higginson, Circuit Judge, joined by Stewart and
    Elrod, Circuit Judges, dissenting:
            If we are to accept the death penalty as a practice, the Supreme Court
    has been exactingly clear that it is applied only to those whose cases leave no
    doubt that they are deserving of the ultimate punishment.
            I write separately for emphasis, an opportunity made possible by the
    comprehensiveness of Judge Haynes’s opinion, which I gratefully join, albeit
    with the caveat kindly noted in her third footnote. My emphasis is about what
    this case is, and what it is not.
            It is a death penalty case with one issue, namely Ms. Lucio’s effort to
    respond to the government’s insistence at trial that she confessed five hours
    into interrogation to killing her child. 1 Legally, it is a case whose resolution
    should be controlled by the Supreme Court’s unanimous ruling in Crane v.
    Kentucky that the due process clause’s guarantee of an opportunity to be
    heard “would be an empty one if the State were permitted to exclude
    competent, reliable evidence bearing on the credibility of a confession when
    such evidence is central to the defendant’s claim of innocence.” Crane v.
    Kentucky, 476 U.S. 683, 690 (1986); Fieldman v. Brannon, 969 F.3d 792, 2020
    WL 4670875 (7th Cir. Aug. 12, 2020).




            1
              Ms. Lucio’s comments arose out of the reality that Mariah was also a victim of
    Texas’s broken foster care system. The Texas Department of Family Protective Services
    (“DFPS”) removed all of Ms. Lucio’s children from her care in September, and then
    returned them, including Mariah, two months later; Mariah died in February. See
    Stukenburg v. Abbott, 907 F.3d 237, 256–68 (5th Cir. 2018) (finding that the State was
    deliberately indifferent to the substantial risk that children in the Texas foster care system
    would be exposed to serious harm such as physical, sexual, and psychological abuse given
    that it was “aware of the systemic deficiencies plaguing its monitoring and oversight
    practices” and did not “take[] any steps at all” to address them).




                                                 110
Case: 16-70027        Document: 00515739449               Page: 111        Date Filed: 02/09/2021




                                           No. 16-70027


            Indeed, we are controlled by the Supreme Court’s verbatim
    vindication of the constitutional imperative that a capital defendant’s answer
    must be heard as to why, during government interrogation, without counsel
    present, she incriminated herself. Crane, 476 U.S. at 689 (“[S]tripped of the
    power to describe to the jury the circumstances that prompted his confession,
    the defendant is effectively disabled from answering the one question every
    rational juror needs answered: If the defendant is innocent, why did he
    previously admit his guilt?”).
            On the other hand, what this case is not is a criminal prosecution where
    the execution should proceed because, contrary even to Texas’s arguments,
    we say constitutional error was forfeited, waived, shifted, or, in the words of
    the court, “radically shifted,” causing injury to “whipsaw[ed]” and
    “sandbagg[ed]” state courts. 2 From the first, Ms. Lucio only had one answer
    to the prosecutor’s insistence that she was guilty because she said she was.
    Yet the trial court excluded that answer on a ground so indefensible that
    neither the plurality nor Texas defends it, namely that Ms. Lucio “denied
    ever having anything to do with the killing of the child,” making evidence
    about the circumstances of her confession irrelevant. Even if that reason for
    exclusion were not counterfactual, under Crane, “the physical and
    psychological environment that yielded [Ms. Lucio’s] confession” is of


            2
               Notably, Texas agreed before the district court that the issue was preserved,
    conceding that “Lucio raised [her claim that Villanueva and Pinkerman were improperly
    excluded] in state habeas proceedings.” Even in its most recent briefing to our full court,
    Texas stated that “Lucio’s state habeas application presented a specific complete-defense
    claim: The trial court violated her right to present a complete defense when it excluded her
    expert testimony as irrelevant because ‘the evidence at issue here was not irrelevant to the
    issue of [her] guilt or innocence.’” Unmistakably, therefore, it is our court, and only at the
    en banc stage, that erects procedural bars against a capital defendant’s constitutional claim
    being considered on the merits. See United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579
    (2020) (reiterating the importance of “party presentation” and emphasizing that courts
    should function as “essentially passive instruments of government” (citation omitted)).




                                                 111
Case: 16-70027       Document: 00515739449              Page: 112      Date Filed: 02/09/2021




                                         No. 16-70027


    “substantial relevance to the ultimate factual issue of [Ms. Lucio’s] guilt or
    innocence,” especially because the State rested its case on that very
    confession. Id.; Fieldman, 2020 WL 4670875, at *8.
            Furthermore, this is not a case about “extending” Crane’s imperative
    that a capital defendant’s answer to self-incrimination during interrogation is
    inherently relevant information for the jury to consider. Very specifically, it
    is not about constitutionalizing expert opinion testimony admissibility. As the
    facts of Crane demonstrate, fact testimony or other evidence about Ms.
    Lucio’s circumstances bearing on the credibility of her confession, situational
    and dispositional, could have taken the place of the proposed expert
    testimony offered. Crane, 476 U.S. at 688 (“‘[E]vidence surrounding the
    making of a confession bears on its credibility’ as well as its voluntariness.”
    (quoting Jackson v. Denno, 378 U.S. 368, 386 (1964))). The fundamental
    problem is not the form of evidence excluded, but that the trial judge applied
    an indefensible “blanket exclusion” of Pinkerman’s testimony by deeming it
    irrelevant without providing any “rational justification” for its exclusion. Id.
    at 690–91. Stated otherwise, the trial judge never reached any issue relating
    to the admissibility of Pinkerman’s testimony as expert opinion. The
    exclusion of Ms. Lucio’s evidence was a threshold irrelevancy one. 3
    Fieldman, 2020 WL 4670875, at *11.
            A battered woman was convicted of capital murder because, in a case
    lacking direct evidence, prosecutors told the jury that, five hours into
    interrogation, in the middle of the night after the discovery of her dead child,
    Ms. Lucio accepted a seasoned interrogator’s suggestion that she was
    responsible, ultimately agreeing with him that she “did it.” The jury’s best


            3
              By contrast, the trial judge did consider Villanueva’s testimony and determined
    that she was not qualified as an expert. Right or wrong, we must defer to that ruling.




                                              112
Case: 16-70027        Document: 00515739449               Page: 113        Date Filed: 02/09/2021




                                           No. 16-70027


    proof of guilt was Ms. Lucio’s eventual capitulation blaming herself. 4 That
    may be appropriate inference and argument, but what violates our


            4
              As Judge Haynes highlights, Ms. Lucio for hours proclaimed her innocence.
    About three hours into the interrogation, however, responding to suggestive questions and
    after viewing dozens of photographs of the child, she acquiesced:
            Texas Ranger: Explain it [t]o us. Ok?
            Ms. Lucio:       I mean I would spank her, but I didn’t think I would spank
                             her, to where . . . to where it got to this point.
            Texas Ranger: Cause you were mad?
            Ms. Lucio:       No. I mean I never took out my anger on my kids. I never
                             did.
            Texas Ranger: Ok. Frustration? [Melissa nods head no]. Melissa. I’m
                          being straight with you. And I need you to be completely
                          honest with me. ok? It’s just you and I. ok? I’m meeting
                          you halfway. ok? . . . Ok? . . . it’s ok. . . . You did it? Who
                          did it?
            Ms. Lucio:       I did.
            Texas Ranger: Ok. You did? Did the world stop moving? No. . . . It’s for
                          your own good. . . . You’re doing good. You’re doing
                          good. Start from the beginning and break it down for me.
                          Just let it out. I wanna hear your said. Layed it all out. And
                          then I’ll come back with questions. Explain this well this
                          is anybody else responsible?
            Ms. Lucio:       No.
            Texas Ranger: Or am I talking to the right person? [Melissa nods head
                          Yes]. Ok. Perfect. Tell me. Melissa tell me. Let’s do this
                          together. ok? Let’s get it over with. Say yeah. We can get
                          it over with and move on. Ok Melissa? Let’s just get it
                          over with.
            Ms. Lucio:       I don’t know what you want me to say. I’m responsible for
                             it.
    About thirty minutes later, and after viewing more photographs of her dead child, Ms.
    Lucio acquiesced again:




                                                113
Case: 16-70027        Document: 00515739449                  Page: 114      Date Filed: 02/09/2021




                                             No. 16-70027


    Constitution and disregards binding, bedrock Supreme Court law, is the
    government’s simultaneous, successful effort excluding Ms. Lucio’s one
    answer to why she might capitulate, namely that a lifetime of abuse had made
    her acquiescent, desirous to please and to accept responsibility, and to avoid
    confrontation. 5


            Texas Ranger: What about all these [inaudible] spots? On her vagina?
            Ms. Lucio:       uh uh. I never did that.
            Texas Ranger: Who did?
            Ms. Lucio:       [shaking head no]
            Texas Ranger: Your husband?
            Ms. Lucio:       No.
            Texas Ranger: Why don’t you wanna tell me? Why don’t you wanna tell
                          me?
            Ms. Lucio:       I didn’t do that and my husband didn’t do that. Must been
                             he would touched her when he would spank her.
            Texas Ranger: The who did it?
            Ms. Lucio:       [Melissa shakes head no]
            Texas Ranger: Just tell me Melissa. . . . I can move on to the next. Get
                          this picture out of your face. How did this happen? We
                          know this is you …. You did this.
            Ms. Lucio:       I guess I did it. I guess I did it.
            Texas Ranger: How?
            Ms. Lucio:       I don’t know.
            Texas Ranger: You would hit her there?
            Ms. Lucio:       No. I never hit her there.
    Finally, at about 3:00 a.m.—five hours into the interrogation—Ms. Lucio uttered the
    phrase seized on by the government to convict her, remarking “I just did it” in the context
    of a series of questions about whether she bit Mariah.
            5
                Notably again, Texas does not dispute that Pinkerman’s detailed affidavit given
    after trial is in the state record and therefore is properly before us in reviewing whether the
    district court’s ruling was violative of Crane. This affidavit further clarifies Pinkerman’s




                                                   114
Case: 16-70027        Document: 00515739449               Page: 115       Date Filed: 02/09/2021




                                           No. 16-70027


            This case squarely implicates Crane and we do no harm—whipsaw no
    court—when we vindicate binding Supreme Court law that a defendant,
    especially a capital defendant—here a battered woman and mother—must be
    heard to answer why she acquiesced and told her interrogator, “I just did it.”




    testimony that “in [his] professional opinion her psychological characteristics increase the
    likelihood that she would acquiesce while providing her confession” due to being isolated
    for 5 hours, “repeatedly interrogated by male police officers in close quarters, not provided
    a place or opportunity to rest nor provided food or water.” Pinkerman also would testify to
    Ms. Lucio’s behavior based on her “emotional and physically abusive relationships with
    males,” including being “very capable of making self-sacrifice in providing a false
    confession in order to avoid investigation of her children,” several of whom had “bad
    behavioral disorders marked by severe aggression against the[ir] siblings,” including
    Mariah. Pinkerman’s proffer therefore interlocks with interrogation techniques used against
    Ms. Lucio where the interrogator targeted Ms. Lucio’s desire for male approval. For
    example, at 1:22 a.m., so hours into interrogation, the interrogator offered to “to let [Ms.
    Lucio’s] hair down” and “put it in a pony tail” and then left the room. After he returned,
    Ms. Lucio uttered her “I just did it” confession at about 3:00 a.m.




                                                115